Exhibit 10.5

 

CONFIDENTIAL

 

CONFIDENTIAL TREATMENT REQUESTED

Execution Copy

 

UNDER 17 C.F.R §§ 200.80(b)4, AND 240.24b-2

 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

BETWEEN

 

ISIS PHARMACEUTICALS, INC.,

 

AND

 

GLAXO GROUP LIMITED

 

--------------------------------------------------------------------------------


 

RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

This RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT (together with all Appendices
and Schedules hereto, the “Agreement”) is entered into as of the 30th day of
March, 2010 (the “Effective Date”) by and between ISIS PHARMACEUTICALS, INC., a
Delaware corporation, having its principal place of business at 1896 Rutherford
Road, Carlsbad, CA 92008 (“Isis”), and GLAXO GROUP LIMITED, a company existing
under the laws of England and Wales, having its registered office at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, England
(“GSK”).  GSK and Isis each may be referred to herein individually as a “Party”
or collectively as the “Parties.”  The terms used in this Agreement with initial
letters capitalized, whether used in the singular or the plural, will have the
meaning set forth in APPENDIX 1.

 

RECITALS

 

WHEREAS, Isis is the acknowledged leader in the field of Antisense and possesses
certain Patent Rights, Know-How and technology with respect to Antisense
therapeutics, and has novel and valuable capabilities for the research,
discovery, identification, synthesis and development of Antisense therapeutics;

 

WHEREAS, GSK possesses expertise in the pharmaceutical research, development,
manufacturing and commercialization of human pharmaceuticals, and GSK is
interested in developing Antisense therapeutics as drug products;

 

WHEREAS, GSK desires (y) Isis to conduct Collaboration Programs to discover,
research and develop Compounds through completion of a Phase 2 PoC Trial, and
(z) to have exclusive options, exercisable at or prior to completion of a Phase
2 PoC Trial, to further Develop and Commercialize such Collaboration Programs;
and

 

WHEREAS, upon GSK’s exercise of any of its options to such Collaboration
Programs, GSK will obtain an exclusive license under this Agreement to Develop
and Commercialize Licensed Products.

 

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:

 

ARTICLE 1.

COLLABORATION PROGRAMS

 

1.1.                            Overview.  The intent of the Collaboration is
for Isis to continue to independently (i) conduct Collaboration Programs to
generate at least one (1) Development Candidate and, subject to
Section 1.4.4(a) regarding [***], one (1) Back-Up Compound for each
Collaboration Program; and (ii) advance each Development Candidate through the
completion of the first Phase 2 PoC Trial under the applicable Collaboration
Program, with respect to which Collaboration Program GSK may exercise its option
to further Develop and ultimately Commercialize such Collaboration Program
through Licensed Products under an exclusive license from Isis (the
“Objective”).  Isis will be responsible to progress each Collaboration Program
through completion of a Phase 2 PoC

 

2

--------------------------------------------------------------------------------


 

Trial.  For each Collaboration Program, GSK will have an option (exercisable on
or before the completion of the first Phase 2 PoC Trial) to obtain from Isis an
exclusive license to Develop and Commercialize the Licensed Compounds and
Licensed Products under such Collaboration Program.  The purpose of this
Section 1.1 is to provide a high-level overview of the roles, responsibilities,
rights and obligations of each Party under this Agreement, and therefore this
Section 1.1 is qualified in its entirety by the more detailed provisions of this
Agreement set forth below.

 

1.2.                            Collaboration Term.  Subject to Section 1.8, the
term for the conduct of Collaboration Programs (the “Collaboration Term”) will
begin on the Effective Date and end on the [***] ([***]) anniversary of the
Effective Date.

 

1.3.                            Collaboration Management.

 

1.3.1.                  JSC. The Parties will establish a joint steering
committee (the “JSC”) to provide advice and make recommendations on how to
conduct the Collaboration.  The JSC will consist of three (3) representatives
appointed by Isis and three (3) representatives appointed by GSK.  Each Party
will designate one of its three (3) representatives who possesses a thorough
understanding of the scientific and business issues relevant to this Agreement
to act as the co-chair of the JSC. The co-chairs will be responsible for
ensuring that activities occur as set forth in this Agreement, including
ensuring that the JSC meetings occur, material recommendations of the JSC are
properly reflected in the minutes, and any dispute is given prompt attention and
resolved in accordance with Sections 1.3.3 and 12.1.

 

(a)           The JSC operating procedures, including but not limited to
frequency of meetings (at least quarterly), location of meetings, and
responsibilities for agendas and minutes, will be determined by the JSC. The JSC
will codify these operating procedures in the written minutes of the first
meeting.

 

(b)           The JSC may hold quarterly meetings in person or by audio or video
conference as determined by the JSC and will hold meetings as necessary under
Section 1.5; but at least two (2) meetings per year will be in person (one held
at Isis’ facilities, and the other held at GSK’s U.S. facilities). Alliance
Managers will attend JSC meetings as participating non-members. In addition,
upon prior approval of the other Party each Party may invite its employees or
consultants to attend JSC meetings, including, without limitation, any subject
matter expert(s) with valuable knowledge of a specific Collaboration Target,
disease, or Indication that is the subject of a Collaboration Program.

 

(c)           The JSC members from the same Party will collectively have one
(1) vote.  The JSC will strive to make recommendations with approval of both
Isis members and GSK members, and record such recommendations in the minutes of
the applicable JSC meeting.

 

(d)           Each Party will be responsible for the costs and expenses of its
own JSC members.

 

1.3.2.                  Role of the JSC.  Without limiting any of the foregoing,
subject to Section 1.3.3, the JSC will perform the following functions, some or
all of which may be addressed directly at any given meeting of the JSC:

 

3

--------------------------------------------------------------------------------


 

(a)                                  review progress on improvements to
Antisense technology and advances in mechanistic understandings of Antisense
technology;

 

(b)                                  review and provide advice on the
Collaboration Program Research Plan (defined below) for each Collaboration
Program, and the Early Development Plan (defined below) for each Development
Candidate;

 

(c)                                  review the overall progress of Isis’
efforts to achieve Sanctioned Target status with respect to each Collaboration
Program that has not achieved Sanctioned Target status;

 

(d)                                  review the overall progress of Isis’
efforts to discover, identify, optimize and otherwise Develop Compounds under
each Collaboration Program;

 

(e)                                  review and approve new gene targets for
substituting any Unvalidated Collaboration Program and determine whether the new
Collaboration Targets are primarily associated with a Rare Disease in accordance
with Section 1.5.2;

 

(f)                                    review and provide advice on (i) design
and content of the [***] for each Collaboration Program and (ii) the [***] for
each Collaboration Program, with each of (i) and (ii) being subject to [***] as
described in Section 1.3.3; and

 

(g)                                 such other review and advisory
responsibilities as may be assigned to the JSC pursuant to this Agreement or as
may be mutually agreed upon in writing by the Parties from time to time.

 

1.3.3.                  Decision Making. The Parties will conduct the
Collaboration giving due consideration to the recommendations and advice of the
JSC.  Isis will have the final decision-making authority regarding [***],
subject to compliance with the Collaboration Program Research Plan (where
applicable) and the terms of this Agreement.  GSK will have the final
decision-making authority (i) with respect to any [***], any disputes concerning
the interpretation and application of the [***], which [***] is set forth in
[***], and the establishment of the [***]; and (ii) with respect to any [***],
any disputes concerning the interpretation and application of the [***], which
[***] is set forth in [***] and the establishment of the [***].  Notwithstanding
anything in this Agreement to the contrary, the [***] and the [***] for the
applicable Collaboration Programs will at all times be documented in APPENDIX
8(A) or APPENDIX 8(B), as applicable, and APPENDIX 8(A) and APPENDIX 8(B) may
only be modified as mutually agreed in writing by both GSK and Isis.
Notwithstanding the foregoing, the approval of a new gene target for
substituting an Unvalidated Collaboration Program in accordance with
Section 1.5.2 and the determination of whether In Vivo Efficacy has been
demonstrated require mutual consent of the Parties and if the Parties cannot
reach such mutual consent, the Parties will resolve such dispute by submitting
the matter to an Expert Panel pursuant to Section 12.1.3.

 

1.3.4.                  Term of the JSC.  The JSC (and any of its subcommittees
and working groups) as a formal governing body under this Agreement will be
dissolved upon the later of (i) the expiration of the Collaboration Term and
(ii) the exercise or expiration of the Option with respect to the last
Collaboration Program.

 

4

--------------------------------------------------------------------------------


 

1.3.5.                  Alliance Managers.  Each Party will appoint one
representative who possesses a general understanding of the scientific and
business issues relevant to this Agreement to act as its alliance manager (each,
an “Alliance Manager”) under this Agreement. Each Alliance Manager will be
responsible for performing the Alliance Management Activities.

 

1.3.6.                  IDJSC.  The Parties will also establish a joint steering
committee to provide advice and make recommendations on how to conduct the
ID/Additional Programs (the “IDJSC”).  The IDJSC will consist of three
(3) representatives appointed by Isis and three (3) representatives appointed by
GSK.  Each Party will designate one of its three (3) representatives who
possesses a thorough understanding of the scientific and business issues
relevant to infectious diseases to act as the co-chair of the IDJSC. The
co-chairs will be responsible for ensuring that activities occur as set forth in
this Agreement with respect to the ID/Additional Programs, including ensuring
that the IDJSC meetings occur, and material recommendations of the IDJSC are
properly reflected in the minutes.  The IDJSC will operate in accordance with
the same operating procedures for the JSC as set forth in Section 1.3.1.  The
IDJSC members from the same Party will collectively have one (1) vote.  The
IDJSC will strive to make recommendations with approval of both Isis members and
GSK members, and record such recommendations in the minutes of the applicable
IDJSC meeting.  Any dispute with respect to the ID/Additional Programs that
cannot be resolved by the IDJSC shall be submitted to the JSC and JSC shall
resolve such dispute in accordance with Sections 1.3.3 and 12.1.  With respect
to the ID/Additional Programs, unless the context otherwise requires, a
reference in this Agreement to the “JSC” will be a reference to the “IDJSC.”

 

1.3.7.                  Role of the IDJSC.  Subject to Section 1.3.3 and solely
in connection with the ID/Additional Programs, the IDJSC will perform the
following functions, some or all of which may be addressed directly at any given
meeting of the IDJSC:

 

(a)                                  review progress on improvements to
Antisense technology and advances in mechanistic understandings of Antisense
technology;

 

(b)                                  review and provide advice on the
Collaboration Program Research Plan for each ID/Additional Program, and the
Early Development Plan for each Development Candidate under the ID/Additional
Programs;

 

(c)                                  review the overall progress of Isis’
efforts to achieve Sanctioned Target status with respect to each ID/Additional
Program;

 

(d)                                  review the overall progress of Isis’
efforts to discover, identify, optimize and otherwise Develop Compounds under
each ID/Additional Program;

 

(e)                                  determine criteria for achieving In Vivo
Efficacy for the 6th Collaboration Program, if any, within sixty (60) days
following selection;

 

(f)                                    discuss and approve the design and
expenditure for animal efficacy studies;

 

5

--------------------------------------------------------------------------------


 

(g)                                 review and determine whether In Vivo
Efficacy has been demonstrated under the ID/Additional Programs;

 

(h)           subject to [***] as described in Section 1.3.3, review and provide
advice on (i) design and content of the [***] and the [***] for each
ID/Additional Program and (ii) the [***] and [***] for each ID/Additional
Program, including [***]; and

 

(i)                                    such other review and advisory
responsibilities as may be assigned to the IDJSC pursuant to this Agreement or
as may be mutually agreed upon in writing by the Parties from time to time.

 

1.3.8.                  Term of IDJSC.  The IDJSC (and any of its subcommittees
and working groups) as a formal governing body under this Agreement will be
dissolved upon the later of (i) the expiration of the Collaboration Term and
(ii) the exercise or expiration of the Option with respect to the last
ID/Additional Program.

 

1.3.9.                  ID Alliance Managers.  Each Party will appoint one
representative who possesses a general understanding of the scientific and
business issues relevant to infectious diseases to act as its Alliance Manager
with respect to the ID/Additional Programs. Such Alliance Manager will be
responsible for performing the Alliance Management Activities solely with
respect to the ID/Additional Programs.

 

1.3.10.           Meeting Coordination. Isis and GSK will schedule meetings of
the JSC and IDJSC to take place at the same location and on the same dates to
maximize the use of each Party’s time, increase information sharing efficiencies
and reduce the cost of additional travel, lodging and related expenses.

 

1.4.                               Isis’ Collaboration Responsibilities.

 

1.4.1.     (a)            Collaboration Programs.  Subject to and in accordance
with the terms of this Agreement, Isis will be responsible for conducting five
(5) Collaboration Programs, each to be focused on a different Collaboration
Target; provided, however, that GSK may add a sixth (6th) Collaboration Program
for Isis to conduct under this Agreement by notifying Isis in writing of its
intention to add the sixth (6th) Collaboration Program on or before the [***]
([***]) anniversary of the Effective Date and paying Isis a fee of $[***] within
thirty (30) days after the final selection of the sixth (6th) Collaboration
Target pursuant to Section 1.5.1. A brief description of the initial five
(5) Collaboration Programs, including the applicable Collaboration Targets (and
whether such Collaboration Programs are Rare Disease Programs, [***] Program or
ID/Additional Programs), is set forth on APPENDIX 5, attached hereto.

 

(b)                                  Isis Diligence.  Isis will use Commercially
Reasonable Efforts, subject to Section 1.6, to conduct (i) drug discovery
activities including drug screening, identification, characterization,
optimization and other necessary activities according to the applicable
Collaboration Program Research Plans, and (ii) drug development of each
Development Candidate under a Collaboration Program in accordance with the
applicable Early Development Plan.  To that end, Isis will dedicate to the

 

6

--------------------------------------------------------------------------------


 

conduct of the activities hereunder the appropriate resources and allocate
personnel with an appropriate level of education, experience and training
reasonably necessary to achieve the Objective efficiently and expeditiously,
which will at a minimum be the capacity with which Isis runs its drug discovery
efforts for similar programs as of the Effective Date.

 

(c)                                  Collaboration Program Research Plans; Early
Development Plans.  Isis will carry out its drug discovery efforts for each
Collaboration Program pursuant to the applicable Collaboration Program Research
Plan; and its drug development efforts for each Development Candidate pursuant
to an Early Development Plan, in each case subject to Section 1.6 and
Section 1.7, and review and comment by the JSC as described in Section 1.3.2(b).
Isis will update each Collaboration Program Research Plan and Early Development
Plan as needed, but at least once annually, and submit it to the JSC for its
review and comment, subject to [***] as described in Section 1.3.3 on the [***]
and the [***] for all Collaboration Programs, and for ID/Additional Programs,
the [***] and the [***], as applicable.

 

For each Collaboration Program, and each Development Candidate, as applicable,
Isis will provide the JSC:

 

(i)                                    promptly (but no later than ninety (90)
days) following the Effective Date (or, with respect to the sixth (6th)
Collaboration Program or any Collaboration Program for a substituted target,
within ninety (90) days after its designation) for each Collaboration Program
that has not reached [***];

 

(ii)                                the [***] approved by Isis’ RMC for each
[***], as may be modified from time to time to address the [***] and [***]
activities Isis will conduct under the Collaboration for such [***] (each such
plan under Sections 1.4.1(c)(i) and 1.4.1(c)(ii), a “Collaboration Program
Research Plan”); and

 

(iii)                            (A) for each [***] under a Collaboration
Program for Rare Diseases or [***], an [***] that will first consist of the
[***] approved by Isis’ DMC following designation of the applicable [***] by
Isis’ RMC, and thereafter Isis will update as the program advances to include an
initial [***], and once GSK provides the [***], a [***]; and (B) for each [***]
under an ID/Additional Program, an initial [***] that will first consist of the
[***] approved by Isis’ DMC following designation of the applicable [***] by
Isis’ RMC, and thereafter Isis will update as the program advances to include
the [***] provided by GSK; and once GSK provides the [***], a [***] (each such
plan, an “Early Development Plan”), in all cases taking into consideration the
recommendations of the JSC or IDJSC as described in Section 1.3.2(b) and
Section 1.3.7(b), as applicable.

 

(d)                                  Briefing the JSC. At each regularly
scheduled meeting of the JSC, Isis will provide to the JSC (i) progress updates
on the status of the Collaboration generally; (ii) progress updates of
Collaboration Program Research Plans; and (iii) progress updates of Early
Development Plans for each Development Candidate, in each case, together with a
summary of data associated with Isis’ research and/or Development activities for
each Collaboration Program.

 

7

--------------------------------------------------------------------------------


 

1.4.2.                  Drug Discovery.  Isis will use Commercially Reasonable
Efforts to apply Antisense technology to and otherwise conduct the following
Collaboration drug discovery research activities, in each case consistent with
the level of quality, effort, resources and diligence Isis applies to its other
internal and partnered programs:

 

(a)           conduct early-stage drug discovery on each Collaboration Program
that has not achieved Sanctioned Target status;

 

(b)           conduct late-stage drug discovery on each Collaboration Program
that has achieved Sanctioned Target status with the goals of identifying one
(1) lead compound that would qualify as a Development Candidate and, subject to
Section 1.4.4(a) regarding [***], at least one (1) Back-Up Compound in each
Collaboration Program; and

 

(c)           each time a Development Candidate is designated under a
Collaboration Program, Isis will notify GSK in writing within thirty (30) days
of such designation and will provide GSK (i) the [***] Isis provided to its RMC
and the JSC in connection with Isis’ designation of the applicable Compound as a
Development Candidate, (ii) a proposed Early Development Plan with respect to
such Development Candidate, (iii) a summary of the [***] and, to the best of
Isis’ knowledge and belief, the need to [***], and (iv) a description of any
[***] applicable to such Development Candidate (such notice and package, a
“Development Candidate Package”).

 

1.4.3.                  Drug Development.  Isis will use Commercially Reasonable
Efforts to conduct the following drug development activities under this
Agreement:

 

(a)           Subject to Section 1.6 and Section 1.7 below, for each
Collaboration Program, Develop at least one (1) Development Candidate through
the completion of the first Phase 2 PoC Trial; provided, however, Isis may
discontinue such Development if at any time (i) Isis in good faith believes, and
a majority of the JSC recommends, that continuing such Development is not
warranted because the Development Candidate has not demonstrated sufficient
efficacy or activity in human trials or animal studies, or (ii) after having
consulted the JSC, Isis in good faith believes that continuing such Development
would (x) pose an unacceptable risk or threat of harm in humans, or (y) violate
any Applicable Law, ethical principles, or principles of scientific integrity;
provided, further, that Isis will [***] the expiration or termination of the
Collaboration Term;

 

(b)           Phase 1 Trial Design.  For any Phase 1 Trial conducted by Isis for
a Collaboration Program, which Phase 1 Trial may include patients as well as
healthy volunteers, Isis will include a [***] when feasible and appropriate for
the Development Candidate; provided that for ID/Additional Programs, [***],
including that the total number of healthy subjects and patients in Phase 1 and
Phase 2 PoC Trials shall be [***].  Isis acknowledges that for the ID/Additional
Programs, unless otherwise agreed by GSK and Isis in APPENDIX 8(B), [***], and
Isis shall conduct such [***], prior to commencement of the [***]; and

 

8

--------------------------------------------------------------------------------


 

(c)                                  Phase 2 PoC Trial.  Each Phase 2 PoC Trial
shall be designed in accordance with the [***] for Collaboration Programs for
Rare Diseases and [***], and [***] for ID/Additional Programs.  No later than
[***] days prior to the anticipated commencement date of a Phase 2 PoC Trial,
Isis will provide GSK with an [***] for the Phase 2 PoC Trial, and GSK will have
the right to provide input regarding [***] for such Phase 2 PoC Trial.  Isis
will keep GSK informed of the progress and status of each Phase 2 PoC Trial and
will provide GSK with the applicable Phase 2 PoC Data Package upon completion of
such Phase 2 PoC Trial.

 

1.4.4.                  Development of Back-Up Compounds.

 

(a)                                  Prior to GSK’s exercise of an Option with
respect to the Collaboration Program, Isis will use Commercially Reasonable
Efforts to develop the Back-Up Compound to Development Candidate status in
addition to the lead Development Candidate, at no additional cost to GSK;
provided, however, the Parties acknowledge [***] presents a significant
challenge for the identification of Back-Up Compounds and, as such, it may be
commercially reasonable to [***], as the case may be, Development of any Back-Up
Compounds for any Collaboration Program focused on a [***].

 

(b)           In addition, if, prior to the date GSK exercises the applicable
Option, GSK or the JSC reasonably determines that a Development Candidate [***]
or has otherwise [***] Trial [***], Isis will Develop the Back-Up Compound for
such Collaboration Program through completion of a Phase 2 PoC Trial in
accordance with this Agreement as long as the Parties and the JSC share a
reasonable belief that such Back-Up Compound has properties that are likely to
make it successful in Development and Commercialization.  [***] will be
responsible for the costs and expenses to Develop such Back-Up Compound in
accordance [***].

 

(c)                                  Notwithstanding the provisions of
Section 1.4.4(a), but subject to the proviso in Section 1.4.4(a) regarding
[***], at any time before or after GSK exercises an Option for a given
Collaboration Program, upon written request from GSK, Isis will commence further
Development work on a Back-Up Compound beyond Development Candidate status in
the same manner as Isis would develop a Development Candidate under
Section 1.4.3.  Isis will perform such Development work contemporaneously with
the Development Isis is conducting on the Development Candidate under the
applicable Collaboration Program and in accordance with a budget approved by
GSK.  [***] will be responsible for the costs and expenses to further Develop
such Back-Up Compound in accordance [***].

 

1.4.5.                  Follow-On Compounds. After GSK has [***], if GSK wants
Isis to discover and develop a Follow-On Compound for the applicable Licensed
Product/Collaboration Program, then GSK will provide a written request to Isis. 
Upon Isis’ receipt of such request, Isis will commence drug discovery efforts to
identify a Follow-On Compound against the same Collaboration Target within the
applicable Collaboration Program, and use Commercially Reasonable Efforts to
develop such Follow-On Compound to the Development Candidate stage [***].  Once
a Follow-On Compound is designated as a Development Candidate in accordance with
this Agreement, GSK is solely responsible, [***], for Developing and

 

9

--------------------------------------------------------------------------------


 

Commercializing such Follow-On Compound. So long as GSK has exercised the
applicable Option and is compliant with the terms of this Agreement with respect
to such Follow-On Compound, such Follow-On Compound will be considered a
Licensed Product under this Agreement.  Notwithstanding the foregoing, Isis will
not be required to discover or Develop a Follow-On Compound for any
Collaboration Program focused on a [***].  The Party responsible for the costs
and expenses to Develop such Follow-On Compounds will be determined in
accordance with Section 1.7.4.

 

1.4.6.                  Data Integrity.

 

(a)                                  Isis acknowledges the importance to GSK of
ensuring that the activities under Collaboration Programs are undertaken in
accordance with the following good data management practices (“Good Data
Management Practices”):

 

(i)                                    data are being generated using sound
scientific techniques and processes;

 

(ii)                                data are being accurately recorded in
accordance with good scientific practices by persons conducting research
hereunder;

 

(iii)                            data are being analyzed appropriately without
bias in accordance with good scientific practices;

 

(iv)          data and results are being stored securely and can be easily
retrieved, and

 

(v)            where, pursuant to then-existing policies and procedures, Isis’
senior management documents in writing its key decisions, it will follow its
internal procedures and policy, so as to demonstrate and/or reconstruct key
decisions made by such senior management during the conduct of the research and
Development activities under this Agreement.

 

(b)           Isis agrees that it will carry out the activities under the
Collaboration Programs and collect and record any data generated therefrom in a
manner consistent with the above requirements, and will, upon reasonable request
by GSK, permit review of relevant notebooks and records by GSK during normal
business hours.

 

1.4.7.                  Isis Technology. In performing its research and
development responsibilities under this Agreement, Isis will utilize any next
generation Antisense chemistries and oligonucleotides Controlled by Isis or its
Affiliates, using traditional and novel mechanisms of action, including, but not
limited to, [***], as recommended by the JSC.  Except as otherwise set forth in
this Agreement, Isis’ use of any and all improvements that are Controlled by
Isis or its Affiliates to its Antisense chemistries or oligonucleotide motifs in
the Collaboration Programs [***].

 

1.5.                            Adding Sixth (6th) Collaboration Program;
Limited Right to Substitute Collaboration Programs.

 

1.5.1.                  Selecting Sixth (6th) Collaboration Program (if any). 
If GSK elects to add a sixth (6th) Collaboration Program under Section 1.4.1(a),
then within thirty (30) days of GSK’s notice

 

10

--------------------------------------------------------------------------------


 

electing such addition, GSK will provide Isis a gene target for consideration to
be the focus of the sixth (6th) Collaboration Program, including the gene name
and the NCBI accession number or nucleic acid sequence for such proposed
target.  Together with GSK, Isis will review and evaluate if, at the time of
such request, [***] for such proposed gene target; [***] Isis has [***] under
this Agreement for such program [***]; and [***] Isis [***] the program proposed
by GSK [***] collectively, the “Collaboration Target Acceptance Criteria”).  If,
at such time, the proposed gene target fails to meet the Collaboration Target
Acceptance Criteria, the proposed gene target will be rejected and will not
become the focus of the sixth (6th) Collaboration Program.  If the proposed gene
target is rejected, GSK may request another gene target in accordance with the
terms of this Section 1.5.1.  If the proposed gene target is not rejected, such
proposed gene target will be the sixth (6th) Collaboration Target.  Isis will
not directly or indirectly research, develop or commercialize any Compounds with
respect to any gene target rejected under this Section 1.5.1 if such gene target
is rejected as a result of [***].  For purposes of this Section 1.5.1 and the
sixth (6th) Collaboration Program, if the relevant gene target is an infectious
agent, then the gene target shall be deemed the entire infectious agent and not
a specific gene of the infectious agent.

 

1.5.2.                  Limited Right of Substitution.  If, by the [***] ([***])
anniversary of the Effective Date, a Rare Disease Program or a [***] Program has
not reached the Sanctioned Target stage (each such program, an “Unvalidated
Collaboration Program”), then within thirty (30) days following such [***]
([***]) anniversary, GSK will notify Isis whether GSK wishes (i) Isis to
continue its research and development activities under this Agreement for such
Unvalidated Collaboration Program; or (ii) subject to the procedures set forth
below, to substitute a new program for such Unvalidated Collaboration Program;
provided GSK may only substitute up to a total of [***] ([***]) Unvalidated
Collaboration Programs (and for purposes of clarity, may not substitute any
[***]).  If GSK timely elects to substitute an Unvalidated Collaboration Program
under this Section 1.5.2, then GSK will propose a list of new gene targets for
consideration as part of the substituted Collaboration Program, by adding such
gene targets (including the gene name and the NCBI accession number or nucleic
acid sequence for the proposed gene target and whether GSK believes such gene
target is primarily associated with a Rare Disease) to the written agenda for
the next scheduled JSC meeting; provided GSK must make such proposal at least
fifteen (15) Business Days prior to such JSC meeting.  GSK may call an emergency
JSC meeting for such purpose.  At such JSC meeting, the representatives of Isis
and GSK will (i) mutually agree upon the replacement Collaboration
Program(s) based on the greatest likelihood of success and using the same
process as set forth in Section 1.5.1 above, and (ii) determine whether the
applicable Collaboration Targets that are the focus of such Collaboration
Programs are primarily associated with a Rare Disease.  With respect to any
Collaboration Program substituted in under this Section 1.5.2 where the Parties
agree the applicable Collaboration Target is primarily associated with a Rare
Disease, then, for purposes of calculating the applicable payments under ARTICLE
5 of this Agreement, the Collaboration Program associated with such
Collaboration Target will be treated as a Rare Disease Program.  With respect to
any Collaboration Program substituted in under this Section 1.5.2 where the
Parties agree the applicable Collaboration Target is not primarily associated
with a Rare Disease, then, for purposes of calculating the applicable payments
under ARTICLE 5 of this Agreement, the Collaboration Program associated with
such

 

11

--------------------------------------------------------------------------------


 

Collaboration Target will be treated as a [***] Program.  If, within thirty (30)
days following such JSC meeting, the Parties cannot agree whether the applicable
Collaboration Target is primarily associated with a Rare Disease, the Parties
will resolve such dispute by submitting the matter to an Expert Panel pursuant
to Section 12.1.3. Any Unvalidated Collaboration Program that GSK elects to
substitute out under this Section 1.5.2 will no longer be a Collaboration
Program under this Agreement and the applicable gene target associated therewith
will no longer be a Collaboration Target under this Agreement.  Isis’
obligations (including but not limited to ARTICLE 1 and ARTICLE 2) and GSK’s
rights and Options under this Agreement with respect to such substituted out
gene targets and Compounds directed against such gene targets will terminate. 
As of the Effective Date, the Collaboration Program focused on [***] and the
Collaboration Program focused on [***] have each reached the [***] stage.  Isis
will not directly or indirectly research, develop or commercialize any Compounds
with respect to any gene target rejected pursuant to this Section 1.5.2 if such
gene target is rejected as a result of Clause (A) set forth in the Collaboration
Target Acceptance Criteria without providing GSK during the Collaboration Term
with [***].

 

1.6.                            [***]Special Conditions of [***] and [***]
Programs.

 

1.6.1.                  [***] Program

 

(a)                                  [***].  Isis will use Commercially
Reasonable Efforts to conduct drug discovery activities including drug
screening, identification, characterization, optimization and other necessary
activities according to the applicable Collaboration Program Research Plans for
each [***], with the goal of reaching the Sanction Target stage for each [***]. 
Isis’ drug discovery and development programs on each [***] will be considered a
separate and distinct Collaboration Program under this Agreement and the [***]
([***]) [***] will only count as a single Collaboration Program against the
limit on the maximum number of Collaboration Programs set forth in
Section 1.4.1(a).  Each time Isis designates a [***] as a Sanctioned Target,
Isis will notify GSK in writing within thirty (30) days of such designation and
will provide GSK (a) the same [***] Isis provided its RMC and the JSC in
connection with Isis’ decision to designate such [***] as a Sanctioned Target,
(b) a proposed [***] with respect to such [***], (c) a summary of the [***] and,
to the best of Isis’ knowledge and belief, the need to [***] any [***], and
(d) a description of any [***] applicable to such [***] (such notice and
package, a “[***] Sanction Notice”).  GSK will then have ninety (90) days
following its receipt of the applicable [***] Sanction Notice (each, a “[***]
Election Deadline”) to notify Isis whether GSK elects to maintain such [***] as
a Collaboration Program.  If GSK delivers a written notice to Isis that
affirmatively elects to maintain the applicable [***] as a Collaboration Program
before the applicable [***] Election Deadline, then Isis’ drug discovery program
focused on such [***] will remain a Collaboration Program under this Agreement,
and Isis will perform the applicable research and development activities set
forth in Section 1.4 above.  If GSK does not deliver a written notice to Isis
that affirmatively elects to maintain the applicable [***] as a Collaboration
Program before the applicable [***] Election Deadline, or if GSK delivers a
notice indicating that GSK does not wish to maintain the

 

12

--------------------------------------------------------------------------------


 

applicable [***] as a Collaboration Program, then, in each case, (i) Isis will
no longer be required to perform any work on such [***] under this Agreement,
and (ii) such [***] will no longer be considered a Collaboration Target or part
of a Collaboration Program.  For clarity, if a [***] is no longer a
Collaboration Target but another [***] continues to be part of a Collaboration
Program, GSK will not have a replacement right under Section 1.5.2 above with
respect to the discontinued [***].  In addition, following delivery of the
applicable [***] Sanction Notice, if GSK elects to maintain the [***] ([***])
[***] as a Collaboration Program under this Section 1.6.1, then within sixty
(60) days after receipt by GSK of an invoice (sent from Isis on or after the
date GSK makes the applicable election), GSK will pay a fee of $[***] for such
[***] election (i.e., [***] Collaboration Programs will require [***] $[***]
payment and no additional payment if GSK elects to have only [***] ([***]) [***]
Collaboration Program) under this Section 1.6.1.

 

(b)           Right of First Negotiation with Respect to [***]. If, during the
Collaboration Term, Isis (a) has a good-faith desire to grant any Third Party
any right with respect to [***] or collaborate with any Third Party in
researching, developing or commercializing Compounds with respect to [***] or
(b) Initiates a Phase 2 PoC Trial for a Compound with respect to [***], then
Isis will promptly (but in any case within thirty (30) days) provide written
notice to GSK, and Isis will promptly deliver to GSK evaluation materials
reasonably relevant to its [***] program and no less than those materials
provided to applicable Third Parties, including a proposed collaboration plan,
if any, and all information about the Compounds with respect to [***] consistent
with the information Isis is required to disclose as part of a Phase 2 PoC Data
Package, if any.  GSK will then have forty-five (45) days to notify Isis in
writing whether GSK desires to collaborate with Isis in researching, Developing
or Commercializing Compounds with respect to [***].  If GSK provides Isis with
timely written notice that GSK desires to collaborate with Isis in researching,
Developing or Commercializing Compounds with respect to [***] (including
obtaining an exclusive license), then Isis and GSK will, in good faith, use
commercially reasonable efforts to conclude a written collaboration and license
agreement within [***]([***]) days.  If GSK fails to timely notify Isis that GSK
desires to collaborate and obtain an exclusive license with respect to the [***]
program, or if despite good-faith commercially reasonable efforts GSK and Isis
are unable to reach an agreement within [***] ([***]) days after Isis’ receipt
of such notice from GSK, then Isis may enter into a collaboration and license
agreement with any Third Party with respect to [***].  For the avoidance of
doubt, the right of first negotiation described herein will (x) not prevent Isis
from researching or developing the applicable gene target, Compound or
Development Candidate for itself through the use of Third-Party contract
research organizations and other Third Parties performing similar
fee-for-service drug research and development services for or on behalf of Isis;
and (y) expire upon the [***], and will only be extended beyond the [***] if and
to the extent GSK has the right to notify Isis in writing within the forty-five
(45) day period described above and, if such notice is timely delivered by GSK,
to the extent Isis and GSK are negotiating in good faith to conclude a written
collaboration and license agreement within the [***] ([***]) day period
described above.

 

13

--------------------------------------------------------------------------------


 

1.6.2.                  [***] Programs.

 

(a)           Prior to Sanctioned Target Status.  With respect to the [***]
Program, initially Isis will perform the drug discovery and Development
activities under this Agreement for [***] and in a [***] using the same
Compounds for the treatment of [***] via [***] and [***] with the goal of
reaching the Sanctioned Target stage; provided, however, that, as part of such
[***] Program, GSK may, at its sole cost and subject to Section 1.9.2, conduct
or have conducted drug discovery activities with such Compounds for [***] using
other [***] available to GSK, pursuant to mutually agreed protocols.

 

(b)           Initial Election; [***] Field.  Once Isis designates [***] as a
Sanctioned Target, Isis will notify GSK in writing within thirty (30) days of
such designation and will provide GSK (i) the same [***] Isis provided its RMC
and the JSC in connection with Isis’ decision to designate [***] as a Sanctioned
Target, (ii) a proposed [***] with respect to [***] in both the field of [***]
and [***], (iii) a summary of the [***] and, to the best of Isis’ knowledge and
belief, the need to [***] any [***]; and (iv) a description of any [***]
applicable to [***] (such notice and package, a “[***] Notice”). GSK will then
have ninety (90) days following its receipt of the [***] Notice (the “First
[***] Election Deadline”) to notify Isis whether GSK elects to continue the
[***] Program in the field of [***], in the field of [***], or in both the
fields of [***] and [***] using the same Compounds for treating [***].  If GSK
elects to continue with only one field, then the field in which GSK elects to
continue the [***] Program under this Section 1.6.2(b) will be considered the
“Base [***] Field” and the field in which GSK does not elect to continue will be
considered the “Expanded [***] Field.”  If GSK does not elect either [***] or
[***] by the First [***] Election Deadline, then the Base [***] Field will be
considered [***], and the Expanded [***] Field will be considered [***].  Isis
will perform the drug discovery and Development activities in accordance with
this Agreement, including but not limited to Section 1.4, in the Base [***]
Field (the “Base [***] Program”) and the Expanded [***] Field if GSK elects to
have Isis perform the drug discovery and Development activities in the Expanded
[***] Field (the “Expanded [***] Program”).

 

(c)                                  Subsequent Option to Expand. At any time
from the First [***] Election Deadline through the date of the first Option
Deadline under Section 3.1 for the [***] Program (the “Final [***] Election
Deadline”), GSK may elect to have Isis perform the Expanded [***] Program either
(i) using the same Compound Isis is Developing under the Base [***] Program
(such program, the “Same Compound-Expanded [***] Program”), or (ii) using a
different Compound than the Compound Isis is Developing under the Base [***]
Program (such program, the “Different Compound-Expanded [***] Program”). GSK
will make any election under this Section 1.6.2, by providing written notice to
Isis, or specifically making such election at a JSC meeting where such election
is documented in the minutes of the applicable meeting.  Within sixty (60) days
after GSK notifies Isis of its desire to expand the [***] Program, Isis shall
provide GSK with (i) a [***] summarizing the [***] of the Base [***] Program;
(ii) a proposed [***] or [***] with respect to

 

14

--------------------------------------------------------------------------------


 

the Expanded [***] Program; (iii) a summary of the [***] and, to the best of
Isis’ knowledge and belief, the need to [***] any [***] (iv) a description of
any [***] applicable to the Expanded [***] Program; and (v) all other
information that is useful to GSK’s election to expand the Base [***] Program
(the “[***] Data Package”).  If GSK elects to expand the [***] Program to
include the Expanded [***] Program, the Base [***] Program and such Expanded
[***] Program will only count as a single Collaboration Program against the
limit on the maximum number of Collaboration Programs set forth in
Section 1.4.1(a).  If GSK does not provide Isis with a written notice electing
to expand the [***] Program in accordance with this Section 1.6.2 prior to the
expiration of the Final [***] Election Deadline, Isis shall have no obligation
to conduct the [***] Program in the Expanded [***] Field, the Expanded [***]
Field will not be considered a Collaboration Program under this Agreement.

 

(d)                                  Electing the Same Compound-Expanded [***]
Program at or Before [***]. If GSK elects the Same Compound-Expanded [***]
Program at or before [***]:

 

(i)                                    Within thirty (30) days, the JSC will
meet and prepare a research or Development plan for advancing such Expanded
[***] Program to the next stage.

 

(ii)                                Isis will provide a good-faith estimate of
the costs (including external costs, internal costs and FTEs) to advance the
Same Compound-Expanded [***] Program to the next stage based on the JSC’s
research or Development plan, as well as a good-faith estimate of the costs
(including external costs, internal costs and FTEs) to advance the Base [***]
Program to the next stage based on the existing Collaboration Program Research
Plan or Collaboration Program Development Plan, as the case may be, for the Base
[***] Program. Isis’ estimate of such costs shall be subject to GSK’s approval;
provided, however, that Isis has no obligation to conduct the Same
Compound-Expanded [***] Program unless and until GSK approves such costs and
pays Isis the milestones set forth in Section 1.6.2(d)(iii) below.

 

(iii)                            After GSK’s approval of the estimated costs
described in Section 1.6.2(d)(ii) above, GSK will make milestone payments to
Isis equal to [***] (including [***]) to advance the Same Compound-Expanded
[***] Program to the next Development stage minus the [***] [***] to advance the
Base [***] Program to the same Development stage (such [***], the “[***]”) as
follows:

 

(A) within thirty (30) days after reaching the [***] stage, the [***] for
developing the Compound through [***],

 

(B) within thirty (30) days after the [***], the [***] for developing the
Development Candidate through [***],

 

(C) within thirty (30) days after the [***], the [***] for developing the

 

15

--------------------------------------------------------------------------------


 

Development Candidate from [***] through the [***], and

 

(D) within thirty (30) days after the [***], the [***] for developing the
Development Candidate from [***] through completion of the [***]

 

(iv)          GSK will pay Isis [***] ([***]) Option exercise fee under
Section 5.4 for the [***] Program, [***] if GSK exercises its Option for both
the Base [***] Program and the Same Compound-Expanded [***] Program under this
Section 1.6.2(d).  In addition, subject to Section 1.6.2(g) below, GSK will pay
(a) the [***] ([***]) [***] payments under [***] of [***] of [***] for any
Development Milestone Events achieved by the Base [***] Program after such
Option exercise, and (b) the [***] payments under [***] of [***] of [***] for
any Development Milestone Events achieved by the Same Compound-Expanded [***]
Program after such Option exercise.

 

(e)                                  Electing the Same Compound-Expanded [***]
Program After [***]. If GSK elects the Same Compound-Expanded [***] Program
after [***] but prior to the expiration of the Final [***] Election Deadline
(including re-electing the Same Compound-Expanded [***] Program after it
discontinues the Same Compound-Expanded [***] Program that it has elected
previously), GSK will pay Isis:

 

(i)                                    a fee of $[***] within thirty (30) days
after GSK’s receipt of the updated [***] Data Package from Isis. GSK’s election
will become effective upon such payment to Isis;

 

(ii)                                for each Development Milestone Event
achieved by a Compound after [***] but through and including the first [***],
GSK will pay [***] to Isis for both the Base [***] Program and the Same
Compound-Expanded [***] Program as set forth in [***] of [***] of
[***];[***]subject to Section 1.6.2(g) below, for each Development Milestone
Event achieved by a Compound after the [***] ([***]) [***] GSK will pay (a) the
[***] ([***]) [***] of [***] of [***] for any such Development Milestone Events
achieved by the Base [***] Program, and (b) the [***] payments under [***] of
[***] of [***] for any such Development Milestone Events achieved by the Same
Compound-Expanded [***] Program; and

 

(iii)                            only one (1) [***] under [***] for the [***]
Program, even if GSK exercises its Option for both the Base [***] Program and
the Same Compound-Expanded [***] Program under this Section 1.6.2(e).

 

(f)                                    Electing the Different Compound-Expanded
[***] Program. If GSK elects the Different Compound-Expanded [***] Program at
any time prior to the expiration of the Final [***] Election Deadline, (i) GSK
will pay Isis a fee of $[***] within thirty (30) days after its receipt of the
updated [***] Data Package, and GSK’s election will only become effective upon
such payment to Isis; (ii) GSK will pay [***] ([***]) separate [***] under [***]
of [***] of [***] for the Base [***] Program and the Different Compound-Expanded
[***] Program if GSK exercises its Option for both such programs; and (iii) GSK
will pay [***] ([***]) separate

 

16

--------------------------------------------------------------------------------


 

[***] to Isis for both the Base [***] Program and the Different
Compound-Expanded [***] Program as set forth in [***] of [***]of [***] if and
when such Development Milestone Event is achieved by a Compound from such [***]
Program.

 

(g)                                 Milestone Payments for the [***] Program.
Section 1.6.2(d)(iv) and Section 1.6.2(e)(ii) above assume that the Development
Milestone Events set forth in [***] of [***] will first be achieved by the Base
[***] Program; provided, however, that irrespective of whether achieved by a
Compound in the Base [***] Program or the Expanded [***] Program, except as
otherwise provided in Section 1.6.2(e)(ii), any Development Milestone Event
achieved by a Compound being Developed under the [***] Program under
Section 1.6.2(d) or Section 1.6.2(e) will trigger (i) the [***] ([***]) [***]
for such Development Milestone Event set forth in [***] of [***] of [***] if
such Compound is the first (1st) Compound under the [***] Program to achieve
such Development Milestone Event; or (ii) the [***] ([***]) [***] for such
Development Milestone Event set forth in [***] of [***]of [***] if such Compound
is not the first (1st) Compound under the [***] Program to achieve such
Development Milestone Event.

 

1.7.                            Collaboration Costs and Expenses.

 

1.7.1.                  Development Candidates.

 

(a)           PoC Cost Limit for Rare Disease Programs and [***] Program. 
Subject to Section 1.7.2 below, Isis will be responsible for its costs and
expenses in performing its obligations under Section 1.4 for each Collaboration
Program and each Development Candidate; except with respect to the Rare Disease
Programs and the [***] Program, Isis will only be responsible for paying the
Phase 2 PoC Trial Costs of the Phase 2 PoC Trial for a Development Candidate up
to a total of [***] ($[***]) (the “PoC Cost Limit”); provided that for any Phase
2 PoC Trial that involves [***] ([***]) or fewer patients, dosed at [***]
([***]) [***] or less per week, for [***] ([***]) [***] or less, Isis may only
apply up to [***] ($[***]) of its Cost of Goods toward the PoC Cost Limit.  If,
for a Rare Disease Program or a [***] Program, the Phase 2 PoC Trial Costs for a
Development Candidate are greater than the PoC Cost Limit, GSK [***] in order to
complete the Phase 2 PoC Trial for such Development Candidate; provided that GSK
will not have [***] Isis for the [***], including, without limitation, for the
labor cost of Isis’ employees who are clinical scientists, clinicians, and
project managers.  Isis’ [***] to manufacture API [***] in accordance with
APPENDIX 4.

 

(b)           IND-Supporting Toxicology Studies for Rare Disease Programs and
[***] Program.   For clarity, for a Rare Disease Program or a [***] Program,
Isis will conduct IND-Supporting Toxicology Studies at its cost for a duration
of up to [***]([***]) months to support the dosing in up to a [***] ([***])
month Phase 2 PoC Trial; provided, however, if GSK requests that Isis conduct an
IND-Supporting Toxicology Study that is longer than [***] ([***]) months, then
GSK will pay Isis the costs of such longer study to the extent such costs exceed
the cost of a [***] ([***]) month study, in accordance with a mutually agreed
budget.  Isis will

 

17

--------------------------------------------------------------------------------


 

provide GSK with such a budget containing Isis’ good-faith estimate of the cost
of such longer IND-Supporting Toxicology Study. Isis’ estimated budget of such
costs shall be subject to GSK’s approval; provided, however, that Isis has no
obligation to conduct such longer IND-Supporting Toxicology Study unless and
until Isis and GSK mutually agree on a budget.

 

(c)                                  Quarterly Invoice; Reimbursement True Up. 
Isis will deliver to GSK an invoice for the portion of the budget attributable
to the costs that exceed the PoC Cost Limit pursuant to Section 1.7.1(a) or the
costs that exceed the costs of a [***] ([***]) month IND-Supporting Toxicology
Study pursuant to Section 1.7.1(b) for the coming quarter on a quarterly basis
no earlier than thirty (30) days prior to the beginning of such quarter, based
on the approved budget for the applicable study, which GSK will pay within sixty
(60) days after GSK’s receipt.  At the time Isis delivers its quarterly invoice
to GSK, Isis shall also deliver to GSK a report summarizing the actual costs and
expenses to conduct the applicable study in the previous quarter. GSK will
reimburse Isis for such actual costs and expenses incurred by Isis in the
previous quarter that is not covered by the advance payments made by GSK to Isis
under Section 1.7.1(a) or Section 1.7.1(b) for such study for the previous
quarter.  GSK may use the balance of its advance payments to Isis for the
previous quarter to offset its payment obligation for the coming quarter.

 

1.7.2.                  Special Funding Conditions Related to ID/Additional
Programs.

 

(a)           In Vivo Efficacy Studies.   With respect to the ID/Additional
Programs, Isis will conduct the pharmacology efficacy models specified in
APPENDIX 2(B), including, but not limited to, the [***] model at its cost;
provided that Isis will only be responsible for paying its external
out-of-pocket costs (for clarity, excluding the cost of Isis’ internal FTEs and
Isis’ costs to manufacture API) up to a total of $[***] and [***] such external
costs incurred pursuant to a budget pre-approved by GSK to the extent such cost
exceeds $[***] per ID/Additional Program. Isis will provide GSK with a budget
containing Isis’ good-faith estimate of such additional costs and the underlying
activities.  Isis’ estimate of such costs shall be subject to GSK’s approval;
provided, however, that Isis has no obligation to conduct such activities unless
and until Isis and GSK mutually agree on a budget.

 

(b)           IND-Supporting Toxicology Studies.  For clarity, for an
ID/Additional Program, Isis will conduct IND-Supporting Toxicology Studies at
its cost for a duration of up to [***] ([***]) months to support the dosing in
up to a [***] ([***]) month Phase 2 PoC Trial; provided, however, if GSK
requests that Isis conduct an IND-Supporting Toxicology Study that is longer
than [***] ([***]) months, then GSK will pay Isis the costs of such longer study
to the extent such costs exceed the cost of a [***] ([***]) month study, in
accordance with a mutually agreed budget.  Isis will provide GSK with such a
budget containing Isis’ good-faith estimate of the cost of such longer
IND-Supporting Toxicology Study. Isis’ estimated budget of such costs shall be
subject to GSK’s approval; provided, however, that Isis has no obligation to
conduct such longer IND-Supporting Toxicology Study unless and until Isis and
GSK mutually agree on a budget.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Clinical Studies.  In addition, with
respect to the ID/Additional Programs, if the Early Development Plan includes
studies that are in addition to or exceed the studies contemplated by APPENDIX
8(B), Isis will provide GSK with a budget containing Isis’ good-faith estimate
of the cost of such additional or expanded studies.  Isis’ estimate of such
costs shall be subject to GSK’s approval and GSK will be responsible for the
costs set forth in the approved budget for conducting such additional or
expanded studies; provided, however, that Isis has no obligation to conduct such
activities unless and until Isis and GSK mutually agree on a budget and
provided, further, that Isis will provide [***] and/or [***] for the studies
designed in accordance with APPENDIX 8(B) [***].

 

(d)           Post PoC Tox Studies.  If the IDJSC agrees that post-PoC enabling
activities such as long-term toxicity studies need to be initiated prior to
exercise by GSK of an Option, GSK will propose the study design, timeline and
drug product requirements to Isis.  [***]; provided that Isis will provide up to
[***] of API as required for such post-PoC enabling studies [***] per
Collaboration Program.

 

(e)                                  Quarterly Invoice; Reimbursement True Up. 
Isis will deliver to GSK an invoice for the portion of the budget attributable
to the costs that exceed the [***] ($[***]) limit pursuant to Section 1.7.2(a),
the costs that exceed the cost of a [***] ([***]) month study pursuant to
Section 1.7.2(b) or the costs that exceed the cost of the IND-Supporting
Toxicology Studies contemplated by APPENDIX 8(B) pursuant to Section 1.7.2(c),
as the case may be, for the coming quarter on a quarterly basis no earlier than
thirty (30) days prior to the beginning of such quarter, based on the approved
budget for the applicable study, which GSK will pay within sixty (60) days after
GSK’s receipt.  At the time Isis delivers its quarterly invoice to GSK pursuant
to Section 1.7.2(a), 1.7.2(b) or 1.7.2(c) above, Isis shall also deliver to GSK
a report summarizing the actual costs and expenses to conduct the applicable
study in the previous quarter. GSK will reimburse Isis for such actual costs and
expenses incurred by Isis in the previous quarter that is not covered by the
advance payments made by GSK to Isis under Section 1.7.2(a), 1.7.2(b) or
1.7.2(c) for such study for the previous quarter.  GSK may use the balance of
its advance payments to Isis for the previous quarter to offset its payment
obligation for the coming quarter.

 

1.7.3.                  Back-Up Compounds.  [***] is responsible for [***] costs
and expenses in performing its obligations under Sections 1.4.4(a) and
1.4.4(b) for any Back-Up Compound.  If Isis is further Developing a Back-Up
Compound beyond the Development Candidate status under Section 1.4.4(c), then
[***] for all reasonable costs and expenses of advancing such Back-Up Compound
beyond the stage of Development Candidate designation, subject to a budget
approved in writing in advance by GSK.

 

1.7.4.                  Follow-On Compounds.  [***] is responsible for [***]
costs and expenses in performing its obligations to discover and Develop a
Follow-On Compound to the Development Candidate stage pursuant to Section 1.4.5.
Once a Follow-On Compound has reached the Development Candidate stage in
accordance with this Agreement, [***] is [***] responsible, at [***] cost, for
Developing and Commercializing such Follow-On Compound.

 

19

--------------------------------------------------------------------------------


 

1.8.                            End of Collaboration Term.  Upon the expiration
of the Collaboration Term, (i) Isis will no longer have an obligation to perform
any activities under Section 1.4.2; (ii) any Collaboration Programs that have
not reached the [***] stage will no longer be Collaboration Programs and the
applicable gene targets associated therewith will no longer be Collaboration
Targets; (iii) Isis’ obligations and GSK’s rights under this Agreement with
respect to such gene target and any ASOs targeting such gene target will then
terminate, and Isis will be free to Develop and Commercialize on its own or with
a Third Party such gene target and any Compounds targeting such gene target; and
(iv) Isis will own any data generated under the Collaboration for such gene
target and any Compounds targeting such gene target.  For clarity, except to the
extent explicitly set forth in the foregoing, the expiration of the
Collaboration Term will not affect GSK’s rights or Isis’ obligations with
respect to Collaboration Programs under this Agreement that have reached the
[***] stage, including, but not limited to, Isis’ obligation under Section 1.4.3
to Develop each such [***] under the remaining Collaboration Programs through
the completion of the Phase 2 PoC Trial.  Notwithstanding the foregoing, if Isis
is not developing at least [***] ([***]) [***] under the applicable
Collaboration Programs at the end of the Collaboration Term, (a) the
Collaboration Term will be automatically extended for [***] ([***]) additional
term of [***]([***]) [***] with respect to all Collaboration Programs that have
reached the [***] stage, but have not generated a [***] by the end of the
Collaboration Term, (b) Isis will continue its research and Development
activities in accordance with Section 1.4.2 to generate [***] under such
Collaboration Programs and (c) all rights and obligations of each Party with
respect to such Collaboration Programs will remain the same during such extended
[***] ([***]) [***] period.  For clarity, (y) following the expiration of the
Collaboration Term (including any such extension), Isis will continue to Develop
each Development Candidate in accordance with each Early Development Plan
through the completion of the Phase 2 PoC Trial,  and (z) the automatic
extension of the Collaboration Term set forth in this Section 1.8 cannot extend
the Collaboration Term beyond the [***] ([***]) anniversary of the Effective
Date.

 

1.9.                            General Collaboration Matters.

 

1.9.1.                  Conduct of Collaboration.  Isis will conduct its work
under the Collaboration in a good scientific manner, and in compliance with all
applicable good laboratory practices, and all Applicable Laws, to use
Commercially Reasonable Efforts to efficiently and expeditiously achieve the
Objective of each Collaboration Program.

 

(a)                                  Isis will, at its own expense and risk,
maintain laboratories, offices, and all other facilities necessary to carry out
its respective responsibilities under each Collaboration Program.

 

(b)                                  Isis will maintain complete and accurate
records of all work it conducts in the performance of each Collaboration Program
and all results, data, inventions and developments made in the performance of
each Collaboration Program.  Such records will be in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes.

 

1.9.2.                  GSK Assistance in Collaboration.  In GSK’s discretion,
and as mutually agreed by GSK and Isis, GSK may, at GSK’s cost and expense,
assist Isis with certain of the

 

20

--------------------------------------------------------------------------------


 

pharmacology studies for certain therapeutic areas included in the
Collaboration, and, in the event GSK has access to animal models or other assays
that Isis does not have in-house, GSK may perform portions of the Collaboration
as mutually agreed therein.  GSK will promptly provide Isis any data generated
by GSK under this Section 1.9.2 for use in connection with the research,
Development and Commercialization of Discontinued Products.

 

1.9.3.                  Materials Transfer.  In order to facilitate the
Collaboration, either Party may provide to the other Party certain materials for
use by the other Party in furtherance of the Collaboration.  All such materials
will be used by the receiving Party in accordance with the terms and conditions
of this Agreement solely for purposes of performing its rights and obligations
under this Agreement, and the receiving Party will not transfer such materials
to any Third Party unless expressly contemplated by this Agreement or upon the
written consent of the supplying Party.

 

1.9.4.                  Additional Research/Opportunities. In addition, under a
separate, mutually agreed upon written research plan, the Parties may explore
the opportunity for GSK and Isis to work together to further the technology,
such as with formulation work, to allow [***], including exploring ways to
[***]. GSK may present Isis with proposals regarding GSK’s access to Isis’
technology, outside of the Collaboration, which may include the formation of a
joint venture with another party particularly as it relates to delivery
technologies. Isis and GSK will evaluate and discuss such proposals in good
faith, but will not be required to expand the scope of the Collaboration without
executing a written agreement.

 

ARTICLE 2.

EXCLUSIVITY COVENANTS

 

2.1.                            Isis’ Exclusivity Covenants.

 

2.1.1.                  Isis’ Exclusivity Covenants.  Except as set forth in
Section 2.1.2 or in Section 9.3.2, prior to GSK’s exercise of an Option, on a
Collaboration Target-by-Collaboration Target basis, Isis agrees that it will not
work independently of this Agreement for itself or any Affiliates or for or with
any Third Party (including the grant of any license to any Third Party) with
respect to discovery, research, development and/or commercialization activities
of an ASO that is [***] a Collaboration Target for the period set forth below:

 

(a)           Collaboration Target.  Such exclusivity on a Collaboration Target
will continue until the earlier of (i) the date such Collaboration Target is
removed from the Collaboration in accordance with Section 1.5.2, 1.6.1 or 1.8;
and (ii) the occurrence of an Option Deadline with respect to the applicable
Collaboration Program and GSK does not exercise the Option for such
Collaboration Program.

 

(b)           Licensed Program.  If GSK exercises its Option with respect to a
Collaboration Program, then Isis’ exclusivity obligations with respect to such
Collaboration Program will continue with respect to the applicable Collaboration
Target and any and all Development Candidates, Licensed Compounds and Licensed
Products under such Collaboration Program for so long as the exclusive license
under Section 4.1.1 for the applicable Collaboration Program remains in effect.

 

21

--------------------------------------------------------------------------------


 

2.1.2.                  Limitations and Exceptions to Isis’ Exclusivity
Covenants.  Notwithstanding anything to the contrary in this Agreement, Isis’
practice of the following will not violate Section 2.1.1:

 

(a)                                  Any activities pursuant to the Prior
Agreements;

 

(b)                                  Permitted Licenses;

 

(c)                                  Isis (for itself and not for a Third Party)
will be permitted to discover, research and develop with respect to the
Collaboration Target within such Collaboration Program (an “Isis Follow-On
Product”) if (1) (i) GSK does not ask Isis to identify a Follow-On Compound for
a Collaboration Program under Section 1.4.5 prior to the applicable Development
Candidate successfully completing its first (1st) [***], or (ii) Isis identifies
a Follow-On Compound for a Collaboration Program under Section 1.4.5, but
thereafter GSK does not use Commercially Reasonable Efforts to continue to
Develop and Commercialize such Follow-On Compound (on its own or with Isis); and
(2) all [***]; provided, however, that (y) Isis will not have the right to
develop or commercialize any Licensed Product being Developed or Commercialized
by GSK under this Agreement, and (z) Isis hereby provides GSK with a [***]; and

 

(d)           After any exercise by GSK of its Option for the [***] Programs, if
GSK is Developing or Commercializing the [***] Program for [***] (“[***]
Program”), and is not Developing or Commercializing the [***] Program for [***]
(“[***] Program”), Isis may Develop and Commercialize ASOs under a [***] Program
in accordance with the following conditions:

 

(i)                                    Isis will have no access to, nor will GSK
be obligated to grant Isis, a license to any of the Isis Product-Specific
Patents assigned by Isis to GSK under this Agreement related to the [***]
Program;

 

(ii)                                Isis’ ASO for [***] will not have [***] to
the Licensed Compound or Licensed Product within GSK’s [***] Program for [***];

 

(iii)                            Isis will not grant a Third Party a license to
Isis’ [***] Program until such program reaches the [***] stage of Development,
at which time GSK will have a [***] with respect to such [***] Program [***],
mutatis mutandis;

 

(iv)          If Isis and GSK do not consummate a license agreement for the
[***] Program during GSK’s [***], then during (i) the period in which there is
an issued claim within a patent Controlled by GSK in a Major Country Covering
the composition of matter or approved method of use of the Licensed Compound or
Licensed Product in the [***] Program or (ii) the data exclusivity period
conferred by the applicable Regulatory Authority in such country with respect to
such Licensed Product (such as in the case of an orphan drug), Isis will not,
and will not allow its Third Party partner, to do any of the following:

 

[***].

 

22

--------------------------------------------------------------------------------


 

(v)            Isis will include GSK as an intended third party beneficiary in
its agreement with a Third-Party partner for the [***] Program, solely to allow
GSK to enforce the obligations and restrictions set forth in this
Section 2.1.2(d) directly against such Third Party partner; and

 

(vi)          As long as there is (i) an issued claim within a patent Controlled
by GSK in a Major Country Covering the composition of matter or approved method
of use of the Licensed Compound or Licensed Product in the [***] Program or
(ii) a data exclusivity period conferred by the applicable Regulatory Authority
in such country with respect to such Licensed Product (such as in the case of an
orphan drug), Isis will pay GSK royalties [***] on Net Sales by Isis, its
Affiliates or its Third-Party partner of such ASO within the [***] Program
arising from prescriptions written by [***] or [***] for any [***] Indications
in any Major Country (as determined by IMS data).

 

(e)                                  After any exercise by GSK of its Option for
the [***] Programs, if such [***] Programs include both [***] and [***] and GSK
is not Developing or Commercializing a Compound or Licensed Product for [***],
Isis may Develop and Commercialize an ASO for [***], provided that Isis
satisfies the conditions set forth in Section 2.1.2(d)(i) through
Section 2.1.2(d)(vi) above.

 

For the avoidance of doubt, so long as GSK is Developing or Commercializing a
Licensed Compound or Licensed Product for [***] via [***] in accordance with
this Agreement, Isis will not have the right to Develop or Commercialize any ASO
for [***].

 

2.1.3.                  Except as otherwise expressly provided in this
Agreement, Isis will not enter into any research or development collaborations
with a Third Party that would or be reasonably likely to diminish Isis’ ability
to perform its obligations under this Agreement in any material respect.

 

2.2.                            GSK’s Exclusivity Covenants.

 

2.2.1.                  GSK’s Exclusivity Covenants.  Except as set forth in
Section 2.2.2 or in Section 9.3.1, on a Collaboration Target-by-Collaboration
Target basis and solely with respect to a Collaboration Target that Isis has
generated a Development Candidate, GSK agrees that it will not work
independently of this Agreement for itself or any Affiliates or for or with any
Third Party in researching or Developing a nucleic acid—based approach [***]
with respect to a Collaboration Target that has generated a Development
Candidate until the earlier of (i) the date such Collaboration Target is removed
from the Collaboration in accordance with Section 1.5.2, 1.6.1 or 1.8; and
(ii) the date GSK elects to exercise or declines to exercise its Option with
respect to the Collaboration Program relating to such Collaboration Target.

 

23

--------------------------------------------------------------------------------


 

2.2.2.                  Limitations and Exceptions to GSK’s Exclusivity
Covenants.  Notwithstanding anything to the contrary in this Agreement, GSK’s
practice of the following will not violate Section 2.2.1:

 

(a)                                  Modalities other than Antisense;

 

(b)                                  [***] the practice of which is [***]; and

 

(c)                                  GSK continuing its (i) internal research
and development efforts and (ii) collaborative work with a Third Party with
respect to any gene target unless and until such gene target is a Collaboration
Target with respect to which Isis has generated a Development Candidate. If GSK
(by itself or with a Third Party) is researching or developing a nucleic
acid-based therapeutic [***] against a Collaboration Target outside of the
Collaboration, GSK will provide Isis with written notice thereof on the
Effective Date, or at the time such Collaboration Target is proposed for
inclusion in this Agreement, as applicable, which notice will only state that
GSK is researching or developing a nucleic acid-based therapeutic [***] against
a Collaboration Target outside of the Collaboration without disclosing any other
information.

 

2.3.                            Effect of Exclusivity on Future Indications.
Each Collaboration Program is focused on delineated gene targets that are known
to play a role in certain therapeutic areas.  Nevertheless, GSK’s license to any
drugs arising therefrom will not be limited to a particular therapeutic area or
Indication. Isis is subject to exclusivity obligations under Section 2.1 of this
Agreement with respect to Collaboration Targets; however, GSK acknowledges and
agrees that, except as prohibited under Section 2.1 above, Isis (on its own or
with a Third Party) may continue to discover, research, develop and
commercialize products for any Indication, including Indications in the same
therapeutic areas as a Collaboration Program.

 

ARTICLE 3.

EXCLUSIVE OPTION; MANUFACTURING

 

3.1.                            Option.  On a Collaboration
Program-by-Collaboration Program basis, on or before 5:00 p.m. (Eastern time) on
the [***] ([***]) day (each, an “Option Deadline”) following GSK’s receipt of
(i) written notice from Isis regarding the completion of the first Phase 2 PoC
Trial for the applicable Development Candidate, and (ii) the applicable Phase 2
PoC Data Package (such notice and package, a “PoC Trial Completion Notice”), GSK
will have the exclusive option to obtain from Isis the license set forth in
Section 4.1.1 below.  GSK will notify Isis whether GSK is exercising its option
to license the Collaboration Program by notifying Isis in writing on or before
the applicable Option Deadline.

 

3.1.1.                  If GSK does not notify Isis before the applicable Option
Deadline of GSK’s determination to license a Collaboration Program, then GSK’s
option under Section 3.1 with respect to such Collaboration Program will expire
and, subject to Section 5.10, Isis will be free to develop and commercialize any
Compounds that were included in such Collaboration Program on its own or with a
Third Party.  In such a case, except as specified in Section 5.10, GSK will have
no further rights to such Collaboration Program (including all Compounds
included therein) and the gene target to which such Development Candidate is

 

24

--------------------------------------------------------------------------------


 

directed will no longer be a Collaboration Target.  Following any expiration of
an Option under this Section 3.1.1, GSK will promptly transfer to Isis all data,
results and information related to the testing and studies in the Collaboration
Program in the possession of GSK and its contractors to the extent such data,
results and information were generated by or on behalf of GSK under this
Agreement.

 

3.1.2.                  If GSK notifies Isis in writing before the applicable
Option Deadline of GSK’s determination to exercise an Option for a Collaboration
Program, Isis will grant to GSK the license set forth in Section 4.1.1 for such
Collaboration Program.

 

3.1.3.                  Early Exercise of an Option. For the avoidance of doubt,
notwithstanding anything to the contrary in this Agreement, GSK will have the
right to exercise any Option prior to GSK’s receipt of a PoC Trial Completion
Notice by notifying Isis in writing of GSK’s good-faith intent to exercise its
Option for the applicable Collaboration Program. In such event, Isis will
promptly provide GSK the Phase 2 PoC Data Package, to the extent available, for
the applicable Collaboration Program. If, before the applicable Option Deadline,
GSK then notifies Isis that it is exercising its Option early under this
Section 3.1.3, Isis will grant to GSK the license under Section 4.1.1 for such
Collaboration Program on the terms and conditions of this Agreement (including,
without limitation, the terms and conditions of ARTICLE 5). In the event that
GSK does not exercise such Option early under this Section 3.1.3, such
Collaboration Program will continue to be subject to exercise of an Option until
the applicable Option Deadline under Section 3.1.

 

3.2.                            HSR Compliance.

 

3.2.1.                  If either Party reasonably determines it is required for
the exercise of any Option, each Party will use commercially reasonable efforts
to satisfy any applicable requirements under HSR, and the regulations
promulgated thereunder, including by making an initial HSR filing no later than
five (5) days after GSK’s delivery of written notice of its exercise of an
Option, or upon such other timing as mutually agreed by the Parties.

 

3.2.2.                  Each Party will cooperate with the other Party in the
prompt preparation, execution and filing of all documents that are required or
permitted to be filed pursuant to HSR, and to notify the other Party upon
receipt of any formal or informal requests for information from any antitrust
agency in connection with any filings under HSR.  Each Party will bear its own
costs and expenses with respect to performing its obligations under this
Section 3.2 and complying with HSR.

 

3.2.3.                  No exercise of an Option will be effective until the
date (the “Option Exercise Effective Date”) when either (a) the requirements
described in this Section 3.2 have been satisfied and all applicable waiting
periods (including any extensions thereof) under HSR have expired or been
terminated, or (b) GSK delivers to Isis a legal opinion addressed to Isis from a
nationally recognized law firm that no HSR filings are required hereunder with
respect to the exercise of such Option.

 

3.3.                            Manufacturing.

 

3.3.1.                  Isis will Manufacture and supply API for each
Collaboration Program through [***]. Such API will be Manufactured with systems,
processes and procedures consistent with cGMP practices. The Parties may
discuss, without obligation, the continued Manufacture and supply of API for
Development Candidates after [***].

 

25

--------------------------------------------------------------------------------


 

3.3.2.                  Following the exercise of any Option hereunder, GSK will
notify Isis in writing of GSK’s good faith intention to use a Third Party to
Manufacture clinical supplies of API for any Licensed Compound(s) or Licensed
Products. Isis will have thirty (30) days from the receipt of such notice to
notify GSK in writing whether Isis desires to negotiate with GSK regarding the
Manufacture of the API for such Licensed Compound(s).  If Isis fails to respond
to GSK’s notice within such thirty (30) day period, or if Isis declines in
writing to exercise its right of first negotiation, then GSK will be free to use
a Third Party to Manufacture and supply the API for such Licensed
Compound(s) and Isis shall promptly transfer its Licensed Know-How to such Third
Party pursuant to Section 4.2.1 solely for use by such Third Party to
Manufacture API for such Licensed Compound(s) for GSK. If Isis wishes to
Manufacture the API for such Licensed Compound(s), the Parties will negotiate in
good faith the terms of a manufacturing agreement regarding clinical supplies of
such API.  If, despite good-faith negotiations, GSK and Isis do not reach an
agreement within ninety (90) days from Isis’ exercise of its right of first
negotiation, then GSK will be free to use a Third Party to Manufacture and
supply the API for such Licensed Compound(s) on terms, which, when taken as a
whole, are not more favorable than the terms last offered to Isis by GSK.

 

ARTICLE 4.

LICENSE GRANTS TO GSK; DEVELOPMENT AND DILIGENCE; FOLLOW-ON COMPOUNDS

 

4.1.                            License Grants to GSK.

 

4.1.1.                  Development and Commercialization License. On a
Collaboration Program-by-Collaboration Program basis, subject to the terms and
conditions of this Agreement, Isis hereby grants to GSK a worldwide, exclusive,
royalty-bearing, sublicensable (in accordance with Section 4.1.2 below) license
under the Licensed IP to Manufacture, Develop, and Commercialize Licensed
Compounds and Licensed Products.

 

Notwithstanding the foregoing, (A) the licenses granted by Isis under this
Section 4.1.1 are only effective upon (i) compliance with Section 3.2 above, and
(ii) GSK’s exercise of any Option or by operation of the applicable termination
provisions of Section 9.3.1 or Section 12.4 wherein the effect of such
provisions is the grant of an exclusive license to GSK under this Section 4.1.1;
and (B) with respect to Isis’ [***] Programs, the license granted by Isis under
this Section 4.1.1 will be limited to the [***] Field, subject to
Section 2.1.2(d).

 

4.1.2.                  Sublicense Rights.

 

(a)           Subject to the terms and conditions of this Agreement and at no
additional costs to GSK, GSK will have the right to grant to its Affiliates
and/or Third Parties sublicenses under the licenses granted under Section 4.1.1
above, in each case

 

26

--------------------------------------------------------------------------------


 

solely to further the Development and/or Commercialization of a Licensed
Compound and/or Licensed Product; provided that each such sublicense will (i) be
subject to, and consistent with, the applicable terms and conditions of this
Agreement; and (ii) name Isis as an intended third party beneficiary with the
right to directly enforce the applicable terms and conditions of this Agreement
against such Affiliate or Sublicensee. GSK will provide Isis with a redacted
copy of any sublicense granted pursuant to this Section 4.1.2 within thirty (30)
days after the execution thereof; provided such redacted copy will at a minimum
provide the information necessary for Isis to determine GSK’s and such
Sublicensee’s compliance with this Agreement.

 

(b)           Effect of Termination on Sublicenses.  If this Agreement
terminates for any reason, any Sublicensee will, from the effective date of such
termination, automatically become a direct licensee of Isis with respect to the
rights originally sublicensed to the Sublicensee by GSK, and GSK agrees that it
will confirm the foregoing in writing at the request and for the benefit of Isis
and/or the Sublicensee; provided, however, that (i) such Sublicensee is not in
breach of its sublicense agreement, (ii) such Sublicensee agrees to comply with
all of the terms of this Agreement to the extent applicable from the rights
originally sublicensed to it by GSK, and (iii) such Sublicensee agrees to pay
directly to Isis such Sublicensee’s payments under this Agreement to the extent
applicable to the rights sublicensed to it by GSK.

 

4.1.3.                  No Implied Licenses.  All rights in and to Licensed IP
not expressly licensed to GSK hereunder or pursuant to the operation of the
relevant applicable express provisions of this Agreement, and any other Patent
Rights or Know-How of Isis or its Affiliates, are hereby retained by Isis or its
Affiliates.  All rights in and to GSK Technology not expressly licensed to Isis
under Section 10.1 or pursuant to the operation of the relevant applicable
express provisions of this Agreement, and any other Patent Rights or Know-How of
GSK or its Affiliates, are hereby retained by GSK or its Affiliates.  Except as
expressly provided in this Agreement, no Party will be deemed by estoppel or
implication to have granted the other Party any license or other right with
respect to any intellectual property of such Party.

 

4.1.4.                  License Conditions; Limitations.  Subject to
Section 5.11, any license granted under Section 4.1.1 and the sublicense rights
under Section 4.1.2 are subject to and limited by (i) any applicable Third Party
Obligations, and (ii) the Prior Agreements, in each case to the extent
provisions of such obligations or agreements are specifically disclosed to GSK
in writing prior to GSK’s exercise of the applicable Option.  Isis will disclose
to GSK the applicable Third Party Obligations each time (x) Isis provides GSK
with a Development Candidate Package under Section 1.4.2(c); and (y) Isis
provides GSK with a Phase 2 PoC Data Package under Section 3.1.

 

4.1.5.                  Trademarks for Licensed Products.  If GSK has exercised
its Option with respect to a Collaboration Program hereunder, to the extent that
(i) Isis owns any trademark(s) which Isis used prior to the exercise of the
Option, (ii) such trademarks are specific to any Licensed Compound developed
under such Collaboration Program, and (iii) GSK

 

27

--------------------------------------------------------------------------------


 

reasonably believes such trademark(s) would be reasonably necessary or useful
for the marketing and sale of such Licensed Compound or related Licensed
Product, then Isis will, upon GSK’s request and at GSK’s sole cost and expense
relating to such assignment, assign its rights and title to such trademark(s) to
GSK reasonably in advance of the First Commercial Sale of such Licensed Products
(but in no event prior to NDA Filing for such Licensed Product). Other than the
trademarks described above which are owned by Isis prior to the exercise of an
Option by GSK, GSK will be solely responsible for developing, selecting,
searching, registering and maintaining, and will be the exclusive owner of, all
trademarks, trade dress, logos, slogans, designs, copyrights and domain names
used on and/or in connection with any of the Licensed Compounds and Licensed
Products resulting from a Collaboration Program.

 

4.1.6.                  New Licensed Know-How.  During the Agreement Term, at no
additional cost or expense to GSK, Isis will provide all Licensed Know-How that
has not previously been provided hereunder for use solely in accordance with the
licenses granted under Section 4.1.1.  Isis will provide such Licensed Know-How
promptly upon such Licensed Know-How coming under the control of Isis.

 

4.1.7.                  Subcontracting.  Each Party will have the right to
engage Third-Party subcontractors to perform certain of its obligations under
this Agreement; provided that Isis will not have the right to subcontract, in
whole or in part, any activities to be performed by Isis under this Agreement if
doing so would be inconsistent with Isis’ normal business practices for its own
programs as of the Effective Date.  Any subcontractor to be engaged by a Party
to perform a Party’s obligations set forth in the Agreement will meet the
qualifications typically required by such Party for the performance of work
similar in scope and complexity to the subcontracted activity.  Notwithstanding
the preceding, any Party engaging a subcontractor hereunder (including, without
limitation, for the performance of clinical trials) will remain responsible and
obligated for such activities and will in all cases retain or obtain exclusive
Control (i.e., either ownership or an exclusive, sublicenseable license or an
option to obtain such a license) of any and all intellectual property created by
(or used with the relevant Party’s permission by) such subcontractor directly
related to such subcontracted activity, at the sole cost and expense of the
Party engaging such subcontractor, and any such costs and expenses will be
included in Isis Supported Pass-Through Costs or GSK Supported Pass-Through
Costs, as the case may be.  To the extent that such exclusive Control of rights
cannot be obtained by Isis with respect to any intellectual property from any
such subcontractor of Isis, prior to entering into any such arrangement with any
such subcontractor, Isis will bring such matter to GSK in writing in a timely
fashion in order to seek the prior written consent from GSK to enter into such
an arrangement, such consent not to be unreasonably withheld.  For clarity, this
Section 4.1.7 will not apply to restrict or otherwise limit the rights of GSK to
use a subcontractor after the exercise of its Option or the acquisition of
exclusive rights to the Collaboration Compounds of a Collaboration Program
pursuant to the express provisions of Section 9.3.1 and Section 12.4 for the
relevant Collaboration Program.

 

28

--------------------------------------------------------------------------------


 

4.2.                            Technology Transfer after Exercise by GSK of an
Option.

 

4.2.1.                  Generally.  Isis will promptly, but no later than [***]
([***]) [***] after GSK exercises its Option for a Collaboration Program
hereunder, deliver to GSK and/or GSK’s Third-Party designee solely for use by
such Third Party to Manufacture API for such Licensed Compound(s) for GSK, if
Isis does not elect to Manufacture the API for GSK under Section 3.3.2, [***],
all Licensed Know-How in Isis’ Control relating to the Compounds included in
such Collaboration Program, including, but not limited to, (a) information
regarding the bulk drug substance and methods of manufacturing the same,
including bulk and final product manufacturing processes, manufacturing data,
batch records, vendor information and validation documentation, which is
necessary or useful for the exercise by GSK of the Manufacturing rights granted
under Section 4.1.1; (b) pre-clinical and clinical data and results (including
pharmacology, toxicology, emulation and stability studies), adverse event data,
protocol results and analytical methodologies; (c) copies of patent applications
and patents included within Isis Product-Specific Patents and other relevant
patent information; and (d) regulatory filings (including all relevant INDs and
Approvals), regulatory documentation, regulatory correspondence, and applicable
reference standards relating to the applicable Licensed Compounds to the extent
permitted under applicable law, provided, that, at GSK’s reasonable discretion
if no such transfer is reasonably practical, then Isis will grant to GSK a right
of reference to such regulatory filings; and (e) pursuant to a mutually agreed
supply agreement, bulk drug substance or other materials, including drug
substance, drug product and intermediate stocks, reference standards and
analytical specification and testing methods used to Manufacture the applicable
Licensed Compounds, as well as any then-existing supplies of such materials,
which are deemed suitable by GSK, of such Licensed Compounds, including Back-Up
Compounds and other Licensed Compounds under such Collaboration Program.
Further, Isis shall, in good faith and [***], provide up to [***] ([***]) hours
of support to GSK, including, but not limited to, its internal resource, to
enable GSK to successfully manufacture at least one (1) post-technology transfer
demonstration batch of Licensed Product.  If GSK desires to receive additional
support from Isis beyond such initial [***] ([***]) hours, GSK will pay Isis to
provide such assistance at the FTE Rate.  All information should be supplied to
GSK in electronic format to the extent possible.  Without limiting the
foregoing, Isis will use Commercially Reasonable Efforts to perform the transfer
of such information and materials to GSK in an orderly manner, without undue
interruption of Isis’ business operations and GSK’s Development of Licensed
Compounds and related Licensed Products hereunder.  Upon delivery of such
information and materials to GSK, GSK will use Commercially Reasonable Efforts
to promptly implement such information and materials into its Development and
Commercialization activities with respect to such Licensed Compounds and related
Licensed Products hereunder. For the avoidance of doubt, the obligation on Isis
to deliver to GSK all Licensed Know-How and other information in accordance with
this Section 4.2.1 will include the use of Commercially Reasonable Efforts to
procure any Licensed Know-How in the possession of any Third Party subcontractor
engaged by Isis as a subcontractor in the performance of the Collaboration
Program.

 

4.2.2.                  Additional Services.  In the event that GSK reasonably
requests Isis to provide GSK with any materials or services beyond those set
forth in Section 4.2.1, such materials and/or services may be scheduled and
provided by Isis to GSK on such terms and conditions as may be mutually agreed
between the Parties at the time of any such request, if the Parties mutually
desire to engage in the transfer or provision of such additional materials or
services.

 

29

--------------------------------------------------------------------------------


 

4.3.                            GSK Diligence.  As soon as practicable after the
exercise by GSK of an Option for a Collaboration Program, GSK will use
Commercially Reasonable Efforts to promptly commence and pursue a program of
ongoing Development and Commercialization for the Licensed Compound and related
Licensed Product under such Collaboration Program, in accordance with GSK’s
diligence obligations set forth below.  GSK will be solely responsible for all
Development and Commercialization activities, and for all costs and expenses
associated therewith, with respect to the Development, Manufacture and
Commercialization of the Licensed Compound and related Licensed Product of a
Collaboration Program, following the exercise of its Option for such
Collaboration Program, and will exercise Commercially Reasonable Efforts in
Developing and Commercializing such Licensed Product for each Collaboration
Program for which GSK exercises the Option.

 

4.3.1.                  Specific GSK Responsibilities.  Without limiting any of
the foregoing, following the exercise of an Option for a Collaboration Program
hereunder, GSK will use Commercially Reasonable Efforts to:

 

(a)           conduct all Pre-Clinical Studies and Clinical Studies on the
Licensed Compound and related Licensed Product as deemed necessary or desirable
by GSK or any applicable Regulatory Authority, but at a minimum consistent with
the level and type of activities GSK would reasonably conduct for its other
compounds or products of similar market potential at similar stages in
development or product life;

 

(b)           conduct additional formulation development of the Licensed
Compound and related Licensed Product as and if deemed necessary or appropriate
by GSK;

 

(c)                                  provide to Isis reasonable progress updates
and product plans in accordance with Section 4.3.2 and Section 4.3.3 below on
the status of GSK’s Development and Commercialization efforts with respect to
the Licensed Compounds and related Licensed Products;

 

(d)           prepare and file all regulatory filings for the Licensed Compound
or related Licensed Product, including all INDs, NDAs and other filings;

 

(e)                                  except as provided in Section 3.3.2,
Manufacture or have Manufactured (including process development and scale up)
bulk drug substance or drug product material with respect to the Licensed
Compound and related Licensed Product for ongoing Development and
Commercialization requirements, consistent with GSK’s internal practices and all
Applicable Laws;

 

(f)            own and maintain INDs, NDAs, Approvals and other regulatory
filings and approvals, and brands and trademarks for any resulting Licensed
Product;

 

(g)                                 maintain a safety database with respect to
the Licensed Compound and related Licensed Product Developed and Commercialized
by GSK, and report all adverse drug reaction experiences related to such
Licensed Compound and Licensed

 

30

--------------------------------------------------------------------------------


 

Product in connection with the activities of GSK under this Agreement to the
appropriate Regulatory Authorities in which the Licensed Compound and related
Licensed Product are being Developed and Commercialized, in accordance with
Applicable Laws of the relevant countries and Regulatory Authorities and in
accordance with GSK’s internal policies and, without limiting Section 4.4, GSK
will provide Isis with such safety-related information as required under
Section 4.4; and

 

(h)           conduct, at GSK’s sole expense, Commercialization activities in
connection with the marketing, promotion, and sale of such Licensed Product.

 

4.3.2.                  Development Status Reports by GSK. After GSK exercises
its Option for a Collaboration Program hereunder, GSK agrees to keep Isis
informed with respect to activities and progress with the Development of the
Licensed Compound and related Licensed Product, and agrees to provide to Isis
every six (6) months a written summary of such activities and progress. Each
such report will contain the same summary information of all key strategic
decisions and management approvals regarding a Licensed Compound and related
Licensed Product as presented in the report provided to the internal GSK
committee primarily responsible for overseeing the Development of the particular
Licensed Compound and related Licensed Product; provided that GSK may redact all
unrelated information and all information belonging to a Third Party that is the
subject of an agreement between GSK and such Third Party that prevents GSK from
disclosing such information to Isis.

 

4.3.3.                  Product Development Plans; Integrated Product Plans. 
For each Licensed Product Developed by GSK under this Agreement, GSK will
prepare a Development plan outlining key aspects of the Development of such
Licensed Product through Approval. GSK will prepare each Development plan at the
same time and containing information consistent with GSK’s Development plans for
its similar products at similar stages of development (each a “Product
Development Plan”).  In addition, GSK will prepare a global integrated Licensed
Product plan outlining the key aspects of market launch and Commercialization
(the “Integrated Product Plan” or “IPP”).  GSK will prepare each IPP at the same
time and containing information and target markets as customarily contained in
GSK’s Commercialization plans for its similar products at similar stages of
development. Once GSK has prepared such plans, GSK will update each Product
Development Plan and IPP consistent with GSK’s standard practice and provide
such update to Isis annually.  GSK and Isis will meet on a yearly basis to
discuss the draft of each Product Development Plan and IPP and GSK will
consider, in its sole discretion, any proposals and comments made by Isis for
incorporation in the final Product Development Plan or IPP (as the case may
be).  Notwithstanding the foregoing, following the closing of any Change of
Control with respect to Isis, this Section 4.3.3 will no longer apply to GSK.

 

4.3.4.                  Class Generic Claims.  To the extent GSK intends to make
any claims in a Licensed Product label that are class generic to ASOs, GSK will
provide such claims to Isis in advance and will [***] any proposals and comments
made by Isis.

 

31

--------------------------------------------------------------------------------


 

4.4.                            Safety Database.

 

4.4.1.                  Isis maintains a database that includes information
regarding the tolerability of its drug compounds, individually and as a class,
including information discovered during pre-clinical and clinical development
(the “Isis Database”). In an effort to maximize understanding of the safety
profile and pharmacokinetics of Isis compounds, after GSK exercises its Option
for a Collaboration Program hereunder, GSK will cooperate in connection with
populating the Isis Database. To the extent collected by GSK and in the form in
which GSK uses/stores such information for its own purposes, GSK will provide
Isis with information concerning toxicology, pharmacokinetics, safety
pharmacology study(ies), serious adverse events and other safety information
related to each Licensed Compound and Licensed Product as soon as practicable
following the date such information is available to GSK (but not later than
thirty (30) days after GSK’s receipt of such information). In connection with
any reported serious adverse event, GSK will provide Isis all serious adverse
event reports, including initial, interim, follow-up, amended, and final
reports.  In addition, with respect to each Licensed Compound and Licensed
Product, GSK will provide Isis with copies of annual safety updates filed with
each IND and the safety sections of any final Clinical Study reports within
thirty (30) days following the date such information is filed or is available to
GSK, as applicable. Furthermore, GSK will promptly provide Isis with any
supporting data and answer any follow-up questions reasonably requested by Isis.
All such information disclosed by GSK to Isis will be GSK Confidential
Information; provided, however, that Isis may disclose any such GSK Confidential
Information to (a) Isis’ other partners pursuant to Section 4.4.2 below if such
information is regarding class generic properties of ASOs, and/or (b) any Third
Party, in each case, so long as Isis does not disclose the identity of the
Licensed Compound, Licensed Product, or GSK. GSK will deliver all such
information to Isis for the Isis Database to Isis Pharmaceuticals, Inc., 1896
Rutherford Road, Carlsbad, California 92008, Attention: Chief Medical Officer
(or to such other address/contact designated in writing by Isis).

 

4.4.2.                  From time to time, Isis utilizes the information in the
Isis Database to conduct analyses to keep Isis and its partners informed
regarding class generic properties of ASOs, including with respect to safety. 
As such, if and when Isis identifies safety or other related issues that may be
relevant to a Licensed Compound and Licensed Product (including any potential
class-related toxicity), Isis will promptly inform GSK of such issues and, if
requested, provide the data supporting Isis’ conclusions.

 

ARTICLE 5.

FINANCIAL PROVISIONS

 

5.1.                            Overview.  The specific amount of each payment
GSK is required to make under this ARTICLE 5 will depend on whether the
Collaboration Program is a Rare Disease Program, a [***] Program or an
ID/Additional Program; and additionally with respect to the [***] Program,
whether the payment is triggered by the first Indication, second Indication,
and/or the Different Compound-Expanded [***] Program.  As such, the provisions
in this ARTICLE 5 contain tables that specify the amount of each payment
applicable to each type of Collaboration Program, and with respect to [***]
Programs and ID/Additional Programs, whether such milestone is achieved in the
first or second Indication.  For purposes of clarity, each [***] that GSK elects
to continue under Section 

 

32

--------------------------------------------------------------------------------


 

1.6.1 will be counted as a separate and distinct Collaboration Program under
this Agreement, such that by way of example and not limitation, if GSK exercised
its Option for [***], GSK would pay Isis [***] ([***]) separate $[***] Option
exercise fees under Column 1 of Table 1 in Section 5.4, and Isis would be
eligible to receive [***] ([***]) [***] of milestone payments (totaling $[***]
for each Collaboration Program, and $[***] in the aggregate) under Column 1 of
Table 2 in Section 5.5.  For purposes of clarity, the Different
Compound-Expanded [***] Program will be counted as a separate and distinct
Collaboration Program from the Base [***] Program under Section 5.4 and
Section 5.5, such that by way of example and not limitation, GSK would pay Isis
[***] ([***]) separate $[***] Option exercise fees under Column 2 of Table 1 in
Section 5.4, Isis would be eligible to receive [***] ([***]) [***] of milestone
payments for the first Indication (totaling $[***] for each Collaboration
Program, and $[***] in the aggregate) under Column 2 of Table 2 in Section 5.5
and [***]([***]) [***] of milestone payments for the second Indication (totaling
$[***] for each Collaboration Program, and $[***] in the aggregate) under Column
3 of Table 2 in Section 5.5.  The Base [***] Program is a part of the Same
Compound-Expanded [***] Program, and GSK’s exercise of its option to expand the
[***] Program to include the Same Compound-Expanded [***] Program pursuant to
Section 1.6.2(d)  will not entitle Isis to receive additional sets of payments
under Section 5.4 and Section 5.5; provided, however, that if GSK exercises such
expansion option after the [***] stage under Section 1.6.2(e), GSK will pay the
first Indication milestone payments under Column 2 of Table 2 in Section 5.5 for
both the Base [***] Field and the Expanded [***] Field for Development Milestone
Events after [***] but through and including the first [***] (totaling $[***]
for the Base [***] Program and $[***] for the Same Compound-Expanded [***]
Program, and $[***] in the aggregate) and will thereafter resume milestone
payments in accordance with Table 2 of Section 5.5 for first and second
Indications, as applicable.  The purpose of this Section 5.1 is to provide
examples of certain actual payments Isis is eligible to receive hereunder and a
high-level overview of the financial terms under this Agreement, and therefore
this Section 5.1 is qualified in its entirety by the more detailed financial
provisions in the remainder of this ARTICLE 5.

 

5.2.                            Up-Front Payment. In partial consideration for
GSK’s Options hereunder, within five (5) Business Days following the Effective
Date and receipt of an invoice by GSK, GSK will pay Isis a technology access fee
equal to $35,000,000.

 

5.3.                            Other Payments.

 

5.3.1.                  If GSK elects to add a sixth (6th) Collaboration Program
to this Agreement under Section 1.4.1, then GSK will pay Isis the $[***] payment
specified in Section 1.4.1.

 

5.3.2.                  If GSK elects to pursue [***] ([***]) [***] under
Section 1.6.1, then GSK will pay Isis a $[***] payment as further specified in
Section 1.6.1.

 

5.3.3.                  If GSK elects to expand the Base [***] Program to
include the Same Compound-Expanded [***] Program pursuant to Section 1.6.2(d),
then GSK will pay Isis the milestone payments in accordance with
Section 1.6.2(d).  If GSK elects to pursue the Same Compound-Expanded [***]
Program pursuant to Section 1.6.2(e), then GSK will pay Isis the $[***] payment
specified in Section 1.6.2(e).  If GSK elects to pursue the Different
Compound-Expanded [***] Program pursuant to Section 1.6.2(f), then GSK will pay
Isis the $[***] payment specified in Section 1.6.2(f).

 

33

--------------------------------------------------------------------------------


 

5.4.                            Option Exercise Fees.  On an Option-by-Option
basis, upon the exercise by GSK of an Option for a given Collaboration Program
in accordance with Section 3.1, GSK will pay to Isis an Option exercise fee in
accordance with Table 1 below (as determined by the type of Collaboration
Program for which GSK so exercised its Option) within [***] ([***]) days of
receipt by GSK of an invoice sent from Isis on or after the Option exercise
becomes effective pursuant to Section 3.2.  For purposes of clarification,
except as set forth in Section 1.6.2(f) for any Option exercised by GSK for a
Different Compound-Expanded [***] Program, once GSK has paid the Option exercise
fee under this Section 5.4 in connection with the exercise of an Option, then
GSK will not be required to pay a second exercise fee for any Follow-On
Compound, Back-Up Compound or other Licensed Compound under the same
Collaboration Program Developed and Commercialized by GSK.

 


TABLE 1

 

 

 

Column 1

 

Column 2

 

Column 3

 

 

 

Each Rare
Disease
Program

 

Each [***] Program

 

Each
ID/Additional
Program

 

Option Exercise Fee

 

$

[***]

 

$

[***]

 

$

[***]

 

 

5.5.                            Milestone Payments for Achievement of
Development Milestone Events for Rare Disease Programs or [***] Programs.

 

5.5.1.                  Milestone Payments for First Achievement of Development
Milestone Event. On a Collaboration Program-by-Collaboration Program basis in
either a Rare Disease Program or a [***] Program, GSK will pay to Isis the
applicable one-time milestone payments as set forth in Table 2 below (as
determined by the type of Collaboration Program to achieve such event, and with
respect to the [***] Programs, whether the first Indication or second Indication
achieved such event, subject to Section 1.6.2) after a Licensed Product that is
part of such Collaboration Program first achieves the events (each, a
“Development Milestone Event”) listed in Table 2 by or on behalf of GSK or its
Affiliates or Sublicensees.

 

34

--------------------------------------------------------------------------------


 


TABLE 2

 

Development Milestone

 

Column 1

 

Column 2

 

Column 3

 

Events for a Licensed
Product

 

Each Rare Disease
Program

 

Each [***] Program
(1st Indication)

 

Each [***] Program
(2nd Indication)

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total Development Milestone Payments per Collaboration Program

 

[***]

 

[***]

 

[***]

 

 

35

--------------------------------------------------------------------------------


 

5.5.2.                  Development Milestone Payments for Follow-On Compounds. 
For each Collaboration Program that is either a Rare Disease Program or a [***]
Program for which GSK has requested a Follow-On Compound under Section 1.4.5,
(i) upon the designation of a Follow-On Compound as a Development Candidate, GSK
will pay to Isis a milestone payment equal to [***] ($[***]), and (ii) when such
Follow-On Compound first achieves a listed Development Milestone Event, by or on
behalf of GSK or its Affiliates or Sublicensees, [***] percent ([***]%) of the
milestone payments for such Development Milestone Event set forth in Table 2
above if such Follow-On Compound is the first Licensed Product under the
applicable Option to achieve such Development Milestone Event, or in amounts
that are [***] percent ([***]%) of the applicable milestone payments for such
Development Milestone Event set forth in Table 2 above if such Follow-On
Compound is not the first Licensed Product under the applicable Option to
achieve such Development Milestone Event.

 

5.6.                            Milestone Payments for Achievement of
Development and Regulatory Milestone Events by ID/Additional Program.

 

5.6.1.                  Milestone Payments for First Achievement of Milestone
Event. On a Collaboration Program-by-Collaboration Program basis and with
respect to the ID/Additional Program, GSK will pay to Isis the applicable
one-time milestone payments as set forth in Table 3 below (as determined by
whether the first or second Indication achieves such event) after a Licensed
Product that is part of such Collaboration Program first achieves the
Development Milestone Event listed in Table 3, by or on behalf of GSK or its
Affiliates or Sublicensees.  For clarity, except as otherwise set forth in the
footnotes to Table 3 below, GSK will be required to make a milestone payment
only if the corresponding Development Milestone Event has actually occurred. 
For example, if Isis initiates a [***] for a second Indication without the need
to conduct a [***], then Isis will not be entitled to receive the $[***]
milestone payment for the [***].

 

36

--------------------------------------------------------------------------------


 

GSK Comments (03/15/10)

For Discussion Purpose Only

 

Table 3

 

Development Milestone
Events for a Licensed

 

ID /Additional Programs
– 1st Indication

 

ID /Additional Programs –
2nd Indication

 

Product

 

Column 1

 

Column 2

 

[***]†♣

 

[***]

 

[***]

 

[***]♣

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]††

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]†††

 

[***]

 

[***]

 

[***]†††[***]

 

[***]

 

[***]

 

Total Development Milestone Payments per Collaboration Program

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------

† For the ID/Additional Program for [***], the “[***]” Development Milestone
Event (i) occurs when such Development Milestone Event is achieved in a [***]
and (ii) shall also be deemed to have occurred when the “[***]” Development
Milestone Event is achieved for the same Collaboration Program. For the
ID/Additional Program that is the 6th Collaboration Program, the “[***]”
Development Milestone Event (i) occurs when such Development Milestone Event is
achieved in the [***] agreed to by the Parties and (ii) it shall also be deemed
to have occurred when the “[***]” Development Milestone Event is achieved for
the same Collaboration Program.

 

♣ For the ID/Additional Program for [***], if the [***] is completed and [***]
has not been achieved but GSK desires to continue Development under such
ID/Additional Program, then GSK may waive the condition that [***] be achieved
in such [***] and the “[***]” Development Milestone Event for such ID/Additional
Program will be deemed to have been achieved.

 

37

--------------------------------------------------------------------------------


 

†† For clarity with respect to this Milestone Event, “[***]” by the applicable
Regulatory Authority in [***] (or any other [***] such as [***] or the [***]) of
the equivalent of [***] in [***] (or any other [***] such as [***] or the [***])
will satisfy the requirements for achievement of this Development Milestone
Event.

 

††† For clarity with respect to this Milestone Event, “[***]” by the applicable
Regulatory Authority in [***] (or any other [***] such as [***] or the [***]) of
the equivalent of [***] in [***] (or any other [***] such as [***] or the [***])
will satisfy the requirements for achievement of this Development Milestone
Event.

 

5.6.2.                  Milestone Payments for Follow-On Compounds in
ID/Additional Programs.  For each Collaboration Program that is an ID/Additional
Program for which GSK has requested a Follow-On Compound under Section 1.4.5,
(i) upon the designation of a Follow-On Compound as a Development Candidate, GSK
will pay to Isis a milestone payment equal to [***] ($[***]), and (ii) when such
Follow-On Compound first achieves a listed Milestone Event, by or on behalf of
GSK or its Affiliates or Sublicensees, [***] percent ([***]%) of the milestone
payments for such Development Milestone Event set forth in Table 3 above if such
Follow-On Compound is the first Licensed Product under the applicable Option to
achieve such Development Milestone Event, or in amounts that are [***] percent
([***]%) of the applicable milestone payments for such Development Milestone
Event set forth in Table 3 above if such Follow-On Compound is not the first
Licensed Product under the applicable Option to achieve such Development
Milestone Event.

 

5.7.                            Milestone Payments for Achievement of Sales
Milestone Events.

 

5.7.1.                  Milestone Payments for First Achievement of Sales
Milestone Event. On a Collaboration Program-by-Collaboration Program basis, GSK
will pay to Isis the applicable one-time milestone payments as set forth in
Table 4 below (as determined by the type of Collaboration Program to achieve
such event) after a Licensed Product that is part of such Collaboration Program
first achieves the listed events (each, a “Sales Milestone Event”), by or on
behalf of GSK or its Affiliates or Sublicensees.

 

38

--------------------------------------------------------------------------------


 


TABLE 4

 

Sales Milestones for each Licensed Product

 

Each Rare Disease
Program

 

Each ID/ Additional
Program

 

$[***] in worldwide Annual Net Sales

 

[***]

 

[***]

 

$[***] in worldwide Annual Net Sales

 

[***]

 

[***]

 

$[***] in worldwide Annual Net Sales

 

[***]

 

[***]

 

Total Sales Milestone Payments per Collaboration Program

 

[***]

 

[***]

 

 

5.8.                            Limitations on Milestone Payments; Notice.

 

5.8.1.                  Except as expressly set forth in Section 5.5.2,
Section 5.6.2 and Section 1.6.2, each milestone set forth in Table 2, Table 3
and Table 4 above will be paid only once per Collaboration Program upon the
first achievement of the Milestone Event, regardless of the number of Licensed
Compounds, Follow-On Compounds or Licensed Products resulting under the
Collaboration Program. So long as GSK has paid Isis the [***] milestone payment
for the first Development Candidate in a Collaboration Program, GSK will not be
required to pay Isis an additional [***] milestone payment under Table 2 or
Table 3, as applicable, for a Back-Up Compound under the same Collaboration
Program.  If GSK is reimbursing Isis for all costs and expenses of advancing a
Back-Up Compound beyond the stage of Development Candidate designation as
described in Section 1.7.3 above, no milestone payments will be payable under
Table 2 or Table 3, as applicable, with respect to such Back-Up Compound unless
GSK later ceases to actively Develop the Development Candidate under the
applicable Collaboration Program, in which case, if GSK or its Affiliate or
Sublicensee achieves a Milestone Event with respect to such Back-Up Compound,
GSK will make the applicable milestone payment only if such milestone payment
has not been made by GSK to Isis with respect to the Development Candidate
already.

 

5.8.2.                  Each time a Milestone Event is achieved under this
ARTICLE 5, GSK will send Isis, or Isis will send GSK, as the case may be, a
written notice thereof promptly (but in any event no later than ten
(10) Business Days) following the date of achievement of such Milestone Event
and such payment will be due within [***] ([***]) days of receipt by GSK of an
invoice sent from Isis.

 

5.9.                            Royalty Payments to Isis.

 

5.9.1.                  GSK Patent Royalty. As partial consideration for the
rights granted to GSK hereunder, GSK will pay to Isis royalties on Annual Net
Sales of each Licensed Product sold by GSK, its Affiliates or Sublicensees, on a
country-by-country basis and Licensed Product-by-Licensed Product basis, in the
countries in which either (i) there is a Valid Claim within [***] Patents (or
the foreign equivalent or counterpart of such [***] Patents) that is either
licensed or assigned by Isis to GSK that Covers the [***] such Licensed Product
or (ii) the data exclusivity period conferred by the applicable Regulatory
Authority in such country with respect to such Licensed Product (such as in the
case of an orphan drug), in each case in the amounts as follows (the “GSK Patent
Royalty”). For purposes of clarification,

 

39

--------------------------------------------------------------------------------


 

royalties are payable on Follow-On Products in the same manner as they are
payable for Licensed Products containing the lead Development Candidates except
that royalties on Licensed Products containing a Follow-On Compound will be paid
at [***] percent ([***]%) of the rates set forth in Table 5 below otherwise
applicable for Licensed Products; provided, however, if the Follow-On Product is
the first Licensed Product to achieve First Commercial Sale for the applicable
license Option, then GSK will pay [***] percent ([***]%) of the royalty rates
set forth in Table 5 below for such Licensed Product, and any subsequent
Licensed Products sold pursuant to the same license Option will be treated as
Follow-On Products subject to the reduced royalty rate described in this
Section 5.9.1.

 

(a)                                  Subject to the provisions of this
Section 5.9.1 and Section 5.9.2, GSK will pay to Isis the royalties at the
percentages as described in Table 5 below:

 

Table 5

 

Annual Net Sales of each Licensed Product Worldwide

 

Royalty Rate

 

for the portion up to and including $[***]

 

[***]

%

for the portion above $[***] and up to and including $[***]

 

[***]

%

for the portion above $[***]

 

[***]

%

 

(b)           In the event any Combination Products are sold, royalties on such
Combination Products will be calculated pursuant to the definition of “Net
Sales” and “Combination Products” set forth in APPENDIX 1 to this Agreement.

 

(c)           The royalty rates in Table 5 above are incremental rates, which
apply only for the respective increment of worldwide Annual Net Sales described
in the Annual Net Sales column.  Thus, once a total worldwide Annual Net Sales
figure is achieved for the Calendar Year, the royalties owed on any lower-tier
portion of Annual Net Sales are not adjusted up to the higher-tier rate and the
higher tier rate will only apply to the portion of the Annual Net Sales that are
within the higher tier Annual Net Sales.

 

5.9.2.                  Application of Royalty Rates.  All royalties set forth
under Section 5.9.1 are subject to the provisions of this Section 5.9.2, and
will be payable as follows, on a Licensed Product-by-Licensed Product and
country-by-country basis:

 

(a)           Patent Royalty Term. GSK’s obligation to pay the GSK Patent
Royalty above with respect to a Licensed Product and/or Combination Product will
continue on a country-by-country and Licensed Product-by-Licensed Product basis
from the date of First Commercial Sale of the Licensed Product until the later
of the date of expiration of (i) the last Valid Claim within the [***] Patents
(or the foreign equivalent or counterpart of such [***] Patents) that are either
licensed or assigned

 

40

--------------------------------------------------------------------------------


 

by Isis to GSK under this Agreement that Covers the [***] such Licensed Product
sold in such country or (ii) the data exclusivity period conferred by the
applicable Regulatory Authority in such country with respect to such Licensed
Product (such as in the case of an orphan drug).

 

(b)           Know-How Royalty. On a country-by-country and Licensed
Product-by-Licensed Product basis, if GSK is not required to pay the GSK Patent
Royalty, at any time during the period within [***] ([***]) years after the date
of First Commercial Sale of such Licensed Product in such country, GSK will pay
Isis a royalty at the rate of [***] percent ([***]%) of the GSK Patent Royalty
rates as described in Section 5.9.1 above (the “GSK Know-How Royalty”);
provided, however, if the Licensed Product is Covered by Third Party technology
that is sublicensed by Isis to GSK under this Agreement and within the Licensed
IP that bears a royalty or other financial obligation to such Third Party
(including but not limited to any Isis Supported Pass-Through Costs) extending
beyond such [***] ([***]) year term (such as manufacturing or formulation
technology), GSK will, subject to Section 5.9.2(d) below, pay Isis a continuing
royalty sufficient to cover Isis’ obligations under such Third Party license or
cease using such Third Party technology.

 

(c)                                  Reduction of Royalty for Competition from
Generic Products.  On a country-by-country and Licensed Product-by-Licensed
Product basis, if at any time during the Agreement Term one or more Third
Parties are selling one or more Generic Products during the applicable Calendar
Quarter, and such Generic Products taken in the aggregate have a market share
(measured in number of prescriptions with the numerator of such fractional share
being the Generic Products taken in the aggregate, and the denominator being the
total of the Generic Products taken in the aggregate plus the Licensed Products
taken in the aggregate, as provided by IMS) in such country of at least [***]
percent ([***]%), then, subject to Section 5.9.2(d) below, GSK’s obligation to
pay royalties to Isis on Net Sales of the relevant Licensed Products in such
country will be reduced to the amount which is [***] percent ([***]%) of the
otherwise applicable GSK Patent Royalty rate under Section 5.9.1(a).

 

(d)           Limitation on Aggregate Reduction for GSK Royalties.
Notwithstanding anything in this Agreement to the contrary, on a Collaboration
Program-by-Collaboration Program basis, in no event will Isis receive royalties
for Annual Net Sales of Licensed Products sold by GSK or its Affiliates or
Sublicensees, with respect to any Calendar Quarter, less than the sum of the
Isis Supported Pass-Through Costs; provided such sum of the Isis Supported
Pass-Through Costs is less than [***] percent ([***]%) of the Annual Net Sales
of Licensed Products sold by GSK or its Affiliates or Sublicensees.

 

5.10.                     Reverse Royalty Payments to GSK for Discontinued
Products.

 

5.10.1.           Reverse Royalty for Discontinued Products.  In the event that
Isis or any of its Affiliates or Sublicensees Develops and Commercializes any
Discontinued Product for which GSK has paid Isis the applicable [***] milestone
payment, Isis will pay the following royalty payments to GSK set forth in Table
6 below, following the First Commercial Sale of a

 

41

--------------------------------------------------------------------------------


 

Discontinued Product by Isis or its Affiliates or Sublicensees, on a
country-by-country basis and Discontinued Product-by-Discontinued Product basis,
for worldwide Annual Net Sales of all Discontinued Products within the relevant
Collaboration Program (“Reverse Royalties”) as follows:

 

Table 6

 

Development/Regulatory Status of Discontinued
Product at time of reversion under this
Agreement

 

Applicable Royalty Rate on worldwide
Annual Net Sales of Discontinued Product

 

Discontinued Products for which GSK has paid Isis the applicable [***] milestone
payment

 

[***]

%

Discontinued Products for which GSK has (i) [***], and (ii) paid Isis the
applicable [***] milestone payment

 

[***]

%

[***]

 

[***]

%

[***]

 

[***]

%

[***]

 

[***]

%

 

5.10.2.           Applicable Royalty Provisions.  In addition to this
Section 5.10, the definition of Net Sales in APPENDIX 1 and the other provisions
contained in this ARTICLE 5 governing payment of royalties from GSK to Isis will
govern the payment of royalties from Isis to GSK under this Section 5.10,
mutatis mutandis, including, without limitation, the provisions of Sections
5.9.2(a), 5.12, 5.13, 5.14, and 5.15.

 

5.11.                     Third Party Payment Obligations.

 

5.11.1.           Isis In-License Agreements.

 

(a)           Certain of the Licensed IP Controlled by Isis as of the Effective
Date and during the Collaboration Term that are licensed to GSK under
Section 4.1.1 are in-licensed or were acquired by Isis under agreements with
Third Party licensors or sellers (such license or purchase agreements being the
“Isis In-License Agreements”), and certain milestone and/or royalty payments may
become payable by Isis to such Third Party under Isis In-License Agreements
based on the Development and Commercialization of a Licensed Compound or
Licensed Product by GSK under this Agreement.  SCHEDULE 5.11.1 sets forth a list
of Isis In-License Agreements related to Collaboration Programs existing as of
the Effective Date.  The Parties acknowledge that whether a milestone and/or
royalty payment becomes payable by Isis to such Third Party licensor depends on
the terms and conditions of the Isis In-License Agreement.

 

(b)           Isis will be responsible for paying 100% of the Isis Supported
Pass-Through Costs arising under any Isis In-License Agreements as they apply to
any Licensed Compound or Licensed Product.

 

42

--------------------------------------------------------------------------------


 

(c)           GSK will be responsible for paying Isis 100% of the GSK Supported
Pass-Through Costs arising under any Isis In-License Agreements as they apply to
any Licensed Compound or Licensed Product.

 

5.11.2.           Platform Blocking IP In-License Agreements.  If GSK provides
Isis with written notice of GSK’s reasonable determination that a license to
Platform Blocking IP is necessary to Develop and/or Commercialize a particular
Licensed Product, then Isis will have the first right to negotiate with and
obtain such a license from such Third Party.  After obtaining such a Third Party
license, Isis will include such Platform Blocking IP in any applicable license
grant to GSK under Section 4.1.1 for such Licensed Product, and any financial
obligations under such Third Party agreement will be paid solely by Isis as
Isis-Supported Pass-Through Costs.  If, however, Isis elects not to obtain such
a license to such Third Party intellectual property, Isis will so notify GSK,
and GSK may obtain such Third Party license and GSK may offset [***] percent
([***]%) of the payments applicable to such Licensed Product paid by GSK under
such Third Party license against any milestone payments and Patent Royalty
payments due to Isis under Section 5.5.1, Section 5.6.1 and/or Section 5.9.1 of
this Agreement for such Licensed Product; provided, that in no event will Isis
receive, with respect to any Calendar Quarter, less than the minimum royalty
amount for such Licensed Product as stated in Section 5.9.2(d).  GSK will have
the right to carry forward and apply in future Calendar Quarters or Years any
such unused offset to which GSK is entitled for such Licensed Product.

 

5.12.                     Payments.

 

5.12.1.           Commencement.  Beginning with the Calendar Quarter in which
the First Commercial Sale for an applicable Licensed Product is made and for
each Calendar Quarter thereafter, royalty payments will be made by GSK to Isis
under this Agreement within [***] ([***]) days following the end of each such
Calendar Quarter.  Each royalty payment will be accompanied by a report,
summarizing Net Sales for the applicable Licensed Product during the relevant
Calendar Quarter and the calculation of royalties, if any, due thereon. 
Notwithstanding the foregoing, in the event that no royalties are payable in
respect of a given Calendar Quarter, GSK will submit a written royalty report to
Isis so indicating.  In addition, beginning with the Calendar Quarter in which
the First Commercial Sale for an applicable Licensed Product is made and for
each Calendar Quarter thereafter, within [***] ([***]) Business Days following
the end of each such Calendar Quarter, GSK will provide Isis a preliminary
non-binding quarterly report estimating the total sales revenue of Licensed
Products projected for such Calendar Quarter.

 

5.12.2.           Mode of Payment.  All payments under this Agreement will be
(i) payable, in full, in U.S. dollars, regardless of the country(ies) in which
sales are made, (ii) made by wire transfer of immediately available funds to an
account designated by Isis in writing, and (iii) irrevocable, non-refundable,
and non-creditable.  For the purposes of computing Net Sales of Licensed
Products sold in a currency other than U.S. dollars, such currency will be
converted into U.S. dollars as calculated using the average exchange rates as
calculated and utilized by GSK’s group reporting system and published accounts.

 

43

--------------------------------------------------------------------------------


 

5.12.3.           Records Retention.  Commencing with the First Commercial Sale
of a Licensed Product, GSK will keep complete and accurate records pertaining to
the sale of such Licensed Products for a period of three (3) Calendar Years
after the year in which such sales occurred, and in sufficient detail to permit
Isis to confirm the accuracy of the Net Sales or royalties paid by GSK
hereunder.

 

5.13.                     Audits.  During the Agreement Term and for a period of
three (3) years thereafter, at the request and expense of Isis, GSK will permit
an independent certified public accountant of nationally recognized standing
appointed by Isis, and reasonably acceptable to GSK, at reasonable times and
upon reasonable notice, but in no case more than once per Calendar Year
thereafter, to examine such records as may be necessary for the sole purpose of
verifying the calculation and reporting of Net Sales and the correctness of any
royalty payment made under this Agreement for any period within the preceding
three (3) years.  The independent certified public accountant will disclose to
Isis only the royalty amounts which the independent certified public accountant
believes to be due and payable hereunder to the payee and will disclose no other
information revealed in such audit.  Any and all records of GSK examined by such
independent certified public accountant will be deemed GSK’s Confidential
Information, which may not be disclosed by said independent certified public
accountant to any Third Party or (except for the information expressly sought to
be confirmed by Isis as set forth in this Section 5.13) to Isis.  If, as a
result of any inspection of the books and records of GSK, it is shown that GSK’s
payments under this Agreement were less than the royalty amount which should
have been paid, then GSK will make all payments required to be made by paying
Isis the difference between such amounts to eliminate any discrepancy revealed
by said inspection within sixty (60) days.  If it is shown that GSK’s payments
under this Agreement were more than the royalty amount which should have been
paid, then Isis will return that overpaid amount by paying GSK the difference
between such amounts to eliminate any discrepancy revealed by said inspection
within sixty (60) days.  Isis will pay for such audits, except that in the event
that GSK is found to have underpaid Isis by more than ten percent (10%) of the
amount that should have been paid during the period in question, GSK will
reimburse Isis’ reasonable costs of the audit.

 

5.14.                     Taxes.

 

5.14.1.           Sales or Other Transfers.  The recipient of any transfer under
this Agreement of Licensed IP, GSK Technology, Confidential Information,
Licensed Compounds, or Licensed Products (including Discontinued Products), as
the case may be, will be solely responsible for any sales, use, value-added,
excise or other taxes applicable to such transfer.

 

5.14.2.           Withholding Tax.  The Parties acknowledge and agree that,
under applicable laws in effect as of the Effective Date, GSK will not be
required to withhold any taxes from the technology access fee under Section 5.2,
election fees under Section 5.3, Option exercise fees under Section 5.4,
milestone payments under Section 5.5 or Section 5.6, or any reimbursement
payments for Developing Compounds under this Agreement (including under
Section 1.7), (collectively, the “Withholding-Free Payments”) in each case
payable to Isis under this Agreement. Consequently, GSK agrees not to withhold
any taxes from payment of the Withholding-Free Payments.  Any tax paid or
required to be withheld by GSK for the benefit of Isis on account of any
royalties payable to Isis under this Agreement will be deducted from the amount
of royalties or other payments otherwise due.  GSK will secure and send to Isis
proof of any such taxes withheld and paid by GSK for the benefit of Isis, and
will, at Isis’ request, provide reasonable assistance to Isis in recovering

 

44

--------------------------------------------------------------------------------


 

such taxes. Isis warrants that Isis is a Delaware corporation as of the
Effective Date and, prior to the payment of royalties by GSK hereunder, will be
a resident for tax purposes in the US and that, as of such time, Isis will be
entitled to relief from United Kingdom income tax under the terms of the double
tax agreement between the UK and the US.  Isis will notify GSK immediately in
writing in the event that Isis ceases to be entitled to such relief. Pending
receipt of formal certification from the UK Inland Revenue (the “UK Tax
Certification”), GSK may pay royalty income under this Agreement to Isis by
deducting tax at the applicable rate specified in the double tax treaty between
the UK and US.  After receipt of the UK Tax Certification, and so long as the UK
Tax Certification remains current, GSK will not withhold any taxes from the
payment of any royalties, unless GSK is advised such withholding is required
under Applicable Law.  Isis agrees to indemnify and hold harmless GSK against
any loss, damage, expense or liability arising in any way from a breach of the
above warranties or any future claim by a UK tax authority or other similar body
alleging that GSK was not entitled to deduct withholding tax on such payments at
source at the treaty rate, unless such loss, damage, expense or liability arises
as a result of any legislative changes in the future, and except that Isis’
indemnification obligation under this Section 5.14.2 will not apply to GSK’s
payment of the Withholding-Free Payments.  GSK will indemnify and hold harmless
Isis against any loss, damage, expense or liability arising in any way from a
claim by a UK tax authority or other similar body alleging that the
Withholding-Free Payments are subject to the withholding of taxes by GSK, unless
such loss, damage, expense or liability arises as a result of any legislative
changes in the future.

 

5.15.                     Interest.  Any undisputed payments to be made
hereunder that are not paid on or before the date such payments are due under
this Agreement will bear interest at a rate per annum equal to the lesser of
(i) the rate announced by Bank of America (or its successor) as its prime rate
in effect on the date that such payment would have been first due plus [***]
percent ([***]%) or (ii) the maximum rate permissible under applicable law. 
However, the interest on late payments shall not apply if the payment has been
delayed by Isis (for instance due to invalid or late changes to bank details,
non-compliance invoices, etc.) or if Isis has not responded to genuine questions
or queries from GSK.

 

ARTICLE 6.

INTELLECTUAL PROPERTY

 

6.1.                            Ownership.

 

6.1.1.                  Isis Technology and GSK Technology.  As between the
Parties, Isis will own and retain all of its rights, title and interest in and
to the Licensed Know-How and Isis Patents and GSK will own and retain all of its
rights, title and interest in and to the GSK Know-How and GSK Patents, subject
to any rights or licenses expressly granted by one Party to the other Party
under this Agreement.

 

6.1.2.                  Collaboration Technology.  As between the Parties, GSK
will be the sole owner of any Know-How discovered, developed, invented or
created solely by or on behalf of GSK and/or its Affiliates under this Agreement
(“GSK Collaboration Know-How”) and any Patent Rights that claim or cover GSK
Collaboration Know-How (“GSK Collaboration

 

45

--------------------------------------------------------------------------------


 

Patents” and together with the GSK Collaboration Know-How, the “GSK
Collaboration Technology”), and will retain all of its rights, title and
interest thereto, subject to any rights or licenses expressly granted by GSK to
Isis under this Agreement.  As between the Parties, Isis will be the sole owner
of any Know-How discovered, developed, invented or created solely by or on
behalf of Isis and/or its Affiliates (“Isis Collaboration Know-How”) and any
Patent Rights that claim or cover such Know-How (“Isis Collaboration Patents”
and together with the Isis Collaboration Know-How, the “Isis Collaboration
Technology”), and will retain all of its rights, title and interest thereto,
subject to any rights or licenses expressly granted by Isis to GSK under this
Agreement. Any Know-How that is discovered, developed, invented or created
jointly under this Agreement by or on behalf of a Party or its Affiliates, on
the one hand, and the other Party or such other Party’s Affiliates, on the other
hand (“Jointly-Owned Collaboration Know-How”), and any Patent Rights that claim
or cover such Jointly-Owned Collaboration Know-How (“Jointly-Owned Collaboration
Patents”) and together with the Jointly-Owned Collaboration Know-How, the
“Jointly-Owned Collaboration Technology”), will be owned jointly by GSK and Isis
on an equal and undivided basis, including all rights, title and interest
thereto, subject to any rights or licenses expressly granted by one Party to the
other Party under this Agreement.  Except as expressly provided in this
Agreement, neither Party will have any obligation to account to the other for
profits with respect to, or to obtain any consent of the other Party to license
or exploit, Jointly-Owned Collaboration Technology by reason of joint ownership
thereof, and each Party hereby waives any right it may have under the laws of
any jurisdiction to require any such consent or accounting.  Each Party will
promptly disclose to the other Party in writing, and will cause its Affiliates
to so disclose, the discovery, development, invention or creation of any
Jointly-Owned Collaboration Technology.  The GSK Collaboration Patents, Isis
Collaboration Patents and Jointly-Owned Collaboration Patents are collectively
referred to herein as the “Collaboration Patents.”

 

6.1.3.                  Joint Patent Committee.

 

(a)           The Parties will establish a “Joint Patent Committee” or “JPC.” 
The JPC will serve as the primary contacts and forum for discussion between the
Parties with respect to intellectual property matters arising under this
Agreement, and will cooperate with respect to the activities set forth in this
ARTICLE 6.  A strategy will be discussed with regard to prosecution and
maintenance, defense and enforcement of Isis Product-Specific Patents, GSK
Product-Specific Patents and Jointly-Owned Collaboration Patents that would be
and/or are licensed to GSK under Section 4.1.1 in connection with a
Collaboration Target or a Compound included in a Collaboration Program, defense
against allegations of infringement of Third Party Patent Rights, and licenses
to Third Party Patent Rights or Know-How, and any material change to any license
to Third Party Patents Rights or Know-How in existence as of the Effective Date,
in each case to the extent such matter would be reasonably likely to have a
material impact on the Collaboration or the licenses granted hereunder.  The
Joint Patent Committee is established as of the Effective Date and will dissolve
as a formal governing body upon the earlier of (i) the exercise or expiration of
the Option with respect to the last Collaboration Program (ii) the Parties’
mutual agreement or (iii) after the Collaboration Term, Isis’ written

 

46

--------------------------------------------------------------------------------


 

notice to GSK of its intention to disband and no longer participate in the JPC.
Once Isis has provided such written notice, the JPC shall have no further
obligations under this Agreement and the matters to be decided by the JPC shall
be decided by the Parties.

 

(b)                                  In addition, the Joint Patent Committee
will be responsible for the determination of inventorship.  The determination of
inventorship will be made in accordance with United States patent laws.  In case
of a dispute in the Joint Patent Committee (or otherwise between Isis and GSK)
over inventorship and, as a result, whether (i) any particular technology
arising from the Collaboration is solely owned by one Party or the other or
jointly owned by both Parties, or (ii) whether any particular Know-How is Isis
Know-How, GSK Know-How or Jointly-Owned Collaboration Know-How, such dispute
will be resolved pursuant to Section 6.1.3(d).

 

(c)                                  The Joint Patent Committee will meet as
often as agreed by them (and at least semi-annually if requested), via
teleconference or videoconference or as otherwise agreed, to discuss matters
arising out of the activities set forth in ARTICLE 6.  To the extent reasonably
requested by either Party, the Joint Patent Committee will solicit the
involvement of more senior members of their respective legal departments (up to
the most senior intellectual property attorney, where appropriate) with respect
to critical issues, and may escalate issues to the JSC for input and resolution
pursuant to Section 6.1.3(d).  Each Party’s representatives on the Joint Patent
Committee will consider comments and suggestions made by the other in good
faith.  Notwithstanding anything in this Agreement to the contrary, neither
Party will have the obligation to disclose information to the other Party
through the Joint Patent Committee to the extent prohibited by obligation of
confidentiality or protective order, that would result in loss of
attorney-client or other relevant legal privilege, that constitutes proprietary
manufacturing information or where the other Party has an actual or potential
conflict of interest with respect to such information (e.g., where sharing such
information would be reasonably likely to provide the recipient with an
inappropriate commercial advantage).

 

(d)           In the event the Joint Patent Committee cannot resolve any dispute
arising thereunder, even with JSC’s input, such dispute will be resolved by
independent patent counsel not engaged or regularly employed in the past two
(2) years by either Party and reasonably acceptable to both Parties to resolve
such dispute.  The decision of such independent patent counsel will be binding
on the Parties with respect to the issue of inventorship.  Expenses of such
patent counsel will be shared equally by the Parties.

 

6.2.                            Prosecution and Maintenance of Patents.

 

6.2.1.                  Patent Filings. The Party responsible for Prosecution
and Maintenance of any Patent Rights as set forth in Sections 6.2.2 and 6.2.3
will endeavor to obtain patent protection for Compounds and Licensed Products,
if and as applicable, as it Prosecutes and Maintains its other patents Covering
products in development, using counsel of its own choice but reasonably
acceptable to the other Party, in such countries as the responsible Party sees
fit.

 

47

--------------------------------------------------------------------------------


 

6.2.2.                  Isis Patents and GSK Patents.

 

(a)           Isis will control and be responsible for all aspects of the
Prosecution and Maintenance of all Isis Patents, subject to Section 6.2.2(b) and
Section 6.2.4.

 

(b)           Isis Patents After Exercise of Option.  After GSK has obtained the
applicable license under Section 4.1.1 and following review and approval of a
majority of the members of the Joint Patent Committee, Isis will assign to GSK
all Isis Product-Specific Patents that Cover Licensed Compounds, Licensed
Products and/or the Collaboration Target included in such Collaboration Program,
and GSK will thereafter control and be responsible for all aspects of the
Prosecution and Maintenance of all such Isis Product-Specific Patents, subject
to Section 6.2.4.

 

(c)           GSK will control and be responsible for all aspects of the
Prosecution and Maintenance of all GSK Patents, subject to Section 6.2.4.

 

6.2.3.                  Jointly-Owned Collaboration Patents.  The strategy and
responsibility for Prosecution and Maintenance of all Jointly-Owned
Collaboration Patents will be decided by the Joint Patent Committee.

 

6.2.4.                  Other Matters Pertaining to Prosecution and Maintenance
of Patents.

 

(a)           Each Party will keep the other Party informed through the Joint
Patent Committee as to material developments with respect to the Prosecution and
Maintenance of Isis Product-Specific Patents or GSK Orange Book Patents for
which such Party has responsibility for Prosecution and Maintenance pursuant to
Section 6.2.2, Section 6.2.3 or this Section 6.2.4, including, without
limitation, by providing copies of material data as it arises, any office
actions or office action response or other correspondence that such Party
provides to or receives from any patent office, including notice of all
interferences, reissues, re-examinations, oppositions or requests for patent
term extensions, and all patent-related filings, and by providing the other
Party the timely opportunity to have reasonable input into the strategic aspects
of such Prosecution and Maintenance.

 

(b)           If, during the Agreement Term, GSK intends to allow any GSK
Product-Specific Patent with respect to which GSK is responsible for Prosecution
and Maintenance to lapse or become abandoned without having first filed a
continuation or substitution and such GSK Product-Specific Patent Covers any
Discontinued Product, GSK will notify Isis of such intention at least sixty (60)
days prior to the date upon which such Patent Right will lapse or become
abandoned, and Isis will thereupon have the right, but not the obligation, to
assume responsibility for the Prosecution and Maintenance of the claims within
such GSK Product-Specific Patent that Covers the Discontinued Product at its own
expense (subject to Section 6.3.1) with counsel of its own choice.  For the
avoidance of doubt, if Isis assumes responsibility for the Prosecution and
Maintenance of any such GSK Product-Specific Patent under this Section 6.2.4(b),
Isis will have no obligation to notify GSK of any intention of Isis to allow
such GSK Product-Specific Patent to later lapse or become abandoned.

 

48

--------------------------------------------------------------------------------


 

(c)                                  If, during the Agreement Term, Isis intends
to allow any Isis Product-Specific Patent with respect to which Isis is
responsible for Prosecution and Maintenance to lapse or become abandoned without
having first filed a continuation or substitution, then, if GSK has obtained a
license to a Licensed Product under Section 4.1.1 (or still has the right to
exercise its Option with respect to a Collaboration Program), then Isis will
notify GSK of such intention at least sixty (60) days prior to the date upon
which such Patent Right will lapse or become abandoned, and GSK will thereupon
have the right, but not the obligation, to assume responsibility for the
Prosecution and Maintenance thereof at its own expense (subject to
Section 6.3.1) with counsel of its own choice.  For the avoidance of doubt, if
GSK assumes responsibility for the Prosecution and Maintenance of any such Isis
Product-Specific Patent under this Section 6.2.4(c), GSK will have no obligation
to notify Isis of any intention of GSK to allow such Isis Product-Specific
Patent to later lapse or become abandoned.

 

(d)           The Parties, through the Joint Patent Committee, will cooperate in
good faith to determine if and when any divisional applications will be filed
with respect to any Collaboration Patents or Isis Patents, and where a
divisional patent application filing would be practical and reasonable, then
such a divisional filing will be made and (i) GSK will have the first right to
control the Prosecution and Maintenance of such claims within the Jointly-Owned
Collaboration Patents or Isis Patents which solely Cover Licensed Compound or
Licensed Product with respect to a Collaboration Program after exercise of an
Option by GSK, or (ii) Isis will have the first right to control the Prosecution
and Maintenance of such claims within the Collaboration Patents or Isis Patents
which solely Cover Discontinued Products.  If the Party responsible for
Prosecution and Maintenance pursuant to this Section 6.2.4(d) is an owner or
co-owner of such Collaboration Patent or Isis Patent, the other Party will have
the step-in right described in Section 6.2.4(b) or Section 6.2.4(c), as
applicable.

 

(e)                                  If the Party responsible for Prosecution
and Maintenance pursuant to Section 6.2.3 intends to allow such Jointly-Owned
Collaboration Patent to lapse or become abandoned without having first filed a
continuation or substitution, then such Party will notify the other Party of
such intention at least sixty (60) days prior to the date upon which such
Jointly-Owned Collaboration Patent will lapse or become abandoned, and such
other Party will thereupon have the right, but not the obligation, to assume
responsibility for the Prosecution and Maintenance thereof at its own expense
(subject to Section 6.3.1) with counsel of its own choice, in which case the
abandoning Party will, and will cause its Affiliates to, assign to the other
Party (or, if such assignment is not possible, grant a fully-paid exclusive
license in) all of their rights, titles and interests in and to such
Jointly-Owned Collaboration Patents.  For the avoidance of doubt, if a Party
assumes responsibility for the Prosecution and Maintenance of any such
Jointly-Owned Collaboration Patents under this Section 6.2.4(e), such Party will
have no obligation to notify the other Party of any intention of such Party to
allow such Jointly-Owned Collaboration Patents to later lapse or become
abandoned.

 

49

--------------------------------------------------------------------------------


 

(f)            In addition, the Parties will consult, through the Joint Patent
Committee, and take into consideration the comments of the other Party for all
matters relating to interferences, reissues, re-examinations and oppositions
with respect to those Patent Rights in which such other Party (i) has an
ownership interest, (ii) has received a license thereunder in accordance with
this Agreement, or (iii) may in the future, in accordance with this Agreement,
obtain a license or sublicense thereunder.

 

6.3.                            Patent Costs.

 

6.3.1.                  Jointly-Owned Collaboration Patents. Isis and GSK will
share equally the Patent Costs associated with the Prosecution and Maintenance
of Jointly-Owned Collaboration Patents, unless the Parties otherwise agree;
provided that, either Party may decline to pay its share of costs for filing,
prosecuting and maintaining any Jointly-Owned Collaboration Patents in a
particular country or particular countries, in which case the declining Party
will, and will cause its Affiliates to, assign to the other Party (or, if such
assignment is not possible, grant a fully-paid exclusive license in) all of
their rights, titles and interests in and to such Jointly-Owned Collaboration
Patents.

 

6.3.2.                  Isis Patents and GSK Patents.  Except as set forth in
Section 6.2.4 and Section 6.3.1, each Party will be responsible for all Patent
Costs incurred by such Party prior to and after the Effective Date in all
countries in the Prosecution and Maintenance of Patent Rights for which such
Party is responsible under Section 6.2.

 

6.4.                            Defense of Claims Brought by Third Parties.

 

6.4.1.                  Prior to Exercise of Option.  If a Third Party initiates
a Proceeding claiming that any Patent Right owned by or licensed to such Third
Party is infringed by the Development, Manufacture or Commercialization of any
Compound (and related Licensed Product) being Developed under a Collaboration
Program with respect to which GSK has not yet exercised its Option, Isis will
have the first right, but not the obligation, to defend against such Proceeding
at its sole cost and expense.  In the event Isis elects to defend against such
Proceeding, Isis will have the sole right to direct the defense and to elect
whether to settle such claim; provided, if such Compound (and related Licensed
Product) is being Developed under a Collaboration Program, then Isis will not
settle such Proceeding without the prior written consent of GSK, not to be
unreasonably withheld.  In the event that Isis elects not to defend against such
Proceeding within sixty (60) days after it first receives written notice of the
actual initiation of such Proceeding, GSK will have the right, but not the
obligation, to defend against such Proceeding at its sole cost and expense,
which right GSK may exercise by providing Isis with a written notice thereof
within thirty (30) days after GSK’s receipt of Isis’ notice of its election not
to defend such Proceeding.  After such exercise and thereafter, GSK will have
the sole right to direct the defense of such Proceeding, including, without
limitation, the right to settle such claim (but only with the prior written
consent of Isis, not to be unreasonably withheld). In any event, the Party not
defending such Proceeding will reasonably assist the Party defending such
Proceeding and cooperate in any such litigation at the request and expense of
the Party defending such Proceeding.  Each Party may at its own expense and with
its own counsel join any defense initiated and/or directed by the other Party
under this Section 6.4.1.  Each Party will provide the other Party with prompt
written notice of the commencement of any such

 

50

--------------------------------------------------------------------------------


 

Proceeding, or of any allegation of infringement of which such Party becomes
aware and that is of the type described in this Section 6.4.1, and such Party
will promptly furnish the other Party with a copy of each communication relating
to the alleged infringement that is received by such Party.

 

6.4.2.                  Following Exercise of Option.  If a Third Party
initiates a Proceeding claiming that any Patent Right or Know-How owned by or
licensed to such Third Party is infringed by the Development, Manufacture or
Commercialization of any Licensed Product being Developed or Commercialized by
GSK under a license granted under Section 4.1.1, GSK will have the first right,
but not the obligation, to defend against any such Proceeding at its sole cost
and expense.  In the event GSK elects to defend against such Proceeding, GSK
will have the sole right to direct the defense and to elect whether to settle
such claim (but only with the prior written consent of Isis, not to be
unreasonably withheld).  In the event that GSK elects not to defend against a
particular proceeding, then it will so notify Isis in writing within sixty (60)
days after it first receives written notice of the actual initiation of such
Proceeding, Isis will have the right, but not the obligation, to defend against
such Proceeding at its sole cost and expense and thereafter Isis will have the
sole right to direct the defense thereof, including, without limitation, the
right to settle such claim (but only with the prior written consent of GSK, not
to be unreasonably withheld).  In any event, the Party not defending such
Proceeding will reasonably assist the Party defending such Proceeding and
cooperate in any such litigation at the request and expense of the Party
defending such Proceeding.  Each Party may at its own expense and with its own
counsel join any defense initiated and/or directed by the other Party under this
Section 6.4.2.  Each Party will provide the other Party with prompt written
notice of the commencement of any such Proceeding, or of any allegation of
infringement of which such Party becomes aware and that is of the type described
in this Section 6.4.2, and such Party will promptly furnish the other Party with
a copy of each communication relating to the alleged infringement that is
received by such Party.

 

6.4.3.                  Discontinued Products.  If a Third Party initiates a
Proceeding claiming that any Patent Right or Know-How owned by or licensed to
such Third Party is infringed by the Development, Manufacture or
Commercialization of any Discontinued Product, Isis will have the right, but not
the obligation, to defend against and settle such Proceeding at its sole cost
and expense; provided, however, if such Patent Right or Know-How also Covers the
Development, Manufacture or Commercialization of any Licensed Product or
Licensed Compound, GSK will have the sole right to direct the defense and to
elect whether to settle such claim (but only with the prior written consent of
Isis, not to be unreasonably withheld). In any event, GSK will reasonably assist
Isis in defending such Proceeding and cooperate in any such litigation at the
request and expense of Isis.  Each Party may at its own expense and with its own
counsel join any defense directed by the other Party. GSK will provide Isis with
prompt written notice of the commencement of any such Proceedings, or of any
allegation of infringement of which GSK becomes aware and that is of the type
described in this Section 6.4.3, and GSK will promptly furnish Isis with a copy
of each communication relating to the alleged infringement that is received by
GSK.

 

51

--------------------------------------------------------------------------------


 

6.4.4.                  Interplay Between Enforcement of IP and Defense of Third
Party Claims.   Notwithstanding the provisions of Sections 6.4.2 and 6.4.3, to
the extent that a Party’s defense against a Third Party claim of infringement
under this Section 6.4 (excluding Section 6.4.1) would involve (i) the
enforcement of the other Party’s Know-How or Patent Rights, or (ii) the defense
of an invalidity claim with respect to such other Party’s Know-How or Patent
Rights, then, in each case, the general concepts of Section 6.5 will apply to
the enforcement of such other Party’s Know-How or Patent Rights or the defense
of such invalidity claim (i.e., each Party has the right to enforce its own
intellectual property, except that the relevant Commercializing Party will have
the initial right, to the extent provided in Section 6.5, to enforce such
Know-How or Patent Rights or defend such invalidity claim, and the other Party
will have a step-in right, to the extent provided in Section 6.5, to enforce
such Know-How or Patent Rights or defend such invalidity claim).

 

6.5.                            Enforcement of Patents Against Competitive
Infringement.

 

6.5.1.                  Duty to Notify of Competitive Infringement.  If either
Party learns of an infringement, unauthorized use, misappropriation or
threatened infringement by a Third Party to which such Party does not owe any
obligation of confidentiality with respect to any Licensed Patents,
Jointly-Owned Collaboration Technology, Licensed Know-How or, solely for
purposes of Section 6.5.4, GSK Technology, by reason of the development,
manufacture, use or commercialization of (i) a product that contains or consists
of a compound as an active ingredient that is substantially identical in
structure, sequence or composition to a Compound in any Licensed Compound or
Licensed Product being Developed or Commercialized under a license granted under
Section 4.1.1 of this Agreement, or (ii) an Antisense product directed against a
Collaboration Target (“Competitive Infringement”), such Party will promptly
notify the other Party in writing and will provide such other Party with
available evidence of such Competitive Infringement; provided, however, that for
cases of Competitive Infringement under Section 6.5.6 below, such written notice
will be given within ten (10) days.

 

6.5.2.                  Following Exercise of Option.  For any Competitive
Infringement with respect to any Licensed Compound (and any related Licensed
Product) (except for any Discontinued Products) that occurs after GSK’s exercise
of an Option in reference to the Collaboration Program under which such Licensed
Compounds were Developed, so long as part of such Proceeding GSK also enforces
any GSK Orange Book Patents Controlled by GSK (including any Isis
Product-Specific Patents assigned by Isis to GSK under this Agreement) being
infringed that Cover such Licensed Compound (and any related Licensed Product),
then GSK will have the first right, but not the obligation, to institute,
prosecute, and control a Proceeding with respect thereto (including, without
limitation, with respect to any defense or counterclaim brought in connection
therewith that a GSK Orange Book Patent is invalid or unenforceable) by counsel
of its own choice at its own expense, and Isis will have the right, at its own
expense, to be represented in that action by counsel of its own choice, however,
GSK will have the right to control such litigation, irrespective of whether Isis
is represented by counsel of its own choice.  If GSK fails to initiate a
Proceeding within a period of ninety (90) days after receipt of written notice
of such Competitive Infringement (subject to a ninety (90) day extension to
conclude negotiations, if GSK has commenced good faith negotiations with an
alleged infringer for elimination of such Competitive Infringement within such
ninety (90) day period), Isis will have the right to initiate and control a
Proceeding with respect to such Competitive Infringement by counsel of its own
choice, and GSK will have the right to be represented in any such action by
counsel of its own choice at its own expense.

 

52

--------------------------------------------------------------------------------


 

6.5.3.                  Joinder.

 

(a)           If one Party initiates a Proceeding in accordance with this
Section 6.5, the other Party agrees to be joined as a party plaintiff where
necessary and to give the first Party reasonable assistance and authority to
file and prosecute the Proceeding.  Subject to Section 6.5.4, the costs and
expenses of the Party initiating the Proceeding under this Section 6.5.3(a) and
the costs and expenses of the other Party incurred pursuant to this
Section 6.5.3(a), will be borne by the Party initiating such Proceeding.

 

(b)           If one Party initiates a Proceeding in accordance with this
Section 6.5.3, the other Party may join such Proceeding as a party plaintiff
where necessary for such other Party to seek lost profits with respect to such
infringement.

 

6.5.4.                  Share of Recoveries.  Any damages or other monetary
awards recovered with respect to a Proceeding brought pursuant to this
Section 6.5 will be shared as follows: (i) the amount of such recovery will
first be applied to the Parties’ reasonable out-of-pocket costs incurred in
connection with such Proceeding (which amounts will be allocated pro rata if
insufficient to cover the totality of such expenses); and then (ii) any
remaining proceeds will be allocated between the Parties as follows:  (A) if
Isis initiates the Proceeding pursuant to Section 6.4.1 or Section 6.5.2, Isis
will retain or receive such remaining proceeds; and (B) if GSK initiates the
Proceeding pursuant to Section 6.5.2, GSK will receive and retain [***] [***].

 

6.5.5.                  Settlement.  Neither Party may enter a settlement,
consent judgment or other voluntary final disposition of a suit under this
ARTICLE 6 that disclaims, limits the scope of, admits the invalidity or
unenforceability of, or grants a license under a Patent Controlled by the other
Party without first obtaining the written consent of the Party that Controls the
relevant Patent.

 

6.5.6.                  35 USC 271(e)(2) Infringement.  Notwithstanding anything
to the contrary in this Section 6.5, solely with respect to Licensed Patents
that have not been assigned to GSK under this Agreement for a Competitive
Infringement under 35 USC 271(e)(2) the time period set forth in Section 6.5.2
during which a Party will have the initial right to bring a Proceeding will be
shortened to a total of twenty five (25) days, so that, to the extent the other
Party has the right, pursuant to such Sections, to initiate a Proceeding if the
first Party does not initiate a Proceeding, such other Party will have such
right if the first Party does not initiate a Proceeding within twenty five (25)
days after such first Party’s receipt of written notice of such Competitive
Infringement.

 

6.6.                            Other Infringement.

 

6.6.1.                  Jointly-Owned Collaboration Patents. With respect to the
infringement of a Jointly-Owned Collaboration Patent which is not a Competitive
Infringement, the Parties will cooperate in good faith to bring suit together
against such infringing party or the Parties

 

53

--------------------------------------------------------------------------------


 

may decide to permit one Party to bring suit solely. Any damages or other
monetary awards recovered with respect to a Proceeding brought pursuant to this
Section 6.6.1 will be shared as follows:  (i) the amount of such recovery will
first be applied to the Parties’ reasonable out-of-pocket costs incurred in
connection with such Proceeding (which amounts will be allocated pro rata if
insufficient to cover the totality of such expenses); and then (ii) (A) if the
Parties jointly initiate a Proceeding pursuant to this Section 6.6.1, each Party
will retain or receive fifty percent (50%) of such remaining proceeds; and
(B) if only one Party initiates the Proceeding pursuant to Section 6.6.1, such
Party will retain or receive such remaining proceeds.

 

6.6.2.                  Patents Solely Owned by Isis.  Isis will retain all
rights to pursue an infringement of any Patent Right solely owned by Isis which
is other than a Competitive Infringement and Isis will retain all recoveries
with respect thereto.

 

6.6.3.                  Patents Solely Owned by GSK.  GSK will retain all rights
to pursue an infringement of any Patent Right solely owned by GSK which is other
than a Competitive Infringement and GSK will retain all recoveries with respect
thereto.

 

6.7.                            Patent Listing.

 

6.7.1.                  GSK’s Obligations. GSK will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable GSK Orange Book Patents.  Prior to such listings, the
Parties will meet, through the Joint Patent Committee, to evaluate and identify
all applicable Patent Rights, and GSK will have the right to review, where
reasonable, original records relating to any invention for which Patent Rights
are being considered by the Joint Patent Committee for any such listing. 
Notwithstanding the preceding sentence, GSK will retain final decision-making
authority as to the listing of all applicable GSK Orange Book Patents for such
Licensed Product (excluding Isis Core Technology Patents), regardless of which
Party owns such GSK Orange Book Patent.

 

6.7.2.                  Isis’ Obligations.  Isis will promptly, accurately and
completely list, with the applicable Regulatory Authorities during the Agreement
Term, all applicable Isis Orange Book Patents.  Prior to such listings, the
Parties will meet, through the Joint Patent Committee, to evaluate and identify
all applicable Patent Rights, and Isis will have the right to review, where
reasonable, original records relating to any invention for which Patent Rights
are being considered by the Joint Patent Committee for any such listing. 
Notwithstanding the preceding sentence, Isis will retain final decision-making
authority as to the listing of all applicable Isis Orange Book Patents for such
Discontinued Products, as applicable, regardless of which Party owns such Isis
Orange Book Patents.

 

6.8.                            CREATE Act.  Notwithstanding anything to the
contrary in this ARTICLE 6, neither Party will have the right to make an
election under the Cooperative Research and Technology Enhancement Act of 2004,
35 U.S.C. § 103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under
this ARTICLE 6 without the prior written consent of the other Party, which will
not be unreasonably withheld, conditioned or delayed.  With respect to any such
permitted election, the Parties will use reasonable efforts to cooperate and
coordinate their activities with respect to any submissions, filings or other
activities in support thereof.  The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in the CREATE Act.

 

54

--------------------------------------------------------------------------------


 

6.9.                            Obligations to Third Parties.  Notwithstanding
any of the foregoing, each Party’s rights and obligations with respect to
Licensed IP under this ARTICLE 6 will be subject to any Third Party rights and
obligations existing as of the Effective Date.

 

6.10.                     Additional Right and Exceptions.  Notwithstanding any
provision of this ARTICLE 6, Isis retains the sole right to Prosecute and
Maintain Isis Core Technology Patents and Isis Manufacturing and Analytical
Patents during the Agreement Term and, except as provided in Section 6.5.2, to
control any enforcement of Isis Core Technology Patents and Isis Manufacturing
and Analytical Patents and will take the lead of such enforcement solely to the
extent that the scope or validity of any Patent Rights Controlled by Isis and
Covering the Isis Core Technology Patents or Isis Manufacturing and Analytical
Patents is at risk.

 

6.11.                     Patent Term Extension. The Parties will cooperate with
each other in gaining patent term extension wherever applicable to any Licensed
Product. The Commercializing Party will determine which patents will be
extended. All filings for such extension will be made by the Party to whom the
patent is assigned; provided, however, that in the event that the Party to whom
the patent is assigned elects not to file for an extension, such Party will
(i) inform the other Party of its intention not to file, (ii) grant the other
Party the right to file for such extension, and (iii) cooperate as necessary to
assist the other Party in filing such extension.

 

6.12.                     [***]

 

6.13.                     Rights for [***] Programs Limited to [***] Field.
 Notwithstanding anything to the contrary in this ARTICLE 6, with respect to the
[***] Program, GSK’s rights under Sections 6.2, 6.3, 6.4, 6.5 and 6.6 are
limited to the extent of the scope of the [***] Field.

 

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

 

7.1.                            Representations and Warranties of Both Parties. 
Each Party hereby represents and warrants to the other Party, as of the
Effective Date, that:

 

7.1.1.                  such Party is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

7.1.2.                  such Party has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

 

7.1.3.                  this Agreement has been duly executed and delivered on
behalf of such Party, and constitutes a legal, valid and binding obligation,
enforceable against it in accordance with the terms hereof;

 

7.1.4.                  the execution, delivery and performance of this
Agreement by such Party will not constitute a default under or conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, or violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
such Party;

 

55

--------------------------------------------------------------------------------


 

7.1.5.                  no government authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable laws, rules or regulations currently in effect, is
or will be necessary for, or in connection with, the transaction contemplated by
this Agreement or any other agreement or instrument executed in connection
herewith, or for the performance by it of its obligations under this Agreement
and such other agreements; and

 

7.1.6.                  it has not employed (and, to the best of its knowledge,
has not used a contractor or consultant that has employed) and in the future
will not employ (or, to the best of its knowledge, use any contractor or
consultant that employs, provided that such Party may reasonably rely on a
representation made by such contractor or consultant) any Person debarred by the
FDA (or subject to a similar sanction of EMEA or foreign equivalent), or any
Person which is the subject of an FDA debarment investigation or proceeding (or
similar proceeding of EMEA or foreign equivalent), in the conduct of the
Pre-Clinical Studies or Clinical Studies of Compounds and related Licensed
Products and its activities under each Collaboration Program.

 

7.2.                            Representations and Warranties of Isis.  Isis
hereby represents and warrants to GSK, as of the Effective Date, that:

 

7.2.1.                  Isis is the owner of, or otherwise has the right to
grant, all rights and licenses (or sublicenses, as the case may be) it purports
to grant to GSK with respect to the Licensed IP under this Agreement for all
Collaboration Programs as they exist on the Effective Date;

 

7.2.2.                  to the best of its knowledge and belief, after due
inquiry, Isis does not require any additional licenses or other intellectual
property rights to conduct the identification, research, optimization and other
Development activities contemplated to be conducted by Isis with respect to the
Collaboration Programs as they exist on the Effective Date;

 

7.2.3.                  to the best of its knowledge and belief, after due
inquiry, no written claims have been made against Isis alleging that (i) any of
the Licensed Patents existing as of the Effective Date are invalid or
unenforceable or (ii) the practice of the Licensed Patents in connection with a
Collaboration Program infringes any intellectual property rights of a Third
Party;

 

7.2.4.                  to the best of its knowledge and belief, there are no
additional licenses (beyond those that would be granted to GSK under ARTICLE 4
upon the exercise of an Option) under any intellectual property that is owned or
Controlled by Isis or its Affiliates as of the Effective Date that would be
required in order for GSK to further Develop and Commercialize any Compounds
that bind to the Collaboration Targets as of the Effective Date, in each case
assuming the exercise by GSK of such Option on the Effective Date;

 

7.2.5.                  SCHEDULE 7.2.5(a), SCHEDULE 7.2.5(b) and SCHEDULE
7.2.5(c) set forth true, correct and complete lists of all Isis Core Technology
Patents, Isis Manufacturing and Analytical Patents, and Product-Specific Patents
that apply to the Collaboration Programs as such programs exist on the Effective
Date, respectively, and indicates whether each such Patent is owned by Isis or
licensed by Isis from a Third Party and if so, identifies the licensor or
sublicensor from which the Patent is licensed;

 

56

--------------------------------------------------------------------------------


 

7.2.6.                  SCHEDULE 5.11.1 sets forth true, correct and complete
lists of all Isis In-License Agreements that Isis considers in good faith to be
most relevant to the research, Development, Manufacture or Commercialization of
Compounds as contemplated under the Collaboration Programs existing on the
Effective Date (together with a description of all applicable Isis Supported
Pass Through Costs); Isis is in compliance in all material respects with Isis
In-License Agreements and is not in default or breach under any Isis In-License
Agreements and, to the best of its knowledge and belief, there is no ground that
would give any Third Party that is a party to any In-License Agreement the right
to terminate such In-License Agreement, and to Isis’ best knowledge and belief,
none of such Third Parties are in default or breach under any Isis In-License
Agreement;

 

7.2.7.                  SCHEDULE 7.2.7 is a complete and accurate list of all
agreements that create Third Party Obligations, that Isis considers in good
faith may materially limit or restrict the rights granted by Isis to GSK under
this Agreement;

 

7.2.8.                  Isis has not granted to any Third Party rights under the
Licensed IP to Develop, Manufacture or Commercialize any ASOs that bind to the
Collaboration Targets existing as of the Effective Date, except Isis granted
(i) Permitted Licenses, and (ii) Alnylam the right to practice the Isis Core
Technology Patents for double-stranded RNAi under the Alnylam Agreement;

 

7.2.9.                  Isis owns or possesses adequate licenses or other rights
to use all existing research tools that it uses or has used to identify the
Compounds as of the Effective Date; and

 

7.2.10.           Isis has not withheld from GSK any material data or any
material correspondence, including to or from any Regulatory Authority, in Isis’
possession as of the Effective Date that would be material and relevant to a
reasonable assessment of the scientific, commercial, safety and regulatory
liabilities and commercial value of the Collaboration Programs as listed on the
Effective Date.

 

Further, except as otherwise set forth in the applicable Phase 2 PoC Data
Package or schedule of exceptions provided to GSK in accordance with the
procedures set forth below, the foregoing representations and warranties (other
than those contained in Section 7.2.2 and Section 7.2.9) shall be deemed to be
made by Isis to GSK upon the Bring Down Date (as defined below) with respect to
each Collaboration Program, solely with respect to such Collaboration Program
and solely with respect to the ASOs, Compounds, Collaboration Targets and
Licensed IP applicable to such Collaboration Program as if the “Effective Date”
is the Bring Down Date.  If GSK has a good faith intention of exercising an
Option prior to its receipt of the applicable Phase 2 PoC Data Package, GSK will
notify Isis thereof, and Isis will have thirty (30) days following such notice
to deliver to GSK a schedule of exceptions to the representations and warranties
provided under this Section 7.2.  For purposes of this Section 7.2, “Bring Down
Date” will mean the date GSK receives from Isis (i) the applicable Phase 2 PoC
Data Package, if GSK exercises the applicable Option after the applicable
Collaboration Program completes the first Phase 2 PoC Trial; or (ii) the
applicable Phase 2 PoC Data Package, to the extent available, delivered under
Section 3.1.3, if GSK exercises the applicable Option before the applicable
Collaboration Program completes the first Phase 2 PoC Trial.

 

57

--------------------------------------------------------------------------------


 

7.3.                            Isis Covenants.  Isis hereby covenants to GSK
that:

 

7.3.1.                  during the Term, Isis will maintain and not breach any
agreements with Third Parties that provide a grant of rights from such Third
Party to Isis that are Controlled by Isis and are licensed or become subject to
a license from Isis to GSK under this Agreement;

 

7.3.2.                  all employees of Isis performing Development activities
hereunder on behalf of Isis will be obligated to assign all right, title and
interest in and to any inventions developed by them, whether or not patentable,
to Isis or such Affiliate, respectively, as the sole owner thereof;

 

7.3.3.                  Isis will, as appropriate, hire and maintain sufficient
staff and management to meet its Commercially Reasonable Efforts in order to
support and conduct all the Collaboration Programs hereunder in a timely
fashion;

 

7.3.4.                  except as permitted under Section 2.1.2, it will not
during the Agreement Term grant any right or license to any Third Party that
would conflict or interfere with any of the rights or licenses granted to GSK
hereunder, or would encumber the Isis Patents that apply to the rights or
licenses granted to GSK hereunder including, without limitation, any liens,
mortgages, security interests or another similar interest that would give the
holder the right to convert the interest into ownership of such Isis Patent(s);

 

7.3.5.                  in the event that Isis has knowledge, at any time during
the Agreement Term of any settled, pending or threatened (in writing) claim or
lawsuit or legal proceeding of a Third Party against Isis alleging that any Isis
Patent is invalid or unenforceable, or Isis or GSK’s practices of such Isis
Patent(s) under this Agreement infringes or misappropriates in part or in whole
the intellectual property or intellectual property rights of such Third Party,
Isis will promptly inform GSK in writing of the same; and

 

7.3.6.                  Isis will perform its activities pursuant to this
Agreement in compliance with good laboratory and clinical practices and cGMP, in
each case as applicable under the laws and regulations of the country and the
state and local government wherein such activities are conducted, and with
respect to the care, handling and use in Development activities hereunder of any
non-human animals by or on behalf of Isis, will at all times comply with all
applicable federal, state and local laws, regulations and ordinances and the
guiding principles of the “3R’s”, namely, wherever reasonably possible, reducing
the number of animals used, replacing animals with non-animal methods and
refining the research techniques used for the proper care, handling and use of
animals in pharmaceutical research and development activities, subject to GSK’s
reasonable right to conduct reasonable inspections (but not to audit) with
advance notice; and will promptly and in good faith undertake reasonable
corrective steps and measures to remedy the situation to the extent that any
significant deficiencies in complying with the “3R’s” or applicable law or
regulation are identified as the result of any such inspection.

 

58

--------------------------------------------------------------------------------


 

7.4.                            GSK Covenants.  GSK hereby covenants to Isis
that GSK will perform its activities pursuant to this Agreement in compliance
with good laboratory and clinical practices and cGMP, in each case as applicable
under the laws and regulations of the country and the state and local government
wherein such activities are conducted, and with respect to the care, handling
and use in Development activities hereunder of any non-human animals by or on
behalf of GSK; will at all times comply (and will ensure compliance by any of
its subcontractors or Affiliates) with all applicable federal, state and local
laws, regulations and ordinances and the guiding principles of the “3R’s”,
namely, wherever reasonably possible, reducing the number of animals used,
replacing animals with non-animal methods and refining the research techniques
used for the proper care, handling and use of animals in pharmaceutical research
and development activities, subject to Isis’ reasonable right to conduct
reasonable inspections (but not to audit) with advance notice; and will promptly
and in good faith undertake reasonable corrective steps and measures to remedy
the situation to the extent that any significant deficiencies in complying with
the “3R’s” or applicable law or regulation are identified as the result of any
such inspection.

 

7.5.                            DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY NOR ITS AFFILIATES MAKES ANY
REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR ANY WARRANTY THAT ANY PATENT RIGHTS LICENSED TO THE OTHER
PARTY HEREUNDER ARE VALID OR ENFORCEABLE OR THAT THEIR EXERCISE DOES NOT
INFRINGE OR MISAPPROPRIATE ANY PATENT RIGHTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.  GSK AND ISIS UNDERSTAND THAT THE COMPOUNDS ARE THE
SUBJECT OF ONGOING CLINICAL RESEARCH AND DEVELOPMENT AND THAT NEITHER PARTY CAN
ASSURE THE SAFETY, USEFULNESS OR COMMERCIAL OR TECHNICAL VIABILITY OF RESULTING
DEVELOPMENT CANDIDATES, LICENSED COMPOUNDS, AND/OR LICENSED PRODUCTS.

 

ARTICLE 8.

INDEMNIFICATION; INSURANCE

 

8.1.                            Indemnification by GSK.  GSK will indemnify,
defend and hold harmless Isis and its Affiliates, and its or their respective
directors, officers, employees and agents, from and against any and all
liabilities, damages, losses, costs and expenses including, but not limited to,
the reasonable fees of attorneys and other professionals (collectively “Losses”)
arising out of or resulting from any and all Third Party suits, claims, actions,
proceedings or demands (“Claims”) based upon:

 

8.1.1.                  the negligence, recklessness or wrongful intentional
acts or omissions of GSK and/or its Affiliates and its or their respective
directors, officers, employees and agents, in connection with GSK’s performance
of its obligations or exercise of its rights under this Agreement;

 

8.1.2.                  any breach of any representation or warranty or express
covenant made by GSK under ARTICLE 7 or any other provision under this
Agreement;

 

8.1.3.                  the Development or Manufacturing activities that are
conducted by and/or on behalf of GSK or its Affiliates or Sublicensees (which
will exclude any Development or Manufacturing activities that are conducted by
and/or on behalf of Isis pursuant to this

 

59

--------------------------------------------------------------------------------


 

Agreement), including handling and storage and manufacture by and/or on behalf
of GSK or its Affiliates or Sublicensees of any Licensed Compounds or Licensed
Product for the purpose of conducting Development or Commercialization by or on
behalf of GSK or its Affiliates or Sublicensees; or

 

8.1.4.                  the Commercialization by or on behalf of GSK or its
Affiliates or Sublicensees of any Licensed Product pursuant to the exercise by
GSK of the relevant Option;

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of Isis and/or its Affiliates,
licensees, Sublicensees or contractors, and its or their respective directors,
officers, employees and agents, for which Isis is required to indemnify GSK
pursuant to Section 8.2.

 

8.2.                            Indemnification by Isis.  Isis will indemnify,
defend and hold harmless GSK and its Affiliates, and its or their respective
directors, officers, employees and agents, from and against any and all Losses
arising out of or resulting from any and all Claims based upon:

 

8.2.1.                  the negligence, recklessness or wrongful intentional
acts or omissions of Isis and/or any of its Affiliates and/or its or their
respective directors, officers, employees and agents, in connection with Isis’
performance of its obligations or exercise of its rights under this Agreement;

 

8.2.2.                  any breach of any representation or warranty or express
covenant made by Isis under ARTICLE 7 or any other provision under this
Agreement;

 

8.2.3.                  the discovery, Development or Manufacturing activities
conducted by or on behalf of Isis (which will exclude any Development or
Manufacturing activities conducted by or on behalf of GSK pursuant to this
Agreement), including the storage and handling and manufacture by and/or on
behalf of Isis and/or its Affiliates and/or its Sublicensees or subcontractors
of any Compounds for the purpose of Development or Commercialization by or on
behalf of Isis or GSK under this Agreement; or

 

8.2.4.                  the Commercialization of any Discontinued Products by or
on behalf of Isis and/or its Affiliates or Sublicensees;

 

except, in each case above, to the extent such Claim arose out of or resulted
from or is attributable to any acts or omissions of GSK and/or its Affiliates,
licensees, Sublicensees or contractors and its or their respective directors,
officers, employees and agents for which GSK is required to indemnify Isis
pursuant to Section 8.1.

 

8.3.                            Procedure.  In the event that any Person
entitled to indemnification under Section 8.1 or Section 8.2 (an “Indemnitee”)
is seeking such indemnification, such Indemnitee will (i) inform, in writing,
the indemnifying Party of a Claim as soon as reasonably practicable after such
Indemnitee receives notice of such Claim, (ii) permit the indemnifying Party to
assume direction and control of the defense of the Claim (including the sole
right to settle it at the sole discretion of the indemnifying Party, provided
that such settlement or compromise does not admit any fault or negligence on the
part of the Indemnitee, or impose any obligation on, or otherwise materially
adversely affect, the Indemnitee or other Party), (iii) cooperate as reasonably
requested (at the

 

60

--------------------------------------------------------------------------------


 

expense of the indemnifying Party) in the defense of the Claim, and
(iv) undertake reasonable steps to mitigate any loss, damage or expense with
respect to the Claim. The provisions of Section 6.4 will govern the procedures
for responding to a Claim of infringement described therein. Notwithstanding
anything in this Agreement to the contrary, the indemnifying Party will have no
liability under Section 8.1 or 8.2, as the case may be, with respect to Claims
settled or compromised by the Indemnitee without the indemnifying Party’s prior
written consent.

 

8.4.                            Insurance.

 

8.4.1.                  Isis’ Insurance Obligations.  Isis will maintain, at its
cost, reasonable insurance against liability and other risks associated with its
activities contemplated by this Agreement, including but not limited to its
clinical trials and its indemnification obligations herein, in such amounts and
on such terms as are customary for prudent practices for biotech companies of
similar size and with similar resources in the pharmaceutical industry for the
activities to be conducted by it under this Agreement taking into account the
scope of development of products, provided, that, at a minimum, Isis will
maintain, in force from thirty (30) days prior to enrollment of the first
patient in a Clinical Study, at its sole cost, a clinical trials/product
liability insurance policy providing coverage of at least [***] Dollars ($[***])
per claim and annual aggregate and, provided further that such coverage is
increased to at least [***] Dollars ($[***]) at least thirty (30) days before
Isis initiates the First Commercial Sale of any Discontinued Product hereunder. 
Isis will furnish to GSK evidence of such insurance upon request.

 

8.4.2.                  GSK’s Insurance Obligations.  GSK hereby represents and
warrants to Isis that it is self-insured against liability and other risks
associated with its activities and obligations under this Agreement in such
amounts and on such terms as are customary for prudent practices for large
companies in the pharmaceutical industry for the activities to be conducted by
GSK under this Agreement.  GSK will furnish to Isis evidence of such
self-insurance upon request.

 

8.5.                            LIMITATION OF CONSEQUENTIAL DAMAGES.  EXCEPT FOR
CLAIMS OF A THIRD PARTY WHICH ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE
8 OR AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, NEITHER ISIS NOR GSK, NOR
ANY OF THEIR AFFILIATES OR SUBLICENSEES WILL BE LIABLE TO THE OTHER PARTY TO
THIS AGREEMENT OR ITS AFFILIATES OR ANY OF THEIR SUBLICENSEES FOR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST
OR IMPUTED PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY OR CONTRIBUTION, AND
IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS BEEN
ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY SUCH
LOSS OR DAMAGE.

 

61

--------------------------------------------------------------------------------


 

ARTICLE 9.

TERM; TERMINATION

 

9.1.                            Agreement Term; Expiration. This Agreement will
be effective as of the Effective Date and will continue in force and effect
until expiration as described in this Section 9.1, unless earlier terminated
pursuant to the other provisions of this ARTICLE 9, and will expire as follows:

 

9.1.1.                  on a Licensed Product-by-Licensed Product and
country-by-country basis, on the date of expiration of all payment obligations
by the Commercializing Party under this Agreement with respect to such Licensed
Product (including Discontinued Products) in such country;

 

9.1.2.                  in its entirety upon the expiration of all payment
obligations under this Agreement with respect to the last Licensed Product
(including Discontinued Products) in all countries pursuant to Section 9.1.1;
and

 

9.1.3.                  where GSK declines to exercise a given Option on or
before the applicable Option Deadline for a given Collaboration Program, on a
Collaboration Program-by-Collaboration Program basis, the rights and obligations
of each Party with respect to such Collaboration Program will terminate upon
expiration of the Option Deadline with respect to the relevant Collaboration
Program.

 

9.1.4.                  the period from the Effective Date until the date of
expiration of this Agreement or as the case may be, until the date of expiration
of this Agreement in part with respect to a given Licensed Product pursuant to
this Section 9.1 will be the “Agreement Term.”

 

9.1.5.                  Effect of Expiration of the Agreement Term. Following
the expiration of the Agreement Term with respect to a Licensed Product
(including Discontinued Products) in a country pursuant to Section 9.1.1, (i) if
GSK is the Commercializing Party, the license granted to GSK pursuant to
Section 4.1.1 with respect to such Licensed Product will convert to an
exclusive, fully paid and royalty-free, right and license, with the right to
grant sublicenses (as set forth in Section 4.1.2), under all of Isis’ rights in
and to the Know-How within the Licensed IP, solely as necessary to continue to
Develop, Manufacture and Commercialize such Licensed Product in such country,
for so long as it continues to do so; (ii) if Isis is the Commercializing Party,
the license granted to Isis pursuant to Section 10.1, with respect to such
Discontinued Product, will convert to an exclusive, fully paid and royalty-free
right and license, with the right to grant sublicenses, under all of GSK’s
rights in and to the Know-How within the GSK Technology, solely as necessary to
continue to Develop, Manufacture and Commercialize such Discontinued Product in
such country, for so long as it continues to do so; and (iii) any remaining
exclusivity obligation under ARTICLE 2 will no longer apply to bind or restrict
either Party or its Affiliates with respect to the gene target against which
such Licensed Product, or Discontinued Product, as the case may be, is directed.

 

9.2.                            Termination of the Agreement.

 

9.2.1.                  GSK’s Right to Terminate.  At any time during the
Agreement Term, but following payment by GSK of the up-front payment described
in Section 5.2, GSK will be entitled to terminate this Agreement in its entirety
or in part on a Licensed Product-by-Licensed Product, Collaboration
Program-by-Collaboration Program basis by providing ninety (90) days’ written
notice to Isis of such termination; provided, however, with respect to each
Voluntarily Terminated Collaboration Program (as defined below) GSK will pay
Isis an

 

62

--------------------------------------------------------------------------------


 

amount equal to [***] percent ([***]%) of the milestone payment associated with
the next Development Milestone Event that is a [***] Development Milestone Event
unachieved as of the date of such notice (such payment, the “Termination
Payment”).  If Isis enters into a licensing or collaboration agreement with a
Third Party for such Voluntarily Terminated Collaboration Program within [***]
([***]) months after the effective date of GSK’s termination of such Voluntarily
Terminated Collaboration Program, then Isis shall pay GSK an amount equal to the
applicable Termination Payment in full within ten (10) days.  For purposes of
this Section 9.2.1, a “Voluntarily Terminated Collaboration Program” means a
Collaboration Program terminated by GSK under this Section 9.2.1 meeting the
following conditions:

 

(a)                                  the Collaboration Program is not focused on
[***] or [***];

 

(b)           GSK terminated such Collaboration Program after Sanctioned Target
stage but prior to GSK’s exercise of the applicable Option for such
Collaboration Program;

 

(c)                                  at the time of such termination, Isis had
initiated Development work past the Sanctioned Target stage for such
Collaboration Program and in Developing such Collaboration Program Isis spent at
least an amount equal to (i) $[***] plus (ii) [***] percent ([***]%) of the
aggregate amount of the [***] and [***] paid by GSK to Isis pursuant to
Section 5.3 and Section 5.5 or 5.6, as demonstrated by documentation provided to
GSK;

 

(d)           solely with respect to [***], such terminated Collaboration
Program was the last Collaboration Program focused on [***]; and

 

(e)                                  solely with respect to the [***] Program,
such terminated Collaboration Program was the last [***] Program subject to an
Option under this Agreement.

 

Subject to Section 9.3.4 and Section 9.3.5, immediately following such
termination notice date, GSK’s obligations under Section 5.5 through Section 5.9
will cease.  Notwithstanding the foregoing, in the event GSK believes in good
faith that there are safety concerns with respect to a Licensed Product or a
Collaboration Program, which concerns merit the immediate termination of
Licensed Product or Collaboration Program, GSK will have the right to terminate
this Agreement with respect to such Licensed Product or Collaboration Program
immediately upon written notice to Isis and without such ninety (90) day notice
period for termination [***].

 

9.2.2.                  Termination for Material Breach.

 

(a)           If either Party (the “Non-Breaching Party”) believes that the
other Party (the “Breaching Party”) is in material breach of this Agreement
(other than with respect to a failure to use Commercially Reasonable Efforts
under Section 1.4 or Section 4.3, which is governed by Section 9.2.3 below),
then the Non-Breaching Party may deliver notice of such material breach to the
Breaching Party. In such notice, the Non-Breaching Party will identify the
actions or conduct that it wishes such Breaching Party to take for an acceptable
and prompt cure of such breach (or will otherwise state its good-faith belief
that such breach is incurable); provided,

 

63

--------------------------------------------------------------------------------


 

however, that such identified actions or conduct will not be binding upon the
Breaching Party with respect to the actions that it may need to take to cure
such breach. If the breach is curable, the Breaching Party will have ninety (90)
days to either cure such breach (except to the extent such breach involves the
failure to make a payment when due, which breach must be cured within thirty
(30) days following such notice) or, if a cure cannot be reasonably effected
within such ninety (90) day period, to deliver to the Non-Breaching Party a plan
for curing such breach which is reasonably sufficient to effect a cure within a
reasonable period.  If the Breaching Party fails to (a) cure such breach within
the ninety (90) day or thirty (30) day period, as applicable, or (b) use
Commercially Reasonable Efforts to carry out the plan and cure the breach, the
Non-Breaching Party may terminate this Agreement in its entirety if such breach
relates to this Agreement in its entirety, or in relevant part if such breach
does not relate to this Agreement in its entirety, by providing written notice
to the Breaching Party.

 

(b)           The termination right set forth in this Section 9.2.2 will be in
addition to the provisions of Section 9.2.3 and Section 9.2.4.

 

9.2.3.                  Termination for Failure to Use Commercially Reasonable
Efforts.

 

(a)           If Isis, in GSK’s reasonable determination, fails to use
Commercially Reasonable Efforts in the activities contemplated in Section 1.4
above, GSK will notify Isis and, within thirty (30) days thereafter, Isis and
GSK will meet and confer to discuss and resolve the matter in good faith, and
attempt to devise a mutually agreeable plan to address any outstanding issues
related to Isis’ use of Commercially Reasonable Efforts in Section 1.4.
Following such a meeting, if Isis fails to use Commercially Reasonable Efforts
as contemplated by Section 1.4, then subject to Section 9.2.3(c),
Section 9.2.3(d), and Section 9.2.4 below, GSK will have the right, at its sole
discretion, to terminate this Agreement in whole or in part on a Collaboration
Program-by-Collaboration Program basis.

 

(b)           If GSK, in Isis’ reasonable determination, fails to use
Commercially Reasonable Efforts under Section 4.3 above, Isis will notify GSK
and, within thirty (30) days thereafter, Isis and GSK will meet and confer to
discuss and resolve the matter in good faith, and attempt to devise a mutually
agreeable plan to address any outstanding issues related to GSK’s use of
Commercially Reasonable Efforts in Section 4.3. Following such a meeting, if GSK
fails to use Commercially Reasonable Efforts as contemplated by Section 4.3,
then subject to Section 9.2.3(c), Section 9.2.3(d), and Section 9.2.4 below,
Isis will have the right, at its sole discretion, to terminate this Agreement in
part on a Licensed Product-by-Licensed Product basis.

 

(c)                                  Notwithstanding the foregoing, this
Agreement will not so terminate unless (x) the Breaching Party is given ninety
(90) days prior written notice by the Non-Breaching Party of the Non-Breaching
Party’s intent to terminate, stating the reasons and justification for such
termination and recommending steps which the Breaching Party should take, and
(y) the Breaching Party or its Sublicensee has not used good-faith Commercially
Reasonable Efforts during the ninety (90) day period following such notice to
diligently pursue a cure of such material breach or exercised its rights under
Section 9.2.4.

 

64

--------------------------------------------------------------------------------


 

(d)           This Section 9.2.3 and Section 9.3 set forth the Non-Breaching
Party’s sole and exclusive remedy for the Breaching Party’s breach of its
obligation to use Commercially Reasonable Efforts.

 

9.2.4.                  Disputes Regarding Material Breach.  Notwithstanding the
foregoing, if the Breaching Party in Section 9.2.2 or Section 9.2.3 disputes in
good faith the existence, materiality, or failure to cure of any such breach
which is not a payment breach, and provides notice to the Non-Breaching Party of
such dispute within such ninety (90) day period or such other reasonable cure
period, as applicable, the Non-Breaching Party will not have the right to
terminate this Agreement in accordance with Section 9.2.2 or Section 9.2.3, as
applicable, unless and until it has been determined in accordance with
Section 12.1 that this Agreement was materially breached by the Breaching Party
and the Breaching Party fails to cure such breach within the allowed cure period
following such determination. It is understood and acknowledged that during the
pendency of such dispute, all the terms and conditions of this Agreement will
remain in effect and the Parties will continue to perform all of their
respective obligations hereunder.

 

9.2.5.                  Termination for Insolvency.

 

(a)           Either Party may terminate this Agreement if, at any time, the
other Party files in any court or agency pursuant to any statute or regulation
of any state or country a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of the Party or of substantially all of its assets; or if the other
Party proposes a written agreement of composition or extension of substantially
all of its debts; or if the other Party will be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition will
not be dismissed within ninety (90) days after the filing thereof; or if the
other Party will propose or be a party to any dissolution or liquidation; or if
the other Party will make an assignment of substantially all of its assets for
the benefit of creditors.

 

(b)           All rights and licenses granted under or pursuant to any section
of this Agreement are and will otherwise be deemed to be for purposes of
Section 365(n) of Title 11, United States Code (the “Bankruptcy Code”) licenses
of rights to “intellectual property” as defined in Section 101(56) of the
Bankruptcy Code.  The Parties will retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code.  Upon the bankruptcy
of any Party, the non-bankrupt Party will further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, will be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement.

 

9.3.                            Consequences of Termination of the Agreement. In
the event of a termination of this Agreement by a Party in its entirety or on a
Collaboration Program-by-Collaboration Program basis or Licensed
Product-by-Licensed Product basis, as the case may be, the following terms will
apply to any such termination, but only to the extent of any such termination
(i.e., in part or in its entirety):

 

65

--------------------------------------------------------------------------------


 

9.3.1.                  Special Consequences for Termination by GSK.  In the
event of a termination of this Agreement either in its entirety or on a
Collaboration Program-by-Collaboration Program basis by GSK pursuant to
Section 9.2.2, 9.2.3 or 9.2.5, then:

 

(a)                                  the licenses granted by GSK to Isis under
this Agreement will terminate, except that Isis, its Affiliates and Sublicensees
may sell any remaining inventory of such Discontinued Products obtained from GSK
pursuant to Section 10.1 over a period of no greater than twelve (12) months
after the effective date of such termination; and Isis will pay GSK royalties in
accordance with Section 5.10 on the Net Sales of such inventory of such
Discontinued Products;

 

(b)           except as explicitly set forth in this Section 9.3.1,
Section 9.3.3, 9.3.4 or 9.2.5 Isis will have no further rights and GSK will have
no further obligations with respect to the applicable terminated Collaboration
Program(s);

 

(c)                                  notwithstanding anything contained herein
to the contrary, for each Collaboration Program for which GSK has not exercised
its Option, GSK will have and Isis hereby grants, with respect to each
Collaboration Program terminated under Section 9.2.2 or Section 9.2.3, the
exclusive licenses granted to GSK under Section 4.1.1 with respect to the
Licensed Compounds and Licensed Products under such Collaboration Program at the
Option exercise payment, milestones, and royalties that are set forth in ARTICLE
5 (subject to Section 9.3.1(e) and Section 9.3.1(f) below);

 

(d)           Isis will perform its obligations under Section 4.2.1 with respect
to the applicable terminated Collaboration Program(s);

 

(e)                                  GSK will not be required to pay milestone
payments for any Development Milestone Event up to and including the [***] with
respect to the applicable terminated Collaboration Programs (i.e., including the
milestone payment for the [***]); provided, however, GSK will be required to pay
Isis the full amount of the (i) milestone payments for any achieved Development
Milestone Event after the [***], (ii) milestone payments for any achieved Sales
Milestone Events, (iii) Option exercise payments, and (iv) royalties, with
respect to the applicable terminated Collaboration Programs, in each case in
accordance with ARTICLE 5; and

 

(f)                                    As a result of such termination, Isis
will pay GSK on a quarterly basis within [***] days of Isis’ receipt of GSK’s
invoice, an amount equal to the product of (i) the [***], minus the [***],
multiplied by (ii) [***]percent ([***]%).  The Parties will enter into any
agreements required to address clinical safety, clinical trial responsibilities
and regulatory matters to comply with applicable laws and regulations.

 

66

--------------------------------------------------------------------------------


 

The Parties acknowledge and agree that the special consequences set forth in
this Section 9.3.1 constitute a genuine and reasonable good faith pre-estimate
of the damages that will be suffered by GSK upon the occurrence of any
termination by GSK under Section 9.2.2, 9.2.3 or 9.2.5 and will not be
characterized as or deemed to be a penalty.

 

9.3.2.                  Special Consequences for Termination by Isis or
Voluntary Termination by GSK.  In the event of a termination of this Agreement
either in its entirety or on a Licensed Product-by-Licensed Product basis by
Isis pursuant to Section 9.2.2 or Section 9.2.3, or by GSK pursuant to
Section 9.2.1, then

 

(a)                                  the licenses granted by Isis to GSK under
this Agreement will terminate and GSK, its Affiliates and Sublicensees will
cease selling all Licensed Products that are the subject of such termination;
provided that GSK, its Affiliates and Sublicensees will have the right to sell
any remaining inventory of such Licensed Products over a period of no greater
than [***] ([***]) months after the effective date of such termination and GSK
will pay Isis royalties in accordance with Section 5.9 on the Net Sales of such
inventory of Licensed Products;

 

(b)           each such Licensed Product will revert back to Isis as a
Discontinued Product in accordance with Section 10.1 and Isis will have the
obligation to pay royalties to GSK at a rate that is [***] percent ([***]%) of
the otherwise applicable royalty under Section 5.10 with respect to such
Discontinued Product;

 

(c)                                  GSK will perform the obligations under
Section 4.2.1 for the Collaboration Program to which such Discontinued Product
relates, as though such obligations under Section 4.2 were obligations owed by
GSK to Isis, mutatis mutandis; and

 

(d)           except as explicitly set forth in this Section 9.3.2,
Section 9.3.3, 9.3.4 or 9.3.5, GSK will have no further rights and Isis will
have no further obligations with respect to the applicable terminated
Collaboration Program(s).

 

The Parties acknowledge and agree that the special consequences set forth in
this Section 9.3.2 constitute a genuine and reasonable good faith pre-estimate
of the damages that will be suffered by Isis upon the occurrence of any
termination by Isis pursuant to Section 9.2.2 or Section 9.2.3, or by GSK
pursuant to Section 9.2.1, and will not be characterized as or deemed to be a
penalty.

 

9.3.3.                  Return of Information and Materials.  The Parties will
return (or destroy, as directed by the other Party) all data, files, records and
other materials containing or comprising the other Party’s Confidential
Information that are the subject of such termination. Notwithstanding the
foregoing, the Parties will be permitted to retain one copy of such data, files,
records, and other materials for archival purposes.

 

9.3.4.                  Accrued Rights. Termination of this Agreement (in whole
or in part) for any reason will be without prejudice to any rights or financial
compensation that will have accrued to the benefit of a Party prior to such
termination or expiration, including, but not limited to, any obligation to
reimburse Isis for research and/or Development expenses accrued under
Section 1.7.1 or Section 1.7.2 prior to the date of such termination or
expiration. Such termination or expiration will not relieve a Party from
obligations that are expressly

 

67

--------------------------------------------------------------------------------


 

indicated to survive the termination or expiration of this Agreement.  For
purposes of clarification, milestone payments under ARTICLE 5 accrue as of the
date the applicable Milestone Event occurs even if the payment is not due under
Section 5.8.2 until receipt of an invoice therefor.

 

9.3.5.                  Survival.  The following provisions of this Agreement
will survive the expiration or termination of the Agreement (in whole or in
part): Section 3.2 (but only to the extent necessary to carry out the provisions
of Section 9.3.1), Section 4.2.1 (but only to the extent necessary to satisfy
the requirements of Section 9.3.1 or Section 9.3.2, as applicable), Section 4.4
(but only to the extent GSK is Developing or Commercializing a Licensed Compound
or Licensed Product), Section 5.10, Section 5.12.3, Section 5.13,
Section 5.14.2, Section 6.1.1, Section 6.1.2, Section 6.8, Section 7.5,
Section 9.3, ARTICLE 6 (but only to the extent GSK is Developing or
Commercializing a Licensed Compound or Licensed Product), ARTICLE 8, ARTICLE 10
(if the Agreement is terminated (i) by GSK under Section 9.2.1, or (ii) by Isis
under Section 9.2.2 or Section 9.2.3), ARTICLE 11 and ARTICLE 12 and APPENDIX 1
(to the extent definitions are embodied in the foregoing listed Articles and
Sections).

 

ARTICLE 10.

ISIS REVERSION RIGHTS

 

10.1.                     Reversion Rights.  Isis may elect to continue to
Develop and Commercialize any Discontinued Products that are the subject of a
termination (i) by GSK under Section 9.2.1, or (ii) by Isis under Section 9.2.2
or Section 9.2.3, by notice in writing to GSK after such termination (an
“Election Notice”) that Isis is exercising its rights under this Section 10.1,
in which case GSK will grant to Isis a sublicensable, worldwide, exclusive
license or sublicense, as the case may be, to all GSK Technology Controlled by
GSK as of the date of the Election Notice solely as they are necessary to make,
have made, use, sell, offer for sale, have sold and import Discontinued
Products. Such license will be sublicensable by Isis in accordance with
Section 4.1.2, mutatis mutandis. In addition, if Isis provides GSK an Election
Notice within ninety (90) days of such termination, then GSK will (x) assign
back to Isis any GSK Orange Book Patents (or any other Patent Rights) that
relate to such Discontinued Products assigned by Isis to GSK under this
Agreement, and (y) transfer to Isis for Isis’ use with respect to the
Development and Commercialization of the Discontinued Products, any Know-How
data, results, regulatory information, filings, and files in the possession of
GSK as of the date of the Election Notice that relate to such Discontinued
Products, and any other information or material specified in Section 4.2.1.

 

10.2.                     Reversion Royalty Rates.  In consideration for the
rights granted by GSK to Isis under Section 10.1, subject to the terms of this
Agreement, Isis will pay a royalty on Net Sales of each Discontinued Product by
Isis, its Affiliates and Sublicensees in accordance with Section 5.10 above.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 11.

CONFIDENTIALITY

 

11.1.                     Confidentiality; Exceptions.  Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing, the
Parties agree that, during the Agreement Term and for five (5) years thereafter,
the receiving Party (the “Receiving Party”) and its Affiliates will keep
confidential and will not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Know-How or other confidential
and proprietary information and materials, patentable or otherwise, in any form
(written, oral, photographic, electronic, magnetic, or otherwise) which is
disclosed to it by the other Party (the “Disclosing Party”) or its Affiliates or
otherwise received or accessed by a Receiving Party in the course of performing
its obligations or exercising its rights under this Agreement, including, but
not limited to, trade secrets, Know-How, inventions or discoveries, proprietary
information, formulae, processes, techniques and information relating to the
past, present and future marketing, financial, and research and development
activities of any product or potential product or useful technology of the
Disclosing Party or its Affiliates and the pricing thereof (collectively,
“Confidential Information”), except to the extent that it can be established by
the Receiving Party that such Confidential Information:

 

11.1.1.           was in the lawful knowledge and possession of the Receiving
Party or its Affiliates prior to the time it was disclosed to, or learned by,
the Receiving Party or its Affiliates, or was otherwise developed independently
by the Receiving Party or its Affiliates, as evidenced by written records kept
in the ordinary course of business, or other documentary proof of actual use by
the Receiving Party or its Affiliates;

 

11.1.2.           was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party or its
Affiliates;

 

11.1.3.           became generally available to the public or otherwise part of
the public domain after its disclosure and other than through any act or
omission of the Receiving Party or its Affiliates in breach of this Agreement;
or

 

11.1.4.           was disclosed to the Receiving Party or its Affiliates, other
than under an obligation of confidentiality, by a Third Party who had no
obligation to the Disclosing Party or its Affiliates not to disclose such
information to others.

 

For clarity the fact that a particular Collaboration Target is included in a
Collaboration Program is Confidential Information of GSK.

 

11.2.                     Authorized Disclosure.  Except as expressly provided
otherwise in this Agreement, a Receiving Party or its Affiliates may use and
disclose to Third Parties Confidential Information of the Disclosing Party as
follows: (i)  with respect to any such disclosure of Confidential Information,
under confidentiality provisions no less restrictive than those in this
Agreement, and solely in connection with the performance of its obligations or
exercise of rights granted or reserved in this Agreement (including, without
limitation, the rights to Develop and Commercialize Compounds, Licensed
Products, and/or Discontinued Products, and to grant licenses and sublicenses
hereunder), provided, that Confidential Information may be disclosed by a
Receiving Party to a governmental entity or agency without requiring such entity
or agency to enter into a confidentiality agreement with such Receiving Party if
such Receiving Party has used reasonable efforts to impose such requirement
without success and disclosure to such governmental entity or agency is
necessary for the performance of the Receiving Party’s obligations hereunder;
(ii) to the extent such disclosure is reasonably necessary in filing or
prosecuting patent, copyright and

 

69

--------------------------------------------------------------------------------


 

trademark applications (subject to Section 11.6 below), complying with
applicable governmental regulations, obtaining Approvals, conducting
Pre-Clinical Studies or Clinical Studies, marketing Licensed Products, or as
otherwise required by applicable law, regulation, rule or legal process
(including the rules of the SEC and any stock exchange); provided, however, that
if a Receiving Party or any of its Affiliates is required by law or regulation
to make any such disclosure of a Disclosing Party’s Confidential Information it
will, except where impracticable for necessary disclosures, for example, but
without limitation, in the event of a medical emergency, give reasonable advance
notice to the Disclosing Party of such disclosure requirement and will use its
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; (iii) in communication with actual or
potential lenders, investors, merger partners, acquirers, consultants, or
professional advisors on a need-to-know basis, in each case under
confidentiality provisions no less restrictive than those of this Agreement;
(iv) to the extent and only to the extent that such disclosure is required to
comply with existing expressly stated contractual obligations owed to such
Party’s or its Affiliates’ licensor with respect to any intellectual property
licensed to the other Party under this Agreement; or (v) to the extent mutually
agreed to in writing by the Parties.

 

11.3.                     Press Release; Disclosure of Agreement.  On or
promptly after the Effective Date, the Parties will jointly issue a public
announcement of the execution of this Agreement in form and substance
substantially as set forth on SCHEDULE 11.3.  Except to the extent required to
comply with applicable law, regulation, rule or legal process or as otherwise
permitted in accordance with this Section 11.3, neither Party nor such Party’s
Affiliates will make any public announcements, press releases or other public
disclosures concerning this Agreement or the terms or the subject matter hereof
without the prior written consent of the other, which will not be unreasonably
withheld. Notwithstanding the foregoing, (a) except for scientific presentations
and publications (which will be governed by Section 11.6 below) each
Commercializing Party or its Affiliates may, without the other Party’s approval,
make disclosures pertaining solely to Licensed Products (as to GSK) or
Discontinued Products (as to Isis), provided, however, that GSK will immediately
notify (and provide as much advance notice as possible to) Isis of any event
materially related to Licensed Products (including in such notice any disclosure
of clinical data or results, material regulatory filings or Approval) so that
the Parties may analyze the need for or desirability of publicly disclosing or
reporting such event, any press release or other similar public communication by
GSK related to efficacy or safety data and/or results of a Licensed Product will
be submitted to Isis for review at least [***] ([***]) Business Days (to the
extent permitted by law) in advance of such proposed public disclosure, Isis
will have the right to expeditiously review and recommend changes to such
communication and GSK will in good faith consider any changes that are timely
recommended by Isis or GSK, as the case may be, and (b) to the extent
information regarding this Agreement has already been publicly disclosed, either
Party (or its Affiliates) may subsequently disclose the same information to the
public without the consent of the other Party. Each Party will give the other
Party a reasonable opportunity (to the extent consistent with law) to review all
material filings with the SEC describing the terms of this Agreement prior to
submission of such filings, and will give due consideration to any reasonable
comments by the non-filing Party relating to such filing, including without
limitation the provisions of this Agreement for which confidential treatment
should be sought.

 

70

--------------------------------------------------------------------------------


 

11.4.                     Prior Confidentiality Agreement Superseded.  As of the
Effective Date, this Agreement supersedes the Confidential Disclosure Agreement
executed by Isis and GSK on September 26, 2008 (including any and all amendments
thereto).  All information exchanged between the Parties under that agreement
will be deemed Confidential Information hereunder and will be subject to the
terms of this ARTICLE 11.

 

11.5.                     Remedies.  Notwithstanding Section 12.1, each Party
will be entitled to seek, in addition to any other right or remedy it may have,
at law or in equity, a temporary injunction, without the posting of any bond or
other security, enjoining or restraining the other Party from any violation or
threatened violation of this ARTICLE 11.

 

11.6.                     Publications.

 

(a)                                  Prior to Exercise of an Option.  Prior to
GSK’s exercise of an Option for a given Collaboration Program, all Compounds and
Development Candidates with respect to such Collaboration Program will be
considered the sole property of Isis, and Isis will be free, consistent with its
practice with its other compounds and products, to publish and present data
regarding any such Collaboration Program, and/or Development Candidate;
provided, however, that GSK will have a right to review and comment on any such
publications and Isis will incorporate GSK’s requested changes unless there is a
reasonable basis, that is discussed with GSK, to decline to do so. 
Notwithstanding the foregoing, Isis may not publish or present any data or
information that contains any of GSK’s Confidential Information without GSK’s
prior written consent.

 

(b)                                  After Exercise of an Option.  After GSK
exercises its Option for a given Collaboration Program, GSK and Isis will
publish and present data regarding any such Collaboration Program pursuant to
the provisions of this Section 11.6(b). After GSK exercises its Option for a
given Collaboration Program, and subject to this Section 11.6(b), GSK will have
the right to publish summaries of results from any human clinical trials
generated by Isis or GSK with respect to the Licensed Compounds without
obtaining the consent of Isis and, except as required under Law, Isis may not
publish any of such data, without the prior consent of GSK.  The Parties will
discuss and reasonably cooperate in order to facilitate the process to be
employed in order to ensure the publication of any such summaries of human
clinical trials data and results as required on the clinical trial registry of
each respective Party, and will provide the other Party via submission to the
Joint Patent Committee, at least [***] ([***]) days prior notice to review the
clinical trials results to be published for the purposes of preparing any
necessary Patent Rights filings. The Parties acknowledge that scientific lead
time is a key element of the value of the Collaboration under this Agreement and
further agree to use Commercially Reasonable Efforts to control public
scientific disclosures of the results of the Development activities under this
Agreement to prevent any potential adverse effect of any premature public
disclosure of such results. The Parties will establish a procedure for
publication review and each Party will first submit to the other Party through
the Joint Patent Committee an early draft of all such publications, whether they
are to be presented orally or in written form, at least [***] ([***]) days prior
to submission for publication including, without limitation, to facilitate the
publication of any summaries of human clinical trials data and

 

71

--------------------------------------------------------------------------------


 

results as required on the clinical trial registry of each respective Party.
Each Party will review such proposed publication in order to avoid the
unauthorized disclosure of a Party’s Confidential Information and to preserve
the patentability of inventions arising from the Collaboration.  If, as soon as
reasonably possible, but no longer than [***] ([***]) days following receipt of
an advance copy of a Party’s proposed publication, the other Party informs such
Party that its proposed publication contains Confidential Information of the
other Party, then such Party will delete such Confidential Information from its
proposed publication.  In addition, if at any time during such [***] ([***]) day
period, the other Party informs such Party that its proposed publication
discloses inventions made by either Party in the course of the collaboration
under this Agreement that have not yet been protected through the filing of a
patent application, or the public disclosure of such proposed publication could
be expected to have a material adverse effect on any Patents or Know-How solely
owned or Controlled by such other Party, then such Party will either (a) delay
such proposed publication, for up to [***] ([***]) days from the date the other
Party informed such Party of its objection to the proposed publication, to
permit the timely preparation and first filing of patent application(s) on the
information involved or (b) remove the identified disclosures prior to
publication.

 

11.7.                     Acknowledgment. Unless otherwise agreed upon in
writing by the Parties, each Party will acknowledge in any press release, public
presentation or publication regarding a Collaboration Program and/or a Licensed
Product, the other Party’s role in discovering and developing the Collaboration
Program, Licensed Product and/or Discontinued Product, as applicable, and that
such Collaboration Program, Licensed Products and Discontinued Products are
under license from Isis and otherwise acknowledge the contributions from the
other Party.

 

ARTICLE 12.

MISCELLANEOUS

 

12.1.                     Dispute Resolution.

 

12.1.1.           Escalation.  In the event any dispute, controversy or claim
arises under, out of, in connection with or in relation to this Agreement, or
the breach, termination, validity or enforceability of any provision hereof (a
“Dispute”), the Parties will discuss and negotiate in good faith a solution
acceptable to the Parties and in the spirit of this Agreement.  If, after
negotiating in good faith pursuant to the foregoing sentence the Parties fail to
reach agreement within sixty (60) days, then the Dispute may be referred to the
executives of each Party (the “Executives”) for resolution at the request of
either Party.  If the Executives fail, after good-faith discussions, to reach an
amicable agreement on the Dispute within ten (10) Business Days of submission to
the Executives, then either Party’s sole recourse is to submit such Dispute to
binding arbitration pursuant to Section 12.1.2 after providing written notice to
the other Party.

 

12.1.2.           Binding Arbitration.  Any controversy or claim arising out of
or under this Agreement, or the breach thereof, which is not settled under the
procedures set forth in the appropriate provisions of Section 1.3.3 or
Section 12.1.1 and which is not subject to the final decision-making authority
of a Party under the provisions of Section 1.3.3 will be finally resolved

 

72

--------------------------------------------------------------------------------


 

by binding arbitration, held in New York City, New York, and administered by the
American Arbitration Association under its Commercial Arbitration Rules. 
Judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.  If the Parties cannot mutually agree on a single
arbitrator, the Parties will make reasonable efforts to appoint three
(3) arbitrators, who are each mutually acceptable to GSK and Isis, within
forty-five (45) days of the initiation of the arbitration; in the event they are
unsuccessful and do not agree to extend the time period, the arbitrators will be
appointed in accordance with the rules.  The Parties will share the expenses for
the arbitrators, but will otherwise be responsible for their own fees in
relation to such arbitration.  Until such time as arbitrators are appointed, the
Parties may seek judicial relief for interim measures, such as injunctive
relief, in any court having competent jurisdiction. For clarity, the Parties
understand and agree that binding arbitration pursuant to this Section 12.1.2
will not apply to alter or modify the indemnity obligations of the respective
Parties under ARTICLE 8, but arbitration may be sought to interpret such
obligations.  For clarity, the Arbitrators will not have authority or discretion
to decide any matter other than the matter for decision before them, and any
such decision will not include any award or determination which would amend the
applicable terms of this Agreement.

 

12.1.3.           Certain Matters Subject to Expert Panel. If, at any time
during the relevant Collaboration Term, the Parties cannot agree whether [***]
has been demonstrated in a particular Collaboration Program, or whether any
applicable Collaboration Target substituted in under Section 1.5.2 is primarily
associated with a Rare Disease, the Parties will submit such matter to a panel
of three (3) experts who are experienced in the field of biopharmaceuticals (an
“Expert Panel”).  All members of the Expert Panel must be mutually agreed by the
Parties in good faith and as promptly as possible and must be free of any
conflicts of interest with respect to either or both Parties.  The Expert Panel
will promptly hold a hearing to review the matter, at which they will consider
briefs submitted by each Party at least fifteen (15) days before the hearing, as
well as reasonable presentations that each Party may present.  The Parties may
elect to use separate Expert Panels for different Collaboration Programs in
order to align the expertise of the members of the Expert Panels with the
subject matter of the respective Collaboration Programs. The determination of
the relevant Expert Panel as to such dispute will be binding on both Parties. 
The Parties will share equally in the costs of the Expert Panel, and each Party
shall bear its own costs associated with preparing for and presenting to the
Expert Panel.  The Parties may also elect by mutual agreement to use an Expert
Panel (or other panels of key opinion leaders) for guidance on other issues that
may arise during the Collaboration Term.

 

12.2.                     Governing Law.  This Agreement and any dispute arising
from the performance or breach hereof will be governed by and construed and
enforced in accordance with the laws of the State of Delaware, U.S.A., without
reference to conflicts of laws principles.

 

12.3.                     Assignment and Successors.  Neither this Agreement nor
any obligation of a Party hereunder may be assigned by either Party without the
consent of the other, which will not be unreasonably withheld, except that each
Party may assign this Agreement and the rights, obligations and interests of
such Party, in whole or in part, to any of its Affiliates, to any purchaser of
all or substantially all of its assets or all or substantially all of its assets
to which this Agreement relates or to any successor corporation resulting from
any merger, consolidation, share exchange or other

 

73

--------------------------------------------------------------------------------


 

similar transaction. In addition, Isis may assign or transfer its rights to
receive royalties and milestones under this Agreement (but no liabilities and
provided no security interest is granted to such Third Party in any Patent
Rights that are licensed to GSK under this Agreement for a Licensed Product or
Discontinued Product), without GSK’s consent, to an Affiliate or to a Third
Party in connection with a payment factoring transaction.

 

12.4.                     Change of Control.

 

12.4.1.           In the event of a Change of Control of Isis, then,
notwithstanding anything to the contrary in this Agreement, Isis will provide
written notice to GSK of the closing of such Change of Control, and GSK will
have the right, within [***] ([***]) days following the public announcement of
the closing thereof, to either:

 

(a)           exercise any unexercised Options by notifying Isis in writing of
GSK’s election to license any Collaboration Program at a pro-rata reduced Option
exercise payment as compared to the Option exercise payment set forth in
Section 5.4 (“Reduced Option Payment”), based upon the stage of Development of
such Collaboration Program at the time of Change of Control as compared to
completion of a Phase 2 PoC Trial stage of Development, which is set forth on
SCHEDULE 12.4 hereto.  Upon GSK’s exercise of its option pursuant to this
Section 12.4.1(a), GSK will be deemed to have obtained and Isis will be deemed
to have granted the license set forth in Section 4.1.1 with respect to such
Collaboration Program(s); or

 

(b)           require Isis and its successor to reimburse GSK on a quarterly
basis within [***] days of Isis’ receipt of GSK’s invoice, in an amount equal to
the product of (i) the [***] minus the [***] multiplied by (ii) [***] percent
([***]%).  The Parties will enter into any agreements required to address
clinical safety, clinical trial responsibilities and regulatory matters to
comply with applicable laws and regulations. In the event of GSK’s exercise of
its option pursuant to this Section 12.4.1(b) and the further completion of such
Phase 2 PoC Trial, GSK will have the right to exercise its Option in accordance
with this Agreement; or

 

(c)                                  Allow such [***] ([***]) day period to
lapse without providing any such notice of election under this Section 12.4.1,
or otherwise provide Isis with written notice within such period electing not to
exercise either of its options pursuant to Section 12.4.1(a) or
Section 12.4.1(b) above, in either of which cases Isis and GSK will continue to
perform and enjoy their respective rights and obligations with respect to such
Collaboration Programs under the terms of this Agreement.

 

12.4.2.           Upon GSK’s exercise of its option pursuant to
Section 12.4.1(a) or Section 12.4.1(b) above, Isis will carry out its technology
transfer obligations pursuant to Section 4.2 with respect to such Collaboration
Program(s).  For the avoidance of doubt, except as set forth in this
Section 12.4, all other terms and conditions of this Agreement will apply to any
such license granted pursuant to GSK’s exercise of its right hereunder.

 

12.4.3.           Upon the occurrence of a Change of Control of Isis, Isis will
no longer have any rights and GSK will no longer have any obligations under
Section 4.3.3.

 

74

--------------------------------------------------------------------------------


 

12.5.                     Performance Warranty.  Each Party hereby acknowledges
and agrees that it will be responsible for the full and timely performance as
and when due under, and observance of all the covenants, terms, conditions and
agreements set forth in, this Agreement by its Affiliates and Sublicensees.

 

12.6.                     Force Majeure.  No Party will be held liable or
responsible to the other Party nor be deemed to be in default under, or in
breach of any provision of, this Agreement for failure or delay in fulfilling or
performing any obligation of this Agreement when such failure or delay is due to
force majeure, and without the fault or negligence of the Party so failing or
delaying.  For purposes of this Agreement, force majeure is defined as causes
beyond the reasonable control of a Party, which may include, without limitation,
acts of God; acts, regulations, or laws of any government; war; terrorism; civil
commotion; destruction of production facilities or materials by fire, flood,
earthquake, tornado, tsunami, explosion or storm; labor disturbances; pandemic;
epidemic and failure of public utilities or common carriers.  In such event the
Party so failing or delaying will immediately notify the other Party of such
inability and of the period for which such inability is expected to continue. 
The Party giving such notice will thereupon be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled for up to a maximum of ninety (90) days, after
which time the Parties will negotiate in good faith any modifications of the
terms of this Agreement that may be necessary to arrive at an equitable
solution, unless the Party giving such notice has set out a reasonable timeframe
and plan to resolve the effects of such force majeure and executes such plan
within such timeframe.  To the extent possible, each Party will use reasonable
efforts to minimize the duration of any force majeure.

 

12.7.                     Notices.  Any notice or request required or permitted
to be given under or in connection with this Agreement will be deemed to have
been sufficiently given if in writing and personally delivered or sent by
certified mail (return receipt requested), facsimile transmission (receipt
verified), or overnight express courier service (signature required), prepaid,
to the Party for which such notice is intended, at the address set forth for
such Party below:

 

If to Isis, addressed to:

 

Isis Pharmaceuticals, Inc.

 

 

1896 Rutherford Road

 

 

Carlsbad, CA 92008

 

 

Attention: Chief Operating Officer & CFO

 

 

Fax: 760-918-3592

 

 

 

with a copy to:

 

Isis Pharmaceuticals, Inc.

 

 

1896 Rutherford Road

 

 

Carlsbad, CA 92008

 

 

Attention: General Counsel

 

 

Fax: 760-268-4922

 

 

 

If to GSK, addressed to:

 

Glaxo Group Limited

 

 

Glaxo Wellcome House, Berkeley Avenue,

 

 

Greenford. Middlesex

 

 

UB6 0NN, England

 

 

Facsimile: 44 20 8 047 6904

 

 

Attention: Company Secretary

 

75

--------------------------------------------------------------------------------


 

with a copy to:

 

GlaxoSmithKline, LLC

 

 

2301 Renaissance Boulevard

 

 

Mail Code RN0220

 

 

King of Prussia, PA 19406

 

 

Attention: Vice President and

 

 

Associate General Counsel,

 

 

Legal Operations — Business Development

 

 

Fax: 610-787-7084

 

 

 

and a copy to:

 

Morgan, Lewis & Bockius LLP

 

 

502 Carnegie Center

 

 

Princeton, NJ 08540

 

 

Attention: Randall B. Sunberg

 

 

Fax: (609) 919-6701

 

or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.  If sent by certified mail, the date of
delivery will be deemed to be the third (3rd) Business Day after such notice or
request was deposited with the U.S. Postal Service.

 

12.8.                     Export Clause.  Each Party acknowledges that the laws
and regulations of the United States restrict the export and re-export of
commodities and technical data of United States origin.  Each Party agrees that
it will not export or re-export restricted commodities or the technical data of
the other Party in any form without the appropriate United States and foreign
government licenses.

 

12.9.                     Waiver.  Neither Party may waive or release any of its
rights or interests in this Agreement except in writing.  The failure of either
Party to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement will not constitute a waiver of that right or excuse
a similar subsequent failure to perform any such term or condition.  No waiver
by either Party of any condition or term in any one or more instances will be
construed as a continuing waiver or subsequent waiver of such condition or term
or of another condition or term.

 

12.10.              Severability.  If any provision hereof should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties will
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original intent of the Parties and all other provisions
hereof will remain in full force and effect in such jurisdiction and will be
liberally construed in order to carry out the intentions of the Parties hereto
as nearly as may be possible.  Such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

12.11.              Entire Agreement.  This Agreement, together with the
Schedules and Appendices hereto, sets forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties and supersedes and terminates all prior agreements and

 

76

--------------------------------------------------------------------------------


 

understanding between the Parties. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth herein and therein.  No
subsequent alteration, amendment, change or addition to this Agreement will be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.

 

12.12.              Independent Contractors. Nothing herein will be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties.  Each Party is an independent
contractor.  Neither Party will assume, either directly or indirectly, any
liability of or for the other Party.  Neither Party will have the authority to
bind or obligate the other Party and neither Party will represent that it has
such authority.

 

12.13.              Headings. Headings used herein are for convenience only and
will not in any way affect the construction of or be taken into consideration in
interpreting this Agreement.

 

12.14.              Books and Records. Any books and records to be maintained
under this Agreement by a Party or its Affiliates or Sublicensees will be
maintained in accordance with U.S. Generally Accepted Accounting Principles (or
any successor standard) in the case of Isis, and will be maintained in
accordance with International Financial Reporting Standards in the case of GSK,
consistently applied, except that the same need not be audited.

 

12.15.              Further Actions.  Each Party will execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the expressly stated purposes and
the clear intent of this Agreement.

 

12.16.              Construction of Agreement.  The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

 

12.17.              Supremacy.  In the event of any express conflict or
inconsistency between this Agreement and any Schedule or Appendix hereto, the
terms of this Agreement will apply.  The Parties understand and agree that the
Schedules and Appendices hereto are not intended to be the final and complete
embodiment of any terms or provisions of this Agreement, and are to be updated
from time to time during the Agreement Term, as appropriate and in accordance
with the provisions of this Agreement.

 

12.18.              Counterparts. This Agreement may be signed in counterparts,
each and every one of which will be deemed an original, notwithstanding
variations in format or file designation which may result from the electronic
transmission, storage and printing of copies of this Agreement from separate
computers or printers.  Facsimile signatures and signatures transmitted via PDF
will be treated as original signatures.

 

77

--------------------------------------------------------------------------------


 

12.19.              Compliance with Laws. Each Party will, and will ensure that
its Affiliates and Sublicensees will, comply with all relevant laws and
regulations in exercising its rights and fulfilling its obligations under this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

* - * - * - *

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

 

GLAXO GROUP LIMITED

 

 

 

 

 

By:

/s/ Paul Williamson

 

Name:

Paul Williamson

 

Title:

For and on behalf of Edinburgh
Pharmaceutical Industries Limited

 

 

Corporate Director

 

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

Name:

B. Lynne Parshall

 

Title:

Chief Operating Officer and

 

 

Chief Financial Officer

 

 

79

--------------------------------------------------------------------------------


 

List of Appendices and Schedules

 

APPENDIX 1 — Definitions

 

APPENDIX 2(A) — Isis’ Development Candidate Designation Criteria for Rare
Disease Programs / [***] Programs

 

APPENDIX 2(B) — Isis’ Development Candidate Designation Criteria for
ID/Additional Programs

 

APPENDIX 3 — Isis’ Sanctioned Target Designation Checklist

 

APPENDIX 4 — Isis’ Manufacturing Cost Methodology

 

APPENDIX 5 — Collaboration Programs and Collaboration Targets

 

APPENDIX 6 — Examples Illustrating Indications

 

APPENDIX 7 — [***] Criteria for the Fifth (5th) Collaboration Program for [***]

 

APPENDIX 8(A) — PoC Success Criteria for Rare Disease Programs / [***] Programs

 

APPENDIX 8(B) — Phase 1 Success Criteria and PoC Success Criteria for
ID/Additional Programs

 

SCHEDULE 2.1.2(c) — ROFN Terms

 

SCHEDULE 5.11.1 — Isis In-License Agreements

 

SCHEDULE 7.2.5(a) — Isis Core Technology Patents

 

SCHEDULE 7.2.5(b) — Isis Manufacturing and Analytical Patents

 

SCHEDULE 7.2.5(c) — Isis Product-Specific Patents

 

SCHEDULE 7.2.7 — Prior Agreements

 

SCHEDULE 11.3 — Press Release

 

SCHEDULE 12.4.1 — Applicable Option Exercise Payments in Change of Control

 

80

--------------------------------------------------------------------------------


 


APPENDIX 1


 

DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms will have the
following meanings.

 

“Acceptance” means, with respect to an NDA filed for a Licensed Product, (a) in
the United States, the receipt of written notice from the FDA in accordance with
21 C.F.R. § 314.101(a)(2) that such NDA is officially “filed,” (b) in the
European Union, receipt by GSK of written notice of acceptance by the EMEA of
such NDA for filing under the centralized European procedure in accordance with
any feedback received from European Regulatory Authorities; provided that if the
centralized filing procedure is not used, then Acceptance will be determined
upon the acceptance of such NDA by the applicable Regulatory Authority in a
Major Country in the EU, and (c) in Japan, receipt by GSK of written notice of
acceptance of filing of such JNDA from the Koseisho (i.e., the Japanese Ministry
of Health and Welfare, or any successor agency thereto).

 

“Affiliate” of an entity means any corporation, firm, partnership or other
entity, whether de jure or de facto, which directly or indirectly through one or
more intermediaries controls, is controlled by or is under common control with a
Party to this Agreement. An entity will be deemed to control another entity if
it (i) owns, directly or indirectly, at least fifty percent (50%) of the
outstanding voting securities or capital stock (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of such other entity, or has other comparable ownership interest
with respect to any entity other than a corporation; or (ii) has the power,
whether pursuant to contract, ownership of securities or otherwise, to direct
the management and policies of the entity.  Notwithstanding the above, Regulus
Therapeutics Inc. will not be deemed an “Affiliate” of Isis for the purposes of
this Agreement under any circumstances.

 

“Agreement” will mean this Research, Development and License Agreement.

 

“Agreement Term” has the meaning set forth in Section 9.1.4.

 

“Alliance Management Activities” means the following:

 

(a)                                  Promoting the overall health of the
Collaboration and relationship between the Parties;

 

(b)                                  Developing a mutually agreed alliance
launch plan covering any activities and systems that the Parties need to
implement within the first one hundred (100) days after the Effective Date to
support the Collaboration;

 

(c)                                  Organizing JSC meetings, including agendas,
drafting minutes, and publishing final minutes;

 

(d)                                  Creating and maintaining a current list of
Collaboration Targets, Collaboration Programs (including whether such programs
are Rare Disease Programs, CFB Programs or ID/Additional Programs), applicable
Development Candidates and Back-Up Compounds, and Phase 2 PoC Trials, as
determined pursuant to this Agreement;

 

81

--------------------------------------------------------------------------------


 

(e)                                  Supporting the co-chairs of the JSC with
organization of meetings, information exchange, meeting minutes, and
facilitating dispute resolution as necessary;

 

(f)                                    Preparing status and progress reports on
the above as determined necessary by the JSC;

 

(g)                                 Ensuring compliance in maintaining Isis’
Safety Database as outlined in Section 4.4; and

 

(h)                                 Ensuring proper approval of publications
prior to submission as required in Section 11.6.

 

“Alliance Manager” has the meaning set forth in Section 1.3.5.

 

“Alnylam” means Alnylam Pharmaceuticals, Inc.

 

“Alnylam Agreement” means that certain Amended and Restated Strategic
Collaboration and License Agreement dated April 28, 2009 entered into between
Isis and Alnylam.

 

[***][***]

 

“ANDA” means an Abbreviated New Drug Application and all amendments and
supplements thereto filed with the FDA, or the equivalent application filed with
any equivalent agency or governmental authority outside the U.S. (including any
supra-national agency such as the EMEA in the EU).

 

“Annual” means a Calendar Year.

 

“Antisense” means the use of an ASO to modulate expression of a target gene.

 

“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP for a Development Candidate or Licensed Product.

 

“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including but not
limited to any applicable rules, regulations, guidelines, or other requirements
of the regulatory authorities that may be in effect from time to time.

 

“Approval” means, with respect to any Licensed Product in any regulatory
jurisdiction, approval from the applicable Regulatory Authority sufficient for
the manufacture, distribution, use and sale of the Licensed Product in such
jurisdiction in accordance with Applicable Laws. In jurisdictions where the
applicable Regulatory Authority sets the pricing authorizations necessary for a
Licensed Product, except for MAA Approval, Approval will not be deemed to have
occurred if the final approval to market and sell the Licensed Product is being
withheld because GSK (or its Affiliates or Sublicensee) and the Regulatory
Authority have not yet determined pricing even if all other approvals, licenses,
registrations or authorizations necessary for marketing, sale and/or use of such
Licensed Product in such jurisdiction have been obtained.

 

82

--------------------------------------------------------------------------------


 

“Aptamer” means an oligonucleotide that was designed to specifically bind, and
does specifically bind, to a target protein.

 

“ASO” means an oligonucleotide compound, or analog, mimic or mimetic thereof,
having a sequence that is at least six (6) bases long and that modulates
expression of a gene target via the binding, partially or wholly, of such
compound to the RNA of such gene target.

 

“Back-Up Compound” means, with respect to a given Compound for a given
Collaboration Program, any Compound other than the lead Development Candidate
developed under such Collaboration Program, that (i) is identified at the time
the lead Development Candidate is identified and has the same or similar
chemistry as the lead Development Candidate and (ii) is designed to inhibit the
same Collaboration Target as the lead Development Candidate. A “Back-Up
Compound” includes, without limitation, any Development Candidate in a given
Collaboration Program that has been modified, for example, by formulation,
linker to antibody or any other targeting approach.

 

“Bankruptcy Code” has the meaning set forth in Section 9.2.5(b).

 

“Base [***] Field” has the meaning set forth in Section 1.6.2(b).

 

“Base [***] Program” has the meaning set forth in Section 1.6.2(b).

 

“Breaching Party” has the meaning set forth in Section 9.2.2(a).

 

“Bring Down Date” has the meaning set forth in Section 7.2.

 

“Business Day” means any day other than a Saturday or Sunday on which banking
institutions in both New York, New York and London, England are open for
business.

 

“Calendar Quarter” means a period of three (3) consecutive months ending on the
last day of March, June, September, or December, respectively, and will also
include the period beginning on the Effective Date and ending on the last day of
the Calendar Quarter in which the Effective Date falls.

 

“Calendar Year” means a year of 365 days (or 366 days in a leap year) beginning
on January 1 (or, with respect to 2009, the Effective Date) and ending on
December 31, and so on year-by-year.

 

[***]

 

“[***] Data Package” has the meaning set forth in Section 1.6.2(c).

 

[***] means (i) the [***], so long as the [***] Program in the [***]remains the
subject of a Collaboration Program or license granted under Section 4.1.1; and
(ii) if GSK elects to pursue a [***] Program in the [***] (and pays Isis the
applicable payments under [***]), the [***] will also include the [***] so long
as the [***] remains the subject of a Collaboration Program or license granted
under Section 4.1.1.

 

“[***] Notice” has the meaning set forth in Section 1.6.2(b).

 

“[***] Program” has the meaning set forth in Section 2.1.2(d).

 

“[***] Program” means a Collaboration Program focused on the gene target, [***]
and will include (i) the Base [***] Program, (ii) the Same Compound-Expanded
[***] Program if elected in accordance with Section 1.6.2, and (iii) the
Different Compound-Expanded [***] Program if

 

83

--------------------------------------------------------------------------------


 

elected in accordance with Section 1.6.2.

 

“[***] Program” has the meaning set forth in Section 2.1.2(d).

 

“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.

 

“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, (b)  a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of such Party, (c) the sale
or other transfer to a Third Party of all or substantially all of such Party’s
business to which the subject matter of this Agreement relates, (d) the
stockholders or equity holders of such Party will approve a plan of complete
liquidation of such Party or an agreement for the sale or disposition by such
Party of all or a substantial portion of such Party’s assets, other than
pursuant to the transaction as described above or to an Affiliate, or (e) a
change in the composition of the Board over a period of twelve (12) consecutive
months or less such that a majority of the Board members ceases by reason of one
or more contested elections by a Third Party for Board membership to be
comprised of individuals whose election is not endorsed by a majority of the
members of the Board immediately before the date of election.

 

“Claims” has the meaning set forth in Section 8.1.

 

“Clinical Studies” means human studies designed to measure the safety, efficacy,
tolerability and/or appropriate dosage of a Compound, Licensed Compound or
Licensed Product, as the context requires, including without limitation Phase 1
Trials, Phase 2 Trials (including any Phase 2 PoC Trial), Phase 3 Trials and any
post-Approval studies (such as Phase 4 Trials).

 

“Collaboration” means the conduct of Collaboration Programs in accordance with
this Agreement, including activities associated with any Back-Up Compounds and
Follow-On Compounds in accordance with ARTICLE 1.

 

“Collaboration Patents” has the meaning set forth in Section 6.1.2.

 

“Collaboration Program” means (i) a research and development program set forth
on APPENDIX 5 as of the Effective Date, (ii) the sixth (6th) research and
development program added to this Agreement in accordance with Section 1.5.1,
and (iii) any research and development program substituted into this Agreement
in accordance with Section 1.5.2.

 

“Collaboration Program Research Plan” has the meaning set forth in
Section 1.4.1(c)(ii).

 

“Collaboration Target” means a gene target that is the subject of (i) a
Collaboration Program set forth on APPENDIX 5 as of the Effective Date, (ii) the
sixth (6th) research and development program added to this Agreement in
accordance with Section 1.5.1, or (iii) any research and development program
substituted into this Agreement in accordance with Section 1.5.2.

 

“Collaboration Target Acceptance Criteria” has the meaning set forth in
Section 1.5.1.

 

“Collaboration Term” has the meaning set forth in Section 1.2.

 

84

--------------------------------------------------------------------------------


 

“Combination Product” will have the meaning assigned to such term in the
definition of “Net Sales” below.

 

“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to marketing, promoting, detailing, distributing, importing,
having imported, exporting, having exported, selling or offering to sell a
Licensed Product following receipt of Approval for such Licensed Product in the
applicable country, including, without limitation, conducting pre-and
post-Approval activities, including studies reasonably required to increase the
market potential of the Licensed Product and studies to provide improved
formulation and Licensed Product delivery, and launching and promoting the
Licensed Product in each Major Country.

 

“Commercializing Party” means (a) GSK, with respect to any Licensed Compounds
and any Licensed Products other than Discontinued Products, in each case which
are being Developed and Commercialized by or on behalf of GSK, its Affiliates or
Sublicensees hereunder, and (b) Isis, with respect to any Discontinued Products,
in each case which are being Developed and Commercialized by or on behalf of
Isis, its Affiliates or Sublicensees hereunder.

 

“Commercially Reasonable Efforts” means the carrying out of discovery, research,
development or commercialization activities using good-faith commercially
reasonable and diligent efforts, using the efforts that the applicable Party
would reasonably devote to a compound or product of similar market potential or
profit potential at a similar stage in development or product life resulting
from its own research efforts, based on conditions then prevailing and taking
into account, without limitation, issues of safety and efficacy, regulatory
authority-approved labeling, product profile, the competitiveness of alternative
products in the marketplace, the likely timing of the product’s entry into the
market, the patent and other proprietary position, the likelihood of regulatory
approval and other relevant scientific, technical and commercial factors.

 

“Competitive Infringement” has the meaning set forth in Section 6.5.1.

 

“Compound” means any ASO discovered by Isis that modulates the expression of a
Collaboration Target via the binding, partially or wholly, of such ASO to the
RNA of such Collaboration Target, and any salts, solvates, hydrates,
hemihydrates, metabolites, enantiomers, racemates and all other optically active
forms, prodrugs and conjugates of such ASO.

 

“Confidential Information” has the meaning set forth in Section 11.1.

 

“Control” or “Controlled” means, with respect to any patent or other
intellectual property right, possession by a Party (including its Affiliates) of
the right (whether by ownership, license or otherwise) to grant to the other
Party access, ownership or a license, sublicense and/or other right to or under
such patent or other intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.
Notwithstanding anything to the contrary under this Agreement, with respect to
any Third Party that becomes an Affiliate of Isis after the Effective Date (as
the result of a Change of Control wherein such Third Party acquires Isis), no
intellectual property of such Third Party will be included in the licenses
granted hereunder by virtue of such Third Party becoming an Affiliate of Isis,
in each case where such intellectual property (1) existed at the time such Third
Party became an Affiliate of Isis, or (2) is created by such Third Party after
it becomes an Affiliate without using any Isis intellectual property.

 

“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the practice by such Person of an
invention claimed in such patent would infringe a Valid Claim included in such
patent, or in the case of a patent that is a patent application, would infringe
a Valid Claim in such patent application if it were to issue as a patent.

 

85

--------------------------------------------------------------------------------


 

“CREATE Act” has the meaning set forth in Section 6.8.

 

“Develop,” “Developing” or “Development” means with respect to a Compound or a
Licensed Product, any and all discovery, characterization, or preclinical,
clinical, or regulatory activity with respect to such Compound or Licensed
Product to seek Approval (including the submission of all necessary filings with
applicable Regulatory Authorities to support such preclinical and clinical
activities and Approval), including human clinical trials conducted after
Approval of such Licensed Product to seek Approval for additional Indications
for such Licensed Product.

 

“Development Candidate” means any Compound targeting a Collaboration Target that
is reasonably determined by Isis’ RMC in accordance with Isis’ standard
procedures for designating development candidates as ready to start
IND-Supporting Toxicology Studies except as otherwise set forth in APPENDIX
2(B) with respect to ID/Additional Programs. APPENDIX 2(A) lists examples of
certain criteria Isis considers when determining whether a Compound should be
designated a Development Candidate under the Rare Diseases Programs and the
[***] Program.  APPENDIX 2(B) lists examples of certain criteria Isis considers
when determining whether a Compound should be designated a Development Candidate
under the ID/Additional Programs.

 

“Development Milestone Event” has the meaning set forth in Section 5.5.1.

 

“Different Compound-Expanded [***] Program” has the meaning set forth in
Section 1.6.2(d).

 

“Disclosing Party” has the meaning set forth in Section 11.1.

 

“Discontinued Product” means (x) a Returned Candidate, and/or (y) any Compound
or Licensed Product that is the subject of a termination in the event GSK
terminates this Agreement (or the applicable license under this Agreement) under
Section 9.2.1 or Isis terminates this Agreement (or the applicable license under
this Agreement) under Section 9.2.2 or 9.2.3.

 

“Dispute” has the meaning set forth in Section 12.1.1.

 

“DMC” means Isis’ Development Management Committee, or any successor committee.

 

“Effective Date” has the meaning set forth in the Preamble of this Agreement.

 

“Election Notice” has the meaning set forth in Section 10.1.

 

“EMEA” means the European Medicines Agency and any successor entity thereto.

 

“European Union” or “EU” includes Austria, Belgium, Bulgaria, Cyprus, the Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden, the United Kingdom, and any such
other country or territory that may officially become part of the European Union
after the Effective Date.

 

“Estimated Incremental Costs” has the meaning set forth in
Section 1.6.2(d)(iii).

 

“Executives” has the meaning set forth in Section 12.1.1.

 

“Expanded [***] Field” has the meaning set forth in Section 1.6.2(b).

 

“Expert Panel” has the meaning set forth in Section 12.1.3.

 

86

--------------------------------------------------------------------------------


 

“First [***] Election Deadline” has the meaning set forth in Section 1.6.2(b).

 

“Final [***] Election Deadline” has the meaning set forth in Section 1.6.2(c).

 

“First Commercial Sale” means the first sale of a Licensed Product by GSK, its
Affiliate or a Sublicensee to a Third Party in a particular country after
Approval of such Licensed Product has been obtained in such country.

 

“Follow-On Compound” means, with respect to a given Compound for a given
Collaboration Program, any Compound other than the Development Candidate and
Back-Up Compound developed under such Collaboration Program that is designed to
inhibit the same Collaboration Target as such lead Development Candidate and
Back-Up Compound but has a different chemistry.  For clarity, a “Follow-on
Compound” will not include any Back-Up Compound to the lead Development
Candidate in a given Collaboration Program.

 

“Generic Product” means a Third Party’s product(s) having the same or
substantially the same active pharmaceutical ingredient as a Licensed Product
and for which in the US an ANDA has been filed naming the Licensed Product as
the reference listed drug or outside of the U.S., an equivalent process where
bioequivalence to the Licensed Product has been asserted.

 

“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable foreign
regulatory standards.

 

“Good Data Management Practices” has the meaning set forth in Section 1.4.6(a).

 

“GSK” has the meaning set forth in the Preamble of this Agreement.

 

“GSK Collaboration Know-How” has the meaning set forth in Section 6.1.2.

 

“GSK Collaboration Patents” has the meaning set forth in Section 6.1.2.

 

“GSK Collaboration Technology” has the meaning set forth in Section 6.1.2.

 

“GSK Know-How” means any Know-How Controlled by GSK on the Effective Date and/or
during the Collaboration Term, but specifically excluding the GSK Collaboration
Know-How.

 

“GSK Know-How Royalty” has the meaning set forth in Section 5.9.2(b).

 

“GSK Orange Book Patents” means the Patent Rights that are listed with, and/or
are required to be listed with, applicable Regulatory Authorities Covering any
Licensed Product being Developed by GSK, its Affiliates or Sublicensees
hereunder that GSK, its Affiliate or Sublicensee intends to, or has begun to,
Commercialize, and that have become the subject of an NDA submitted to any
applicable Regulatory Authority, such listings to include, without limitation,
all so-called “Orange Book” listings required under the Hatch-Waxman Act and all
so-called “Patent Register” listings as required in Canada.  For purposes of
determining royalties payable under Section 5.9, GSK Orange Book Patents will
include any and all foreign equivalent and counterpart Patent Rights to the
Patent Rights described above.

 

“GSK Patent” means any Patent Rights included in the GSK Technology.

 

“GSK Patent Royalty” has the meaning set forth in Section 5.9.1.

 

“GSK Product-Specific Patents” means all Product-Specific Patents Controlled by
GSK on or after the Effective Date.

 

“GSK Supported Pass-Through Costs” means (1) the licensing costs and payments
payable by

 

87

--------------------------------------------------------------------------------


 

Isis to Third Parties to the extent arising from Patent Rights, Know-How or
other intellectual property rights that (i) are included in the Licensed Patents
or Licensed Know-How; (ii) are necessary to Develop, Manufacture and/or
Commercialize Compounds within a Collaboration Program, Licensed Compounds
and/or Licensed Products; and (iii) [***]

 

“GSK Technology” means the GSK Collaboration Technology, Jointly-Owned
Collaboration Technology, GSK Product-Specific Patents and any trademarks
described in Section 4.1.5.

 

“HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

[***]

 

“ID/Additional Program” means (i) the fifth (5th) Collaboration Program focused
on [***]; and (ii) the sixth (6th), if any, Collaboration Program added to this
Agreement in accordance with Section 1.5.1.

 

“IDJSC” has the meaning set forth in Section 1.3.6.

 

“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.

 

“IND-Supporting Toxicology Studies” means the pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND.

 

“Indemnitee” has the meaning set forth in Section 8.3.

 

“Indication” means, with respect to a Licensed Product, such Licensed Product’s
interference with a gene to affect a specific primary endpoint of a
pathophysiologic state, regardless of etiology.  For example only, in the
disease of hypercholesterolemia, the reduction of LDL-C in different patient
populations is considered the same Indication in each such population,
irrespective of the fact that homozygous familial hypercholesterolemia (FH)
patients, heterozygous FH patients, and severe hypercholesterolemia patients are
distinct patient populations all having the same pathophysiologic state, as
illustrated with examples set forth on APPENDIX 6 attached hereto.  Conversely,
and for example only, in the disease, age-related macular degeneration (AMD),
the improvement of visual acuity in a patient population is considered a
different Indication for patients with wet AMD as compared to patients with dry
AMD, irrespective of the fact the drug treats the same endpoint (i.e., visual
acuity), because wet AMD versus dry AMD are distinct pathophysiologic states.

 

“Initiation of A Phase 1 Trial” means the first visit by the first human subject
in a Phase 1 Trial during which dosing of a Development Candidate occurs.

 

“Initiation of A Phase 2 PoC Trial” means the first visit by the first human
subject in a Phase 2 PoC Trial during which dosing of a Development Candidate
occurs.

 

“Initiation of A Phase 3 Trial” means the first visit by the first human subject
in a Phase 3 Trial during which dosing of a Licensed Compound or Licensed
Product occurs.

 

“Integrated Product Plan” or “IPP” has the meaning set forth in Section 4.3.3.

 

“In Vivo Efficacy” means, on an ID/Additional Program-by-ID/Additional Program
basis, the Development Milestone Event that is achieved hereunder upon the later
of (i) demonstration of pharmacodynamic modulation in vivo or, with respect to
the fifth (5th) Collaboration Program, achievement of the criteria set forth on
APPENDIX 7, in each case as confirmed by the JSC (subject to the dispute
resolution provisions in Section 12.1.3, if the Parties cannot reach consensus),
or (ii) designation of a Development Candidate for such ID/Additional Program.

 

88

--------------------------------------------------------------------------------


 

“Isis” means Isis Pharmaceuticals, Inc.

 

“Isis Collaboration Know-How” has the meaning set forth in Section 6.1.2.

 

“Isis Collaboration Patents” has the meaning set forth in Section 6.1.2.

 

“Isis Collaboration Technology” has the meaning set forth in Section 6.1.2.

 

“Isis Core Technology Patents” means all Patent Rights Controlled by Isis or its
Affiliates on or after the Effective Date necessary or useful for the
Development and/or Commercialization of Licensed Compounds and/or Licensed
Products, in any case other than Isis Product-Specific Patents or Isis
Manufacturing and Analytical Patents.  A list of Isis Core Technology Patents as
of the Effective Date is set forth on SCHEDULE 7.2.5(a) attached hereto.

 

“Isis Database” has the meaning set forth in Section 4.4.1.

 

“Isis Follow-On Product” has the meaning set forth in Section 2.1.2(c).

 

“Isis In-License Agreements” has the meaning set forth in Section 5.11.1(a).

 

“Isis Know-How” means any Know-How Controlled by Isis or its Affiliates on or
after the Effective Date, including any Jointly-Owned Collaboration Know-How and
Isis Collaboration Know-How, necessary or useful for the Development and/or
Commercialization of Licensed Compounds and/or Licensed Products. Isis Know-How
does not include the Isis Manufacturing and Analytical Know-How.

 

“Isis Manufacturing and Analytical Know-How” means Know-How Controlled by Isis
or its Affiliates on or after the Effective Date, including Jointly-Owned
Collaboration Know-How that relates to the synthesis or analysis of Licensed
Compounds and/or Licensed Products regardless of sequence or chemical
modification. Isis Manufacturing and Analytical Know-How does not include the
Isis Know-How.

 

“Isis Manufacturing and Analytical Patents” means Patent Rights Controlled by
Isis or its Affiliates on or after the Effective Date, including Jointly-Owned
Collaboration Patents, that claim methods and materials used in the synthesis or
analysis of Licensed Compounds and/or Licensed Products regardless of sequence
or chemical modification. A list of Isis Manufacturing and Analytical Patents as
of the Effective Date is set forth on SCHEDULE 7.2.5(b) attached hereto.  Isis
Manufacturing and Analytical Patents do not include the Product-Specific Patents
or the Isis Core Technology Patents.

 

“Isis Orange Book Patents” means the Patent Rights that are listed with, and/or
are required to be listed with, applicable Regulatory Authorities Covering any
Discontinued Product being Developed by Isis, its Affiliates or Sublicensees
hereunder, that Isis, its Affiliate or Sublicensees intend to, or has begun to,
Commercialize, and that have become the subject of an NDA submitted to any
applicable Regulatory Authority, such listings to include, without limitation,
all so-called “Orange Book” listings required under the Hatch-Waxman Act and all
so-called “Patent Register” listings as required in Canada.  For purposes of
determining royalties payable under Section 5.10, Isis Orange Book Patents will
include any and all foreign equivalent and counterpart Patent Rights to the
Patent Rights described above.

 

89

--------------------------------------------------------------------------------


 

“Isis Patents” means any Patent Rights included in the Licensed Patents.

 

“Isis Product-Specific Patents” means all Product-Specific Patents Controlled by
Isis or its Affiliates on or after the Effective Date necessary or useful for
the Development and/or Commercialization of Licensed Compounds and/or Licensed
Products. A list of Isis Product-Specific Patents as of the Effective Date is
set forth on SCHEDULE 7.2.5(c) attached hereto.  For purposes of clarification,
any Isis Product-Specific Patents assigned to GSK as set forth in
Section 6.2.2(b) will still be considered Isis Product-Specific Patents for
determining the royalty term and applicable royalty rates under ARTICLE 5.

 

“Isis Supported Pass-Through Costs” means (1) the licensing costs and payments
payable by Isis to Third Parties to the extent arising from any Third Party
intellectual property in-licensed by Isis that is (i) included in the Licensed
Patents or Licensed Know-How; and (ii) necessary to Develop, Manufacture and/or
Commercialize Compounds within a Collaboration Program, Licensed Compounds
and/or Licensed Products; and (2) all costs and payments of any kind owing to
[***] or its affiliate under that certain [***]; provided, however, that “Isis
Supported Pass-Through Costs” specifically excludes any licensing costs and
payments owed to a Third Party that primarily claim or Cover [***].

 

“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).

 

“JNDA Approval” means the Approval of a JNDA by the Koseisho (i.e., the Japanese
Ministry of Health and Welfare, or any successor agency thereto) for the
applicable Licensed Product in Japan.

 

“JNDA Filing” means the acceptance by the Koseisho (i.e., the Japanese Ministry
of Health and Welfare, or any successor agency thereto) of the filing of a JNDA
for the applicable Licensed Product.

 

“Joint Patent Committee” will have the meaning set forth in Section 6.1.3.

 

“Jointly-Owned Collaboration Know-How” has the meaning set forth in
Section 6.1.2.

 

“Jointly-Owned Collaboration Patents” has the meaning set forth in
Section 6.1.2.

 

“Jointly-Owned Collaboration Technology” has the meaning set forth in
Section 6.1.2.

 

“JSC” has the meaning set forth in Section 1.3.1.

 

“Know-How” means inventions, technical information, know-how and materials,
including technology, software, instrumentation, devices, data, compositions,
formulas, biological materials, assays, reagents, constructs, compounds,
discoveries, procedures, processes, practices, protocols, methods, techniques,
results of experimentation or testing, knowledge, trade secrets, skill and
experience, in each case whether or not patentable or copyrightable.

 

“Licensed Compound” means any Compound included in a Collaboration Program for
which GSK has exercised its Option under Section 3.1 of this Agreement.

 

“Licensed IP” means the Licensed Patents and Licensed Know-How.

 

“Licensed Know-How” means Isis Manufacturing and Analytical Know-How, and Isis
Know-How.

 

“Licensed Patents” means the Isis Product-Specific Patents, Isis Core Technology
Patents and Isis Manufacturing and Analytical Patents.

 

90

--------------------------------------------------------------------------------


 

“Licensed Product” means a pharmaceutical product having a Licensed Compound as
its active ingredient.

 

“Losses” has the meaning set forth in Section 8.1.

 

“MAA Approval” means the receipt of the first Approval for the applicable
Licensed Product in any EU country, and the grant of pricing and reimbursement
approval for such Licensed Product at a level acceptable to GSK [***].

 

“MAA Filing” means filing with the EMEA of a marketing authorization application
(“MAA”) for the applicable Licensed Product under the centralized European
procedure.  If the centralized EMEA filing procedure is not used, MAA Filing
will be achieved upon the first filing of an MAA for the applicable Licensed
Product in any Major Country.

 

“Major Country” will mean any of the following countries: the United States,
Japan, the United Kingdom, Germany, France, Italy or Spain and, [***].

 

“Major EU Markets” means the United Kingdom, France, Germany, Italy and Spain.

 

“Manufacture” or “Manufacturing” means any activity involved in or relating to
the manufacturing, quality control testing (including in-process, release and
stability testing), releasing or packaging, for pre-clinical and clinical
purposes, of API, a Compound, or a Licensed Product.

 

“Milestone Event” means a Development Milestone Event or a Sales Milestone
Event, as the case may be.

 

“NDA” means a New Drug Application filed with the FDA after completion of
clinical trials to obtain Approval for the applicable Licensed Product in the
United States.

 

“NDA Approval” means the Approval of an NDA by the FDA for the applicable
Licensed Product in the U.S.

 

“NDA Filing” means the acceptance by the FDA of the filing of an NDA for the
applicable Licensed Product.

 

“Net Sales” means, with respect to any Licensed Product, the gross invoiced
sales of such Licensed Product sold by either (i) GSK, its Affiliates or
Sublicensees or (ii) as the case requires, Isis, its Affiliates or Sublicensees
(in each case, the “Selling Party”), in finished product form, packaged and
labeled for sale, under this Agreement in arm’s-length sales to Third Parties,
less the following deductions which are actually incurred, allowed, paid,
accrued or specifically allocated to the Third Party customer by the Selling
Party (to the extent actually taken by such Third Party customer), on such sales
for:  (a) customary trade, quantity, and cash discounts; (b) customary and
reasonable credits, rebates and chargebacks (including those to managed-care
entities and government agencies including Medicare and Medicaid), and
allowances or credits to customers on account of rejection or returns
(including, but not limited to, wholesaler and retailer returns) or on account
of retroactive price reductions affecting such Licensed Product; (c) freight,
postage and duties, and transportation charges relating to such Licensed
Product, including handling and insurance thereto; (d) sales taxes, value added
taxes (VAT), and other taxes directly linked to the sales of such Licensed
Product to the extent included in the gross amount invoiced; (e) actual bad
debt, in an amount up to 2% of Net Sales; (f) commissions

 

91

--------------------------------------------------------------------------------


 

allowed or paid to Third Party distributors, brokers, or agents relating to such
Licensed Product other than sales personnel, sales representatives, and sales
agents employed by the Selling Party; and (g) any other items actually deducted
from gross invoiced sales amounts as reported by such Party in its financial
statements in accordance with, in the case of GSK’s Net Sales, the International
Financial Reporting Standards, applied on a consistent basis, and, in the case
of Isis’ Net Sales, the U.S. generally accepted accounting principles applied on
a consistent basis.

 

Net Sales will not include any transfer or sale between or among a Party and any
of its Affiliates or direct Sublicensees unless as part of a commercial sale and
the paying party is the end user of the relevant Licensed Product.

 

A Licensed Product provided to patients free of charge for compassionate use
will not be included in Net Sales.

 

In the event a Licensed Product is sold as part of a Combination Product (as
defined below), the Net Sales from the Licensed Product, for the purposes of
determining royalty payments, will be determined by multiplying the Net Sales
(as determined without reference to this paragraph) of the Combination Product
by the fraction A/A+B, where A is the average net sales price (determined
substantially in accordance with the above) of the Licensed Product when sold
separately in finished form and B is the average net sales price (determined
substantially in accordance with the above) of the other therapeutically active
pharmaceutical compound(s) included in the Combination Product when sold
separately in finished form, each during the applicable royalty period or, if
sales of all compounds did not occur in such period, then in the most recent
royalty reporting period in which sales of all occurred.  In the event that such
average net sales price cannot be determined for both the Licensed Product and
all other therapeutically active pharmaceutical compounds included in the
Combination Product, Net Sales for the purposes of determining royalty payments
will be calculated as above, but the average net sales price in the above
equation will be replaced by a good-faith estimate of the fair market value of
the compound(s) for which no such price exists.  As used above, the term
“Combination Product” means any pharmaceutical product which consists of a
Licensed Product and any other therapeutically active pharmaceutical
compound(s).

 

“Non-Breaching Party” has the meaning set forth in Section 9.2.2(a).

 

“Objective” has the meaning set forth in Section 1.1.

 

[***]

 

“Option” means GSK’s exclusive option set forth in Section 3.1 to exclusively
license a Collaboration Program.

 

“Option Deadline” has the meaning set forth in Section 3.1.

 

“Option Exercise Effective Date” has the meaning set forth in Section 3.2.3.

 

“Party” or “Parties” means GSK and Isis individually or collectively.

 

“Patent Costs” will mean the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.

 

92

--------------------------------------------------------------------------------


 

“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).

 

“Permitted Licenses” means (1) licenses granted by Isis before and after the
Effective Date to any Third Party under the Isis Core Technology Patents, the
Isis Manufacturing and Analytical Patents, or the Isis Manufacturing and
Analytical Know-How (but not under the Isis Product-Specific Patents) to (a) use
oligonucleotides (or supply oligonucleotides to end users) in quantities not to
exceed [***] per oligonucleotide per end user solely to conduct Pre-Clinical
Research, or (b) enable such Third Party to broadly manufacture or formulate
oligonucleotides, where such Third Party is primarily engaged in providing
contract manufacturing or services and is not engaged in drug discovery,
development or commercialization; and (2) material transfer agreement with
academic collaborators or non-profit institutions to conduct noncommercial
research on gene targets.

 

“Person” will mean any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

“Phase 1 Trial” means a Clinical Study in any country, the principle purpose of
which is a preliminary determination of safety in healthy individuals or
patients that would satisfy the requirements of 21 CFR 312.2(a), or an
equivalent clinical study required by a Regulatory Authority in a jurisdiction
outside of the United States.

 

“Phase 1 Trial Design/Endpoints for an ID/Additional Program” means the clinical
trial design and primary/secondary endpoints for an ID/Additional Program (i) to
be discussed in consultation with the IDJSC and subject to GSK’s decision making
authority, mutually agreed by Isis and GSK at such time, if at all, as a
Development Candidate is ready to initiate a Phase 1 Trial and (ii) intended by
GSK to meet both sets of the Phase 1 Success Criteria set forth in APPENDIX
8(B).

 

“Phase 2 PoC Data Package” means, with respect to a particular Development
Candidate, [***]

 

“Phase 2 PoC Trial” means, with respect to a Collaboration Program, the first
phase 2a Clinical Study(ies) in human patients designed to provide evidence of
short-term safety, efficacy and tolerability of a Development Candidate within
such Collaboration Program.  For clarity, for an ID/Additional Program, the
first Clinical Study in HBV infected patients shall not be deemed a Phase 2 PoC
Trial, unless otherwise mutually agreed in writing by GSK and Isis.

 

“Phase 2 PoC Trial Costs” means internal and/or external expenses and costs of a
Phase 2 PoC Trial, including, without limitation, investigator grants,
laboratory services, clinical PK assays, carcinogenicity studies, CMC studies,
CRO services and pass-throughs, pharmacovigilance and risk management
activities, costs for packaging, distribution and reconciliation (including
labels and translations, inventory control, IVRS, off-site storage and
destruction), data management (including EDC), clinical study reports, drug
costs (API, Compound or drug product containing a Compound) at Isis’ Cost of
Goods, investigator meetings, monitoring, DSMB costs, program-specific travel,
metabolomics assays, courier services, clinical trial liability insurance costs
(allocated to such trial) quality assurance costs for auditing clinical trial
activities and preclinical

 

93

--------------------------------------------------------------------------------


 

studies support (report reviews and CMC review). Isis’ internal costs with
respect to its employees performing such activities will be calculated at the
FTE Rate at such time.

 

(a)                                  “Cost of Goods” means, with respect to
units of Compound or drug product containing such Compound manufactured by or on
behalf of Isis, the fully absorbed cost incurred by Isis to manufacture such
Compound and such drug product as calculated and determined in good faith by
Isis using the procedures and methodologies described in APPENDIX 4 which are
used by Isis to calculate and determine the cost incurred by Isis to manufacture
compounds and products for Isis’ Third Party collaboration partners.

 

(b)                                  “FTE” means the equivalent of the work of
one (1) employee with appropriate professional scientific and/or technical or
managerial experience, working on a dedicated full-time basis for one (1) year
(consisting of at least a total of one thousand eight hundred twenty (1,820)
hours per year of dedicated effort, excluding vacations and holidays) of work.
Overtime will not be counted toward the number of hours that are used to
calculate the FTE contribution.

 

(c)                                  “FTE Rate” means the fully burdened rate
Isis charges its Third Party collaboration partners for Isis FTEs.

 

“Phase 2 Trial” means a Clinical Study conducted in any country that is intended
to explore a variety of doses, dose response and duration of effect to generate
initial evidence of clinical safety and activity in a target patient population,
that would satisfy the requirements of 21 CFR 312.21(b), or an equivalent
Clinical Study required by a Regulatory Authority in a jurisdiction outside of
the United States.  A “Phase 2 Trial” includes a Phase 2 PoC Trial.

 

“Phase 3 Trial” means a pivotal Clinical Study (whether or not denominated as a
“Phase 3” Clinical Study under applicable regulations) in human patients that is
of the size and design agreed to by a Regulatory Authority to be appropriate to
establish that the Licensed Product is safe and effective for its intended use;
to define warnings, precautions and adverse reactions that are associated with
the Licensed Product in the dosage range to be prescribed; and to support
Approval of such Licensed Product.

 

“Phase 4 Trial” means a Clinical Study in any country which is conducted after
Approval of a Licensed Product has been obtained from an appropriate Regulatory
Authority, consisting of trials conducted voluntarily for enhancing marketing or
scientific knowledge of an approved Indication and trials conducted due to
request or requirement of a Regulatory Authority.

 

“Platform Blocking IP” means Third Party intellectual property that is necessary
to Develop and/or Commercialize a particular Licensed Product, where the
financial obligations for which would have been considered Isis Supported
Pass-Through Costs had Isis Controlled such Platform Blocking IP on the
Effective Date.

 

“PoC Cost Limit” has the meaning set forth in Section 1.7.1.

 

94

--------------------------------------------------------------------------------


 

“PoC Success Criteria” means the criteria to be discussed and, subject to [***]
promptly mutually agreed by Isis and GSK at such time, if at all, as a
Collaboration Program reaches the Development Candidate stage (as may be further
refined through consultations with the JSC).  APPENDIX 8(A) lists PoC Success
Criteria for the Rare Diseases Programs and the [***] Program and APPENDIX
8(B) lists Phase 1 Success Criteria and PoC Success Criteria for ID/Additional
Program.

 

“PoC Trial Completion Notice” has the meaning set forth in Section 3.1.

 

“PoC Trial Design/Endpoints” means the clinical trial design and
primary/secondary endpoints (i) to be discussed in consultation with the JSC and
subject to [***], mutually agreed by Isis and GSK at such time, if at all, as a
Development Candidate is ready to initiate a Phase 2 PoC Trial and (ii) intended
by GSK to meet the PoC Success Criteria.

 

“Pre-Clinical Research” means pre-clinical research including gene function,
gene expression and target validation research using cells and animals, which
may include small pilot toxicology studies but excludes pharmacokinetic and
toxicology studies required to meet the regulations for filing an IND,
Development and Commercialization.

 

“Pre-Clinical Studies” means in vitro and in vivo studies of a Compound, not in
humans, including those studies conducted in whole animals and other test
systems, designed to determine the toxicity, bioavailability, and
pharmacokinetics of a Compound and whether the Compound has a desired effect.

 

“Prior Agreements” means the agreements listed on SCHEDULE 7.2.7 attached
hereto.

 

“Proceeding” means an action, suit or proceeding.

 

“Product-Specific Patents” means Patents Controlled by a Party or any of its
Affiliates on or after the Effective Date, including any Collaboration Patents,
claiming (i) the specific composition of matter of a Licensed Compound and/or a
Licensed Product, or (ii) methods of using a Licensed Compound and/or a Licensed
Product as a therapeutic; provided however, patents Controlled by Isis or any of
its Affiliates that (x) include claims that are directed to subject matter
applicable to ASOs in general, or (y) include an ASO, the sequence of which
targets a Collaboration Target and a gene target that is not a Collaboration
Target, will not be considered Product-Specific Patents, and in the case of
(x) and (y), such patents will be considered Isis Core Technology Patents.

 

“Product Development Plan” has the meaning set forth in Section 4.3.3.

 

“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent.  For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.

 

“Rare Disease” means (i) a disease or condition for which the intended drug
affects fewer than 200,000 people in the United States or, if the drug is a
vaccine, diagnostic drug, or preventive drug, the persons to whom the drug will
be administered in the United States are fewer than 200,000 per year as
specified in Sec. 316.21(b) of the Federal Food, Drug and Cosmetic Act (the
“Act”), or (ii) a diseases or conditions affecting 200,000 or more people, or
for a vaccine,

 

95

--------------------------------------------------------------------------------


 

diagnostic drug, or preventive drug to be administered to 200,000 or more
persons per year in the United States, there is no reasonable expectation that
costs of research and development of the drug for the indication can be
recovered by sales of the drug in the United States as specified in Sec.
316.21(c) of the Act.

 

“Rare Disease Program” means the respective Collaboration Programs focused on
each of the Collaboration Targets, [***], or the [***] or any replacement target
for such targets as determined in accordance with Section 1.5.2, which
replacement target may or may not be primarily associated with a Rare Disease.

 

“Receiving Party” has the meaning set forth in Section 11.1.

 

“Reduced Option Payment” has the meaning set forth in Section 12.4.

 

“Regulatory Authority” means any governmental authority, including the FDA, EMEA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing and/or reimbursement approvals necessary for the marketing
and sale of a Licensed Product in any country.

 

“Returned Candidate” means any Development Candidate for which GSK’s exclusive
Option under Section 3.1 has expired.

 

“Reverse Royalties” has the meaning set forth in Section 5.10.1.

 

[***]

 

[***]

 

“[***] Election Deadline” has the meaning set forth in Section 1.6.1.

 

“[***] Sanction Notice” has the meaning set forth in Section 1.6.1.

 

“RMC” means Isis’ Research Management Committee, or any successor committee.

 

“Sales Milestone Event” has the meaning set forth in Section 5.7.

 

“Same Compound-Expanded [***] Program” has the meaning set forth in
Section 1.6.2(c).

 

“Sanctioned Target” means a Collaboration Target with respect to which
therapeutic potential has been demonstrated in pre-clinical disease models and
such Collaboration Target has received approval by Isis’ RMC to expend resources
to identify a human Development Candidate, all in accordance with Isis’ standard
processes.  APPENDIX 3 lists examples of certain criteria Isis considers when
determining whether a gene target should be approved as a Sanctioned Target.  As
of the Effective Date, [***] are each Sanctioned Targets.

 

“Significant Sequence Homology” means, with respect to an ASO Isis is practicing
and the Compound being Developed or Commercialized under the CFB Program, the
ASO comprises [***] or more identical, contiguous nucleobases of such Compound
sequence. For example only, an ASO with a sequence comprising [***] or more
identical, contiguous nucleobases of a Compound having a sequence that is [***]
nucleobases in length has Significant Sequence Homology. Conversely, an ASO with
a sequence comprising [***] or less identical, contiguous nucleobases of such
Compound having a sequence that is [***] nucleobases in length does not have
Significant Sequence Homology.

 

96

--------------------------------------------------------------------------------


 

“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed IP or GSK
Technology, as the case may be, licensed to such Party in accordance with the
terms of this Agreement.

 

[***]

 

“Termination Payment” has the meaning set forth in Section 9.2.1.

 

“Third Party” means a Person or entity other than the Parties or their
respective Affiliates.

 

“Third Party Obligations” means any financial and non-financial encumbrances,
restrictions, or limitations imposed by an agreement between Isis and a Third
Party that relate to a Compound, Licensed Product and/or a Collaboration Target,
including, without limitation, field or territory restrictions, covenants,
milestone payments, diligence obligations, sublicense revenue, royalties, or
other payments.

 

[***]

 

“UK Tax Certification” has the meaning set forth in Section 5.14.2.

 

“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.

 

“Unvalidated Collaboration Program” has the meaning set forth in Section 1.5.2.

 

“Valid Claim” means a claim of any issued or unexpired patent that has not been
revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

 

“Voluntarily Terminated Collaboration Program” has the meaning set forth in
Section 9.2.1.

 

97

--------------------------------------------------------------------------------


 

APPENDIX 2(A)

 

Isis’ Development Candidate Designation Criteria for Rare Disease Programs /
[***] Programs

 

[***]

 

98

--------------------------------------------------------------------------------


 

APPENDIX 2(B)

 

Isis’ Development Candidate Designation Criteria for ID/Additional Programs

 

Milestone: Candidate Selection Criteria

 

[***]

 

99

--------------------------------------------------------------------------------


 

Appendix 3

 

Target Sanction Checklist

 

[***]

 

100

--------------------------------------------------------------------------------


 

APPENDIX 4

 

2010 Estimate of API Cost per Kilogram

(000’s)

 

[***]

 

101

--------------------------------------------------------------------------------


 

APPENDIX 5

 

Collaboration Programs and Collaboration Targets

 

 

 

Collaboration Target

 

Collaboration Program

 

 

 

 

 

1

 

[***]

 

[***]

 

 

 

 

 

2

 

[***]

 

[***]

 

 

 

 

 

3

 

[***]

 

[***]

 

 

 

 

 

4

 

[***]

 

[***]

 

 

 

 

 

5

 

[***]

 

[***]

 

102

--------------------------------------------------------------------------------


 

APPENDIX 6

 

Examples Illustrating Indications

 

Primary endpoint(s)

 

pathophysiologic state, disease, human condition regardless of etiology

 

 

 

weight loss

 

obesity

 

 

 

LDL, Total Cholesterol

 

Hypercholesterolemia

 

 

 

HbA1c

 

Type 2 diabetes

 

 

 

breast tumor size

 

breast cancer

 

 

 

airway restriction

 

asthma

 

103

--------------------------------------------------------------------------------


 

APPENDIX 7

 

[***] Criteria for ID/Additional Program for [***]

 

[***]

 

104

--------------------------------------------------------------------------------


 

APPENDIX 8(A)

 

PoC Success Criteria for Rare Disease Programs / [***] Programs

 

[***]

 

--------------------------------------------------------------------------------


 

APPENDIX 8(B)

 

Phase I Success Criteria and PoC Success Criteria for ID/Additional Programs

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1.2(c)

 

ROFN Terms

 

If Isis (a) has a good-faith desire to offer a Third Party an exclusive license
to such Isis Follow-On Product, or (b) Initiates a Phase 3 Trial for such Isis
Follow-On Product, then Isis will promptly (but in any case within thirty (30)
days) provide written notice to GSK, and Isis will promptly deliver to GSK
evaluation materials reasonably relevant to such Isis Follow-On Product and no
less than those materials provided to applicable Third Parties, including
information consistent with the information Isis is required to disclose as part
of a Phase 2 PoC Data Package.  GSK will then have forty-five (45) days to
notify Isis in writing whether GSK desires to exclusively license such Isis
Follow-On Product.  If GSK provides Isis with timely written notice that GSK
desires to exclusively license such Isis Follow-On Product, then Isis and GSK
will, in good faith, use commercially reasonable efforts to conclude a written
license agreement within one hundred twenty (120) days.  If GSK fails to timely
notify Isis that GSK desires to exclusively license such Isis Follow-On Product,
or if despite good faith commercially reasonable efforts GSK and Isis are unable
to reach an agreement within one hundred twenty (120) days after Isis’ receipt
of such notice from GSK, then Isis may grant an exclusive license to any Third
Party to such Isis Follow-On Product on economic terms which, when taken as a
whole, are no more favorable to any such Third Party than the terms last offered
under this right of first negotiation by GSK to Isis.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11.1

 

ISIS IN-LICENSE AGREEMENTS

(RELEVANT TO COLLABORATION PROGRAMS AS OF THE EFFECTIVE DATE)

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2.5(a)

 

ISIS CORE TECHNOLOGY PATENTS

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2.5(b)

 

Isis Manufacturing and Analytical Patents

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2.5(c)

 

Isis Product-Specific Patents

 

[***]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2.7

 

PRIOR AGREEMENTS

 

[***]

 

***************

 

AGREEMENTS CREATING THIRD PARTY OBLIGATIONS

(AS OF THE EFFECTIVE DATE)

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 11.3

 

GSK and Isis Pharmaceuticals collaborate on RNA therapeutics for rare and
infectious diseases

 

·                  GSK has right to license and commercialize compounds at
clinical proof-of-concept

·                  Isis gives GSK access to expertise in discovery and
development of anti-RNA therapeutics

 

LONDON, United Kingdom, and CARLSBAD, Calif., March 31, 2010 — GlaxoSmithKline
(NYSE: GSK) and Isis Pharmaceuticals Inc. (Nasdaq: ISIS) announced today a new
strategic alliance that will apply the Isis antisense drug discovery platform to
seek out and develop new therapeutics against targets for rare and serious
disease, including infectious diseases and some conditions causing blindness.

 

Under the terms of the agreement, which covers up to six programs, Isis will
receive an upfront $35 million payment from GSK and is eligible to receive on
average up to $20 million in milestones per program up to Phase 2 proof of
concept (PoC). GSK will have the option to license compounds at PoC, and will be
responsible for all further development and commercialization.  Isis will be
eligible to receive license fees and milestone payments, totaling nearly $1.5
billion, in the event all six programs are successfully developed for one or
more indications and commercialized through to pre-agreed sales targets. In
addition Isis will receive up to double-digit royalties on sales, from any
product that is successfully commercialized.

 

“As a platform, the Isis antisense approach offers us an exciting opportunity to
target certain severe diseases in a way that has not previously been possible,”
said Dr. Patrick Vallance, Senior Vice-President and Head of Drug Discovery at
GSK.  “Isis Pharmaceuticals is a leader in antisense technology, and this new
alliance will enhance our discovery platform in this promising research area.”

 

Antisense therapies target the proteins involved in disease processes through
the RNA that is involved in building these proteins. The Isis discovery platform
develops specific therapies that bind to messenger RNA (mRNA) and inhibit the
production of disease-causing proteins. Isis recently announced data from a
Phase 3 trial in heterozygous familial hypercholesterolemia patients that
demonstrated the therapeutic effect of this approach.

 

This alliance provides GSK with access to Isis’ expertise in drug discovery and
development of RNA-targeted therapeutics, with Isis retaining responsibility for
the discovery and development of compounds to the alliance targets from
inception to POC.

 

“We are excited to be working with GSK to apply antisense technology to these
new therapeutic areas.  We are particularly excited to work on the novel targets
GSK brought to the alliance,” said Dr. Stanley T. Crooke, Chairman and Chief
Executive Officer for Isis Pharmaceuticals.  “This alliance is exactly the type
of deal we want to do.  We retain control of the discovery and early development
of our drugs while working together with a very high-quality partner to maximize
the value of the drugs in late-stage development and commercialization.”

 

Isis will hold an investor conference call and live audio webcast today,
March 31, 2010 at 8:30 a.m. ET to provide detailed information on its new
strategic alliance with GSK.

 

--------------------------------------------------------------------------------


 

About RNA-targeted therapeutics

 

RNA-targeted therapeutics, or antisense therapies such as oligonucleotides,
represents an opportunity for a new drug class.  Where most other medicines are
small molecules or biologics that target a specific protein in a diseases
process, antisense therapies prevent protein synthesis by eliminating the mRNA -
the template or pattern that guides the production of the protein.

 

About Isis Pharmaceuticals

 

Isis is exploiting its expertise in RNA to discover and develop novel drugs for
its product pipeline and for its partners.  The Company has successfully
commercialized the world’s first antisense drug and has 22 drugs in
development.  Isis’ drug development programs are focused on treating
cardiovascular, metabolic, and severe neurodegenerative diseases and cancer. 
Isis’ partners are developing antisense drugs invented by Isis to treat a wide
variety of diseases.  Isis and Alnylam Pharmaceuticals are joint owners of
Regulus Therapeutics Inc., a company focused on the discovery, development and
commercialization of microRNA therapeutics.  Isis also has made significant
innovations beyond human therapeutics resulting in products that other
companies, including Abbott, are commercializing.  As an innovator in RNA-based
drug discovery and development, Isis is the owner or exclusive licensee of over
1,600 issued patents worldwide.  Additional information about Isis is available
at www.isispharm.com.

 

About GlaxoSmithKline

 

GlaxoSmithKline — one of the world’s leading research-based pharmaceutical and
healthcare companies — is committed to improving the quality of human life by
enabling people to do more, feel better and live longer.

 

GlaxoSmithKline Enquiries:

 

 

 

 

 

 

 

 

 

UK Media enquiries:

 

Philip Thomson

 

(020) 8047 5502

 

 

Claire Brough

 

(020) 8047 5502

 

 

Stephen Rea

 

(020) 8047 5502

 

 

Alexandra Harrison

 

(020) 8047 5502

 

 

Jo Revill

 

(020) 8047 5502

 

 

 

 

 

US Media enquiries:

 

Nancy Pekarek

 

(919) 483 2839

 

 

Mary Anne Rhyne

 

(919) 483 2839

 

 

Kevin Colgan

 

(919) 483 2839

 

 

Sarah Alspach

 

(919) 483 2839

 

 

 

 

 

European Analyst/Investor enquiries:

 

David Mawdsley

 

(020) 8047 5564

 

 

Sally Ferguson

 

(020) 8047 5543

 

 

Gary Davies

 

(020) 8047 5503

 

 

 

 

 

US Analyst/ Investor enquiries:

 

Tom Curry

 

(215) 751 5419

 

 

Jen Hill Baxter

 

(215) 751 7002

 

Isis Pharmaceuticals’ Contacts:

 

Kristina Lemonidis

 

Amy Blackley, Ph.D.

Director, Investor Relations

 

Assistant Director, Corporate Communications

760-603-2490

 

760-603-2772

 

--------------------------------------------------------------------------------


 

GSK Cautionary statement regarding forward-looking statements

 

Under the safe harbor provisions of the U.S. Private Securities Litigation
Reform Act of 1995, GSK cautions investors that any forward-looking statements
or projections made by GSK, including those made in this announcement, are
subject to risks and uncertainties that may cause actual results to differ
materially from those projected. Factors that may affect GSK’ s operations are
described under ‘Risk Factors’ in the ‘Business Review’ in the company’ s Annual
Report on Form 20-F for 2008.

 

Isis Safe Harbor Statement

 

This press release includes forward-looking statements regarding Isis’ strategic
alliance with GSK, and Isis’ research and development opportunities in disease
areas including rare and infectious diseases.  Any statement describing Isis’
goals, expectations, financial or other projections, intentions or beliefs is a
forward-looking statement and should be considered an at-risk statement.  Such
statements are subject to certain risks and uncertainties, particularly those
inherent in the process of discovering, developing and commercializing drugs
that are safe and effective for use as human therapeutics, and in the endeavor
of building a business around such products.  Isis’ forward-looking statements
also involve assumptions that, if they never materialize or prove correct, could
cause its results to differ materially from those expressed or implied by such
forward-looking statements.  Although Isis’ forward-looking statements reflect
the good faith judgment of its management, these statements are based only on
facts and factors currently known by Isis.  As a result, you are cautioned not
to rely on these forward-looking statements.  These and other risks concerning
Isis’ programs are described in additional detail in Isis’ annual report on
Form 10-K for the year ended December 31, 2009, which is on file with the SEC. 
Copies of this and other documents are available from the Company.

 

Isis Pharmaceuticals is a registered trademark of Isis Pharmaceuticals, Inc. 
Regulus Therapeutics is a trademark of Regulus Therapeutics Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 12.4.1

 

Applicable Option Exercise Payments in Change of Control

 

[***]

 

--------------------------------------------------------------------------------